Exhibit 10.1

 

LOGO [g796176gra1.jpg]  

CLIFFORD CHANCE

DEUTSCHLAND LLP

Execution Copy

Binding Version must be in German

Version as amended pursuant to the Amendment and Restatement Agreement No 1

dated 23 March 2005, the Amendment, Restatement and Undertaking Agreement dated
3 February 2009, the Amendment Agreement dated 25 July 2011, the Amendment,
Restatement and Undertaking Agreement dated 19 January 2012, the Amendment
Agreement dated 30 September 2013 and the Amendment and Restatement Agreement
dated      September 2014

Binding Version must be in German

ZELLSTOFF STENDAL GMBH

and

UNICREDIT BANK AG

(formerly Bayerische Hypo- und Vereinsbank AG)

 

 

 

EURO 827,950,000

PROJECT FINANCING FACILITY AGREEMENT

 

 

 

 

 

CLIFFORD CHANCE DEUTSCHLAND LLP IST EINE LIMITED LIABILITY PARTNERSHIP MIT SITZ
IN 10 UPPER BANK STREET, LONDON E14 5JJ, REGISTRIERT IN ENGLAND UND WALES UNTER
DER REGISTERNUMMER OC393460.



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE      PAGE   

1.

  

Definitions and Interpretation

     2   

2.

  

The Facility

     31   

3.

  

Utilisation of the Facility

     33   

4.

  

Interest and Liquidity Charge

     37   

5.

  

Market Disruption

     39   

6.

  

Repayment

     41   

7.

  

Voluntary and Mandatory Prepayments

     45   

8.

  

Cancellation

     46   

9.

  

Payments

     47   

10.

  

Equity Reserve Account

     54   

11.

  

Debt Service Reserve Account

     55   

12.

  

Illegality

     57   

13.

  

Increased Costs

     57   

14.

  

Taxes

     59   

15.

  

Mitigation

     60   

16.

  

Representations And Warranties

     61   

17.

  

Financial Calculations (Wirtschaftlichkeits-berechnungen) and Financial
Covenants

     69   

18.

  

Information Requirements

     71   

19.

  

Inspection Rights

     75   

20.

  

Hedging Requirements

     76   

21.

  

Covenants

     76   

22.

  

Insurances

     87   



--------------------------------------------------------------------------------

23.

  

Events of Default

     91   

24.

  

Agent, Arranger and Lenders

     97   

25.

  

Advisers

     102   

26.

  

Fees

     103   

27.

  

Costs and Expenses

     104   

28.

  

Indemnity and Breakage Costs

     106   

29.

  

Set-Off

     107   

30.

  

Pro-Rata Sharing

     107   

31.

  

Assignments and Transfers

     108   

32.

  

Sub-Participations

     110   

33.

  

Calculations and Evidence of Debt

     110   

34.

  

Non-Applicability of § 181 BGB

     110   

35.

  

Form Requirements and Amendments

     111   

36.

  

Conditions of the State Guarantee

     111   

37.

  

Remedies and Waivers, Cumulative Rights, Partial Invalidity

     111   

38.

  

Notices

     112   

39.

  

Governing Law

     114   

40.

  

Jurisdiction

     114   

41.

  

Counterparts

     114   

SCHEDULE 1 Drawdown Request

     115   

SCHEDULE 2 Conditions for the First Drawdown

     118   

SCHEDULE 3 General Drawdown Conditions

     122   

SCHEDULE 4 Conditions Subsequent

     123   

SCHEDULE 5 Lenders and Commitments

     125   

SCHEDULE 6 Mandatory Cost Formulae

     126   



--------------------------------------------------------------------------------

SCHEDULE 7 Security Agreements

     129   

SCHEDULE 8 State Guarantee

     130   

SCHEDULE 9 Financing of the Subsidiaries

     131   

SCHEDULE 10 Minimum Insurance Schedule

     136   

SCHEDULE 10a Minimum Insurance Operation Period Schedule

     137   

SCHEDULE 11 Sample Table of Content Regarding Quarterly Construction Progress
Reports

     146   

SCHEDULE 12 Transfer Certificate

     148   

SCHEDULE 13 Development Costs

     152   

SCHEDULE 14 Broker’s Letter of Undertaking

     153   

SCHEDULE 15 Archeological Sites

     156   

SCHEDULE 16 Investment and Financing Plan

     157   



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 26 August 2002

BETWEEN

 

(1)

ZELLSTOFF STENDAL GMBH, a limited liability company incorporated, organized and
validly existing under the laws of the Federal Republic of Germany, having its
office at Goldbecker Strasse 1, 39596 Arneburg, Federal Republic of Germany and
registered in the commercial register (Amtsgericht) of Stendal, number HRB 2446
(the “Borrower”);

 

(2)

UNICREDIT BANK AG (formerly Bayerische Hypo- und Vereinsbank AG) a stock
corporation incorporated, organised and validly existing under the laws of the
Federal Republic of Germany, having its office at Arabellastrasse 14, 81925
München, Federal Republic of Germany and registered in the commercial register
(Amtsgericht) of Munich, number HRB 42148 (the “Arranger”);

 

(3)

UNICREDIT BANK AG (formerly Bayerische Hypo- und Vereinsbank AG), (the “Agent”
and “Security Agent”); and

 

(4)

UNICREDIT BANK AG (formerly Bayerische Hypo- und Vereinsbank AG), (the “Original
Lender”).

(together referred to as the “Parties”).

WHEREAS

 

(A)

The Borrower is a project company which was created as a limited liability
company (Gesellschaft mit beschränkter Haftung) in 1996 as a project development
company.

 

(B)

The Borrower intended to build and operate a 552,000 tonnes per annum bleached
softwood kraft pulp mill located in Arneburg, Saxony-Anhalt, Federal Republic of
Germany.

 

(C)

Mercer International, Inc., a company incorporated under the laws of the state
of Washington, United States of America (“Mercer International”), RWE
Industrie-Lösungen GmbH, a limited liability company incorporated under the laws
of the Federal Republic of Germany (“RWE-IN”) (now E&Z Industrie-Lösungen GmbH)
and Altmark Industriepark AG (formerly AIG Altmark Industrie AG), a company
incorporated under the laws of the Federal Republic of Germany (“ALTMARK
INDUSTRIEPARK AG”) and MFC Industrial Holdings AG (formerly FAHR Beteiligungen
AG), a limited liability company incorporated under the laws of the Federal
Republic of Germany initially agreed to act as sponsors of the Project.

 

- 1-



--------------------------------------------------------------------------------

(D)

The Federal Republic of Germany and the State of Saxony-Anhalt agreed to
guarantee 80 % of the claims of the Lenders in connection with Tranche A and
Tranche B (each as defined below) by issuing guarantees in favour of the Lenders
which guarantees are being administered by PWC (as defined below).

 

(E)

The Original Lender agreed to provide the Borrower with the Facility (as defined
below) subject to the terms and conditions set out below.

 

(F)

The Original Lender further syndicated the Facility.

 

(G)

Following completion of the Project, the production capacity of the plant has
been increased to 620,000 tonnes per annum.

 

(H)

In addition to the investment in further production capacity increase, the
Borrower built in 2012 a further 40 MW steam turbine (the “Turbine”) in order to
ensure the necessary conversion of high-steam pressure into low-pressure steam,
heat and electrical power (“Project Blue Mill”).

 

(I)

In connection with Project Blue Mill, the Borrower entered into an additional
project financing facility agreement and agreed with the Lenders on an amendment
of this Agreement by way of an amendment agreement dated 19 January 2012 (the
“2012 Amendment Agreement”).

 

(J)

The Parties have agreed to a further amendment of this Agreement by way of an
amendment and restatement agreement dated      September 2014 (the “2014
Amendment Agreement”).

IT IS AGREED as follows:

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

“Acceptance”: The date on which the Owner issues the Acceptance Certificate in
accordance with the terms and conditions of the EPC Contract.

“Acceptance Waiver Agreement”: The acceptance waiver agreement entered into
between the Borrower and RWE-IN.

“Additional Works”: Has the same meaning as set out in the Acceptance Waiver
Agreement.

“Advance”: A principal sum drawn by the Borrower under this Agreement or
depending on the context, the principal sum outstanding as a result of such
drawdown.

 

- 2-



--------------------------------------------------------------------------------

“Advisers”: The Technical Adviser, the Wood Supply Adviser, the Pulp Market
Adviser, the Insurance Adviser and any other consultant agreed from time to time
between the Lenders and the Borrower, as the case may be, to act as an adviser
in relation to the Project, Project Blue Mill, this Agreement or the Blue Mill
Facility Agreement.

“Agreement”: This agreement including all of its schedules.

“Amortisation Schedule”: The percentage amortisation Schedule pursuant to Clause
6.3.1 (Repayments other than First Repayment).

“Annual Debt Service Cover Ratio”: On a Repayment Date following the First
Repayment Date, the ratio of the Available Cash Flow for the twelve
(12) calendar months ending on the previous 31 December or 30 June, as the case
may be, to the total amount of interest, principal and fees payable pursuant to
the Financing Documents (adjusted by interest rate hedging payments and currency
rate hedging payments related to the debt service or receipts and excluding
those repayments of principal under Tranche E) for that period. In relation to
the First Repayment Date, the relevant period for the Available Cash Flow and
debt servicing will be from Acceptance to the 31 December or 30 June next
proceeding the First Repayment Date (or, in the circumstances referred to in
Clause 9.4.3(c)(ii) (Restricted Application), from Acceptance to the First
Repayment Date).

“Assurance of Overall Financing”: For the purposes of this Agreement, the
overall financing is assured if in respect to the Project as a whole and to
Project Blue Mill, the Overall Funding Requirements are covered by the Overall
Funding Sources and the Overall Funding Sources Project Blue Mill.

“Authority”: Any national, supranational, regional or local government or
governmental, administrative, fiscal, judicial, or government-owned body,
department, commission, authority, tribunal, agency or entity, or any person,
whether or not government owned and howsoever constituted or called, that
exercises the functions of a central bank.

“Authorisation”: Any consent, registration, filing, agreement, notarisation,
certificate, license, approval, permit, authority or exemption from, by or with
any Authority, whether given by express action or deemed given by failure to act
within any specified time period and all corporate and creditors’ approvals or
consents.

“Availability Period”: The relevant period mentioned in Clause 2.2 (Availability
of Facility).

 

- 3-



--------------------------------------------------------------------------------

“Available Cash Flow”: In relation to any period and without double-counting,
operating revenues (Umsatzerlöse) of the Borrower (including any interest
earnings on the Cash Collateral Accounts and the Blue Mill Investment Account,
insurance proceeds for loss of revenue or business interruption and delay
liquidated damages and other compensations under the EPC Contract or the Blue
Mill Turbine Contract and receipts of any settlement payments in relation to
Hedging Agreements and payments under any currency hedging not related to the
debt service and receipt of payments under pulp price hedging and any receipts
from carbon certificate trading), any Shareholder Contributions made during such
period, the balance standing to the credit of the Debt Service Reserve Account
on the first day of such period and the Credited Cash in excesss of EUR
15,000,000 on the first day of such period, any Blue Mill Government Grants, any
Blue Mill Advance made under the Blue Mill Commitment and any Blue Mill Cash
Flow Contributions for such period minus all operating costs for such period
(for the avoidance of doubt, excluding depreciation and Financing Costs),
Capital Expenditures (for the avoidance of doubt, excluding capital expenditure
financed by Shareholders’ funds standing to the credit of the Shareholders’
Account, or by additional equity contributions or Shareholder Loans), corporate
tax payments and local and other taxes (except VAT) and any expenditures of any
settlement payments in relation to Hedging Agreements and expenditures under any
currency hedging not related to the debt service and expenditures under pulp
price hedging and any expenditures or payments to be made under carbon
certificate trading. Revenues in the form of Government Grants and recovery of
VAT are not included in the Available Cash Flow.

“Base Case”: A statement of the technical, economic and tax assumptions relating
to the Project and Project Blue Mill in the form of a run of the Financial Model
as updated from time to time.

“Blue Mill Advance”: A principal sum drawn by the Borrower under the Blue Mill
Facility Agreement or, depending on the context, the principal sum outstanding
as a result of such drawdown.

“Blue Mill Cash Flow Contributions”: Payment of Capital Expenditures out of the
operating cash flow of the Borrower in connection with Project Blue Mill in an
aggregate amount of up to EUR 7,5 million in accordance with Clause 9.4.3 (a).

“Blue Mill Commitment”: In relation to each Blue Mill Lender, the sum of such
Blue Mill Lender’s commitments under the Blue Mill Facility, as specified in
schedule 5 (Lenders and Commitments) of the Blue Mill Facility Agreement (as
reduced by any assignments/transfers in accordance with the Blue Mill Facility
Agreement) or as specified in the relevant transfer certificate(s), to the
extent not cancelled or reduced thereunder.

 

- 4-



--------------------------------------------------------------------------------

“Blue Mill Construction Period”: The period from the date of commencement of the
works under the Blue Mill Project Contracts up to and including Blue Mill Final
Completion.

“Blue Mill Cost Overruns”:

 

  (a)

Any aggregate Blue Mill Project Costs over and above those set out in the Blue
Mill Investment and Financing Plan; and

 

  (b)

any shortfall in Blue Mill Government Grants definitely determined except if and
to the extent that at the same time the funding of the aggregate Blue Mill
Project Costs through the remaining Overall Funding Sources
(Gesamtfinanzierungsquellen) (as defined in the Blue Mill Facility Agreement)
remains secured. For the avoidance of doubt, a shortfall in Blue Mill Government
Grants does not prevent the Borrower from drawing down the Blue Mill Facility in
full as long as the funding of the aggregate Blue Mill Project Costs is secured
by the remaining Overall Funding Sources (Gesamtfinanzierungsquellen) (as
defined in the Blue Mill Facility Agreement).

“Blue Mill Event of Default”: Any of the events mentioned in clause 20 (Events
of Default) of the Blue Mill Facility Agreement.

“Blue Mill Event of Force Majeure”: An Event of Force Majeure as defined in the
Blue Mill Turbine Contract.

“Blue Mill Facility”: The facility granted pursuant to clause 2.1 (Granting of
the Facility) of the Blue Mill Facility Agreement.

“Blue Mill Facility Agreement”: The facility agreement dated 19 January 2012
entered into between, among others, the Borrower, the Agent, the Security Agent
and the Blue Mill Lenders.

“Blue Mill Final Completion”: Means the date on which the Technical Adviser as
defined in the Blue Mill Facility Agreement confirms that all works to be
undertaken pursuant to the Blue Mill Project Contracts have been completed.

“Blue Mill Finance Parties”: The Agent, the Security Agent, the Arranger and the
Blue Mill Lenders.

“Blue Mill Financial Close”: The date on which all conditions precedent to first
drawdown pursuant to clause 3.3 (Drawdown Conditions) and 3.4 (Drawdown
Restrictions) of the Blue Mill Facility Agreement are fulfilled or waived.

 

- 5-



--------------------------------------------------------------------------------

“Blue Mill Fee Letter”: The fee agreement between the Borrower and UniCredit
Bank AG contained in the arranging agreement dated 4 October 2011 (as amended).

“Blue Mill Government Grants”: The Direct Grants and the Tax Grants as defined
in the Blue Mill Facility Agreement.

“Blue Mill Investment Accounts”: The account or accounts of the Borrower
established for the purposes set out in clause 9 (Blue Mill Investment Accounts)
of the Blue Mill Facility Agreement and maintained with the Agent.

“Blue Mill Investment and Financing Plan”: The investment and financing plan
agreed by the Arranger, the Blue Mill Lenders and the Borrower at the time of
the signing of the Blue Mill Facility Agreement in relation to Project Blue Mill
and attached as schedule 12 (Investment and Financing Plan) to the Blue Mill
Facility Agreement.

“Blue Mill Late Costs”: The amounts of costs specified by the Borrower in a
drawdown request under the Blue Mill Facility Agreement, requesting a drawdown
on or about the last day of the Availability Period as defined in the Blue Mill
Facility Agreement, as Blue Mill Project Costs expected to be incurred in
relation to Project Blue Mill after Blue Mill Final Completion.

“Blue Mill Lenders”: UniCredit Bank AG and IKB Deutsche Industriebank AG as
original lenders under the Blue Mill Facility Agreement, acting through their
respective Facility Offices, and as far as permissible under the Blue Mill
Facility Agreement, their successors, transferees and assignees.

“Blue Mill Majority Lenders”: The Blue Mill Lenders representing at least
662/3 per cent. of the total aggregate of unutilised Blue Mill Commitments and
outstanding Blue Mill Advances under the Blue Mill Facility.

“Blue Mill Project Budget”: The financial budget of the Borrower in the form
delivered to and agreed by the Agent from time to time pursuant to the
provisions of clause 16.3 (Project Budget) of the Blue Mill Facility Agreement.

“Blue Mill Project Costs”: All costs of the Borrower in relation to Project Blue
Mill up to Blue Mill Final Completion (excluding Financing Costs but including,
in any event Blue Mill Late Costs) as shown in the Financial Model or, as the
case may be, as approved by the relevant Advisers.

“Blue Mill Project Contracts”: The Blue Mill Turbine Contract as well as all
other contracts in relation to the planning, development and construction and
operation of Project Blue Mill.

 

- 6-



--------------------------------------------------------------------------------

“Blue Mill Repayable Shareholder Loan”: Contributions of the Shareholders to be
made by way of subordinated shareholder loans in the aggregate amount of
EUR 1,750,000 to be repaid in accordance with Clause 9.4.3 (a).

“Blue Mill Shareholder Contributions”: Contributions of the Shareholders, in the
form of the Blue Mill Repayable Shareholder Loan, the Blue Mill Shareholder Loan
and the Blue Mill Shareholder Cost Overrun Commitment.

“Blue Mill Shareholder Cost Overrun Commitment”: The irrevocable subordinated
stand-by-shareholder loan in an aggregate amount of up to EUR 1,500,000 to be
repaid in accordance with Clause 9.4.3 (a).

“Blue Mill Shareholder Loan” The irrevocable subordinated shareholder loan in an
aggregate amount of up to EUR 4,750,000 to be repaid following the repayment in
full of each outstanding Blue Mill Advance.

“Blue Mill Sponsors”: Mercer International and E&Z.

“Blue Mill State Guarantee”: The guarantee (Ausfallbürgschaft) which will be
issued by the State of Saxony-Anhalt (for 80 per cent. of the aggregate amount
of Blue Mill Advances) in the form attached to the Blue Mill Facility Agreement
as schedule 8 (State Guarantee) in favour of the Blue Mill Lenders with respect
to the Blue Mill Facility Agreement.

“Blue Mill Turbine Contract”: The contract between the Borrower and the Turbine
Supplier dated dated on or about the date of the Blue Mill Facility Agreement
with respect to the supply and installation of the Turbine.

“Blue Mill Turbine Supplier”: Skoda Powers S.R.O.

“Breakage Costs”: The costs pursuant to Clause 28.2(Breakage Costs).

“Business Day”: A day (other than a Saturday or Sunday) which is not a public
holiday and on which banks are open for general business in London, Munich and
Frankfurt am Main and:

 

   (a)

(in relation to any date for payment or purchase of a sum denominated in a
currency other than the euro) a day on which banks are open for general business
in the financial centre of the country of such currency; or

 

   (b)

(in relation to any date for payment or purchase of a sum denominated in the
euro) any TARGET Day.

“Capital Contributions”: means the subscription and purchase of Shares.

 

- 7-



--------------------------------------------------------------------------------

“Capital Expenditures”: Costs and expenses of a capital nature pursuant to the
generally accepted accounting principles in the Federal Republic of Germany
incurred or to be incurred by the Borrower in the construction and operation of
the Project or Project Blue Mill and in the normal acquisition and/or
replacement (but excluding any replacement cost which has been confirmed by the
relevant insurers as being payable out of insurance proceeds) of fixed assets,
machinery, parts and similar equipment in relation to the Project according to
the Project Budget or in relation to Project Blue Mill according to the Blue
Mill Project Budget.

“Cash Collateral Accounts”: The Disbursement Account, the Proceeds Account, the
Insurance Account, Equity Reserve Account and the Debt Service Reserve Account.

“Change of Control”: Any change after Blue Mill Financial Close in the direct or
indirect ownership of the Shares without the Majority Lenders’ written consent
(such consent not to be unreasonably withheld or delayed) after which the
aggregate direct or indirect shareholding of Mercer International (on a fully
diluted basis) no longer is equal to or exceeds 51% of the voting rights in the
Borrower.

“Civil Works Claims Account” has the meaning given to such term in the
Shareholders’ Undertaking Agreement.

“Combined Majority Lenders”: The total of the Lenders and the Blue Mill Lenders
representing together at least 662/3 per cent. of the aggregate of unutilised
commitments and outstanding advances under the Facility and the Blue Mill
Facility. When collecting a vote of the Lenders and the Blue Mill Lenders, the
voting rights of a Lender, which does not respond within such period as is fixed
by the Agent (being a period of at least five (5) Business Days) or, if
requested by the Borrower, within thirty (30) Business Days from receipt of any
request by the Borrower for a consent, waiver or amendment under the Financing
Documents, will be disregarded in determining whether the required majority was
achieved.

“Commitment”: In relation to each Lender, the sum of such Lender’s commitments
under the Facility, as specified in Schedule 5 (Lenders and Commitments) (as
reduced by any assignments/transfers in accordance with this Agreement) or as
specified in the relevant Transfer Certificate(s), to the extent not cancelled
or reduced hereunder.

“Construction Period”: The period from the date of commencement of any of the
Works under the EPC Contract up to and including Acceptance.

 

- 8-



--------------------------------------------------------------------------------

“Cost Overruns”:

 

  (a)

Any Project Construction Costs and Development Costs over and above those set
out in the Investment and Financing Plan;

 

  (b)

any Financing Costs, start up costs and Working Capital Costs until completion
of the Additional Works over and above those set out in the Investment and
Financing Plan;

 

  (c)

any shortfall in Start Up Cash Flows below the budgeted amount therefore as set
out in the agreed Base Case delivered pursuant to Schedule 2 (Conditions for the
First Drawdown), paragraph 9; and

 

  (d)

any shortfall in Government Grants determined on or before the First Repayment
Date.

“Credited Cash” means cash standing to the credit of (i) the Cash Collateral
Accounts (except for the Debt Service Reserve Account) and (ii) the cash
accounts of the Borrower’s Subsidiaries which are pledged to the Finance Parties
and the Blue Mill Finance Parties, excluding, however, cash held on the Civil
Works Claims Account, cash standing to the credit of the Blue Mill Investment
Accounts, cash standing to the credit of the Investitionsbank Sachsen-Anhalt
guarantee account and any other restricted cash balances in the future to be
determined by the Agent, if applicable.

“Debt Service Reserve Account”: The accounts (including foreign currency and
investment accounts) of the Borrower established for the purposes set out in
Clause 11 (Debt Service Reserve Account) and maintained with UniCredit Bank AG
or UniCredit Luxembourg Société Anonyme.

“Derivative Transaction”: Any swap agreement, warrant agreement, futures and
forward contracts or similar arrangement with respect to interest rates,
currencies, carbon certificates or commodity prices.

“Development Costs”: Those development costs, fees and expenses in connection
with the development of the Project incurred prior to Financial Close and which
are listed in Schedule 13 (Development Costs) hereto.

“Direct Agreement”: The contractor’s direct agreement on or about the date
hereof and made between the Borrower, RWE-IN, RWE Solutions AG and the Security
Agent.

“Disbursement Account”: The account of the Borrower established for the purposes
set out in Clause 9.1 (Disbursement Account) and maintained with the Agent.

 

- 9-



--------------------------------------------------------------------------------

“Drawdown Date”: The day an Advance is made.

“Drawdown Request”: A request for an Advance pursuant to Schedule 1 (Drawdown
Request).

“Drawn Reserve Amount”: The amount drawn from the Debt Service Reserve Account
pursuant to Clause 11.4 (Funding of Blue Mill Project Costs).

“EBITDA”: The net profit of the Borrower before deducting any negative or adding
any positive extraordinary or exceptional items,

 

  (a)

plus the amount of taxes set against the net profits of the Borrower in its
audited financial statements and (without double counting) any provision by the
Borrower for taxes,

 

  (b)

plus any amortisation and depreciation stated in the relevant audited financial
statements,

 

  (c)

plus any interest or similar charges payable by the Borrower,

 

  (d)

plus any other non cash charges set against the net profits of the Borrower in
the relevant audited financial statements (including exchange rate gains or
losses).

“Environmental Claim”: Any claim, notice, prosecution, demand, action, official
warning, abatement or other order (conditional or otherwise) relating to, or any
notification or order requiring compliance with, any Environmental Law or
Environmental Permits.

“Environmental Law”: Any law applicable to the Project and the Borrower which
relates to the protection of the environment or harm to or the protection of
human health or the health of animals or plants.

“Environmental Permits”: Any Authorisation required under any Environmental Law
for the construction or operation of the Project and business of the Borrower
conducted on or from the properties owned or used by the Borrower in connection
with the Project.

“EPC Contract”: The engineering, procurement and construction agreement dated
26 August 2002 between RWE-IN and the Borrower.

“EPC Contractor”: RWE-IN.

“Equity Cure Measures”: The Shareholders purchasing additional Shares in the
Share Capital of the Borrower or making Shareholder Loans fully subordinated to
the Finance Parties, in each case in an amount at least equal to the Shortfall
(provided such Shares or Shareholder Loans are subject to security for the
benefit of the Finance Parties).

 

- 10-



--------------------------------------------------------------------------------

“Equity Reserve Account”: The accounts (including foreign currency and
investment accounts) of the Borrower established for the purposes set out in
Clause 10 (Equity Reserve Account) and maintained with UniCredit Bank AG or
UniCredit Bank Luxembourg Société Anonyme.

“Equity Sales” means any sale or issuance of any share capital of Mercer
International other than: (i) shares, options or units issued pursuant to Mercer
International share or equity incentive plans or issued in respect of executive
compensation plans or arrangements; (ii) share capital issued to acquire assets,
shares or other ownership interests in third parties; (iii) share capital issued
to settle, compromise or satisfy (in whole or in part) indebtedness or other
obligations; or (iv) share capital issued in respect of any shareholder rights
plan or as part of a strategy used by Mercer International to discourage a
hostile takeover by another company (“poison pill”). Convertible debt shall be
included in the definition of Equity Sales upon actual conversion (except for
Mercer International’s current 8.25% convertible notes and convertible notes
issued for the purpose of replacing or refinancing the same).

“EU-Decision”: The decision by the EU-Commission dated 19 June 2002 in respect
of the State Guarantee and the Government Grants.

“EU-Equity Test”: The EU-equity test as defined in the Financial Model.

“EURIBOR”: In relation to any amount outstanding for a particular period:

 

  (a)

the percentage rate per annum determined on the basis of quotations by first
class banks in the European Interbank Euro Market for the relevant period which
appears on the Telerate page Euribor for that period or any other page it is
replaced by at 11.00 am; and

 

  (b)

if the Agent is unable to access the relevant screen rate or if a rate is not
available on the relevant screen for the period, the arithmetic mean (rounded
upwards to 4 decimal places) of the rates (as notified to the Agent) at which
each of the Reference Banks was offered by prime banks in the European interbank
market deposits in euro in such amount and for such period as of 12.00 noon,

in each case on the Quotation Date for such period. If fewer than two Reference
Banks provide the Agent with notifications for a particular period, this method
of determining EURIBOR will not be used for that period and Clause 5 (Market
Disruption) will apply instead.

 

- 11-



--------------------------------------------------------------------------------

“Event of Default”: Any of the events mentioned in Clause 23 (Events of
Default).

“Event of Force Majeure”: An Event of Force Majeure as defined in the
EPC-Contract.

“Excess Start up Cash Flows”: Any amount of Start up Cash Flows that exceeds the
budgeted amount therefore as set out in the agreed Base Case delivered pursuant
to Schedule 2 (Conditions for the First Drawdown), paragraph 9.

“Existing Financial Indebtedness”:

 

  (a)

the indebtedness under the loan made by Dresdner Bank in the amount of
EUR 12,286,000;

 

  (b)

the indebtedness to RWE-IN, ALTMARK INDUSTRIEPARK AG and Thyssen Rheinstahl
Technik Projektgesellschaft mbH for ancilliary costs for which RWE-IN, ALTMARK
INDUSTRIEPARK AG, Thyssen Rheinstahl Technik GmbH and its legal successor
Thyssen Rheinstahl Technik Projektgesellschaft mbH have provided funds to the
Borrower in connection with the purchase of the Site, in the amount of not more
than EUR 2,708,339;

 

  (c)

the indebtedness for Shareholder Loans in an amount not exceeding
EUR 55,255,646; and

 

  (d)

indebtedness outstanding on the date of Blue Mill Financial Close and incurred
in compliance with the Financing Documents.

“E&Z”: E&Z Industrie-Lösungen GmbH (formerly RWE Industrie-Lösungen GmbH), a
limited liability company, incorporated, organized and validly existing under
the laws of the Federal Republic of Germany, having its office at
Dr.-August-Weckesser-Str. 1, 89355 Gundremmingen, Federal Republic of Germany
and registered in the commercial register (Amtsgericht) Memmingen, HRB 14803.

“Facility”: The facility comprising Tranche A, Tranche B, Tranche C, Tranche D1,
Tranche D2 and Tranche E pursuant to Clause 2.1 (Granting of the Facility).

“Facility Office”: The office or offices notified by a Lender or a Blue Mill
Lender to the Agent in writing on or before the date it becomes a Lender or a
Blue Mill Lender (or, following that date, by not less than five (5) days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement or the Blue Mill Facility Agreement,
respectively.

 

- 12-



--------------------------------------------------------------------------------

“Federal Guarantor”: The Federal Government of the Federal Republic of Germany.

“Fees”: The fees payable pursuant to Clause 26 (Fees).

“Fee Letter”: The fee letter by Bayerische Hypo- und Vereinsbank AG (now
UniCredit Bank AG) and addressed to the Borrower dated on or about the date
hereof.

“Final Maturity Date”: With respect to:

 

(a)

  

Tranche A:

  

the first (1st) Repayment Date following the fifteenth (15th) anniversary of the
first Advance under Tranche A;

(b)

  

Sub-Tranches B1, B2 and B3:

     

for each Sub-Tranche the first (1st) Repayment Date following the eighth (8th)
anniversary of the first Advance under such Sub-Tranche;

(c)

  

Sub-Tranche B4:

     

the first (1st) Repayment Date following the fifteenth (15th) anniversary of the
first Advance under Tranche A;

(d)

  

Tranche C:

  

the third (3rd) Repayment Date following the Scheduled First Repayment Date;

(e)

  

Tranche D1:

  

the third (3rd) Repayment Date following the Scheduled First Repayment Date;

(f)

  

Tranche D2:

  

the third (3rd) Repayment Date following the Scheduled First Repayment Date; and

(g)

  

Tranche E:

  

the first (1st) Repayment Date following the fifth (5th) anniversary of the
first Advance under Tranche A.

“Finance Party”: The Agent, the Security Agent, the Arranger or a Lender.

“Financial Close”: The date on which all conditions precedent to first drawdown
pursuant to Clause 3.3 (Drawdown Conditions) and 3.4 (Drawdown Restrictions) are
fulfilled or waived.

 

- 13-



--------------------------------------------------------------------------------

“Financial Indebtedness”: Without duplication, any indebtedness (other than as
provided for in paragraphs (a) to (c) of Clause 21.2.11 (Financial Indebtedness)
for or in respect of:

 

  (a)

moneys borrowed;

 

  (b)

any amount raised by acceptance under any acceptance credit facility;

 

  (c)

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 

  (d)

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with German generally accepted accounting principles,
be treated as a capital or finance lease;

 

  (e)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

  (f)

any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 

  (g)

any Derivative Transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any Derivative Transaction, only the marked to market value shall be taken
into account) unless entered into in accordance with the Hedging Strategy;

 

  (h)

any counter-indemnity obligation in respect of a guarantee, indemnity, surety,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 

  (i)

the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (h) above.

“Financial Model”: The financial model agreed between the Parties at the time of
the signing of this Agreement, as amended from time to time according to the
provisions of this Agreement and as updated until Blue Mill Financial Close at
the latest.

“Financing Costs”: The interest costs and fees under the Financing Documents,
but excluding during the Pre Production Period interest payments on and fees
pursuant to Clauses 26.4 (Federal Guarantee Fee) and 26.5 (State Guarantee Fee)
attributable to Tranche A Advances.

 

- 14-



--------------------------------------------------------------------------------

“Financing Documents”: This Agreement, the Blue Mill Facility Agreement any
agreement entered into with any Permitted Subsidiary in connection with the
financing of the wood supply or logistics aspects of the Project, the Hedging
Agreements, the Security Agreements, the Shareholders’ Undertaking Agreement,
the Step-in-Rights Agreement between SP Holding, RWE-IN, MFC IH and the Agent
dated on or about the date hereof, the RWE Solutions AG Guarantee, any agreement
regarding Shareholder Loans and Blue Mill Shareholder Contributions and the
corresponding subordination declarations, the Stand-By Equity Security, the Fee
Letter, the Blue Mill Fee Letter, the Direct Agreement, the advance payment,
performance and defects liability guarantee issued in favour of the Borrower by
a first class bank in respect of the performance of the EPC Contractor under the
EPC Contract or the Blue Mill Turbine Supplier under the Blue Mill Turbine
Contract, the State Guarantee, the Blue Mill State Guarantee and any other
document in relation to the financing of the Project or Project Blue Mill, any
waiver requests, waivers and other binding notifications in each case in respect
of the Financing Documents.

“First Repayment”: bears the meaning ascribed to it in Clause 6.2 (First
Repayment).

“First Repayment Date”: The date on which the First Repayment is made in full.

“Government Grants”: The grants which will be given as direct grants
(GA-Zuschuss (investment incentives)) by the State of Saxony-Anhalt and as
Investitionszulagen (tax grants) by the Federal Republic of Germany, both as
approved by the EU-Decision, for the Project in favour of the Borrower.

“Group”: The Borrower and its subsidiaries from time to time.

“Guarantors”: The Federal Guarantor and the State Guarantor in their function as
guarantors under the State Guarantee and the State Guarantor in its function as
guarantor under the Blue Mill State Guarantee, respectively.

“Hedging Agreements”: The agreements to be concluded in relation to any
Derivative Transaction in accordance with the Hedging Strategy.

“Hedging Counterparty”: UniCredit Bank AG.

“Hedging Strategy”: The hedging strategy in relation to the Facility to be
agreed in writing between the Borrower and the Arranger, as amended from time to
time, for the hedging of the interest, currency and commodity price risks of the
Borrower.

 

- 15-



--------------------------------------------------------------------------------

“Information Memorandum”: The information memorandum relating to the Project to
be sent to other credit institutions for their information with respect to the
syndication of the Facility.

“Infrastructure Agreement”: The infrastructure agreement (Vereinbarung über die
Durchführung von Infrastrukturmaßnahmen und die Bereitstellung finanzieller
Mittel) dated 17 July 2002 between the Borrower and the city of Arneburg.

“Insurance Account”: Account no. 57 53 171, banking code 700 202 70 with the
Agent in the name of the Borrower to be maintained for certain payments by
insurers.

“Insurance Adviser”: Bankrisk Services Marsh Ltd. and its successors as advisers
to the Lenders in relation to insurance issues.

“Intellectual Property Rights”: Any patent, trade secret, trademark, copyright
or other proprietary rights or knowhow, licences or design registrations
required in connection with the Project.

“Interest Period”: The interest periods pursuant to Clause 4.1 (Interest
Period).

“Interest Rate”: The interest rate pursuant to Clause 4.2 (Interest Rate).

“Investment Account”: The accounts referred to in Clause 9.2 (Proceeds Account)
maintained with the Agent or UniCredit Luxembourg Société Anonyme in the name of
the Borrower.

“Investment and Financing Plan”: The investment and financing plan agreed by the
Arranger and the Borrower at the time of the signing of this Agreement in
relation to the Project and attached as Schedule 16 (Investment and Financing
Plan).

“Lenders”: The lenders (including the Original Lender), acting through their
respective Facility Offices, and as far as permissible under this Agreement,
their successors, transferees and assignees.

“Majority Lenders”: The Lenders representing at least 662/3% of the total
aggregate of unutilised Commitments and outstanding Advances under the Facility.
When collecting a vote of the Lenders, the voting rights of a Lender which does
not respond within such period as is fixed by the Agent (being a period of at
least five (5) Business Days) or, if requested by the Borrower, within thirty
(30) Business Days from receipt of any request by the Borrower for a consent,
waiver or amendment under the Financing Documents, will be disregarded in
determining whether the required majority was achieved.

 

- 16-



--------------------------------------------------------------------------------

“Mandatory Costs”: The percentage rate per annum calculated by the Agent in
accordance with Schedule 6 (Mandatory Cost Formulae).

“Margin”: For:

 

(a)

    

Tranche A:

 

0.75 % per annum before 31 March 2003 and 1.05% per annum from (and including)
31 March 2003;

(b)

    

Tranche B:

 

0.60 % per annum before 31 March 2003 and 0.90% per annum from (and including)
31 March 2003; (for the guaranteed portion of Tranche B);

      

1.50 % per annum before 31 March 2003 and 1.80% per annum from (and including)
31 March 2003; (for the non guaranteed portion of Tranche B);

(c)

    

Tranche C:

 

1.55 % per annum before 31 March 2003 and 1.85% per annum from (and including)
31 March 2003;

(d)

    

Tranches D1 and D2:

 

1.55 % per annum before 31 March 2003 and 1.85% per annum from (and including)
31 March 2003; and

(e)

    

Tranche E:

 

1.25% per annum before 31 March 2003 and 1.55% per annum from (and including) 31
March 2003.

If repayments under the guaranteed portions of Tranche A and Tranche B are
deferred according to Clause 6.5 (Deferred Amortisation), the margin in respect
of the portions so deferred will be increased by 0.10 % per annum until such
deferred repayments are paid.

“Material Adverse Effect”: An event, occurrence or condition which has
materially impaired, or which will materially impair (as compared with the
situation which would have prevailed but for such event, occurrence or
condition):

 

  (a)

the business, operation, property and financial condition of the Borrower and as
a result, the ability of the Borrower to perform any of its obligations under
the Financing Documents; or

 

  (b)

the validity or enforceability of the Financing Documents.

 

- 17-



--------------------------------------------------------------------------------

An event, occurrence or condition (other than an event, occurrence or condition
affecting a Shareholder itself) shall not be capable of having a Material
Adverse Effect if the risks and consequences of such event, occurrence or
condition are fully borne by a Shareholder under the terms of any of the
Transaction Documents within a period of thirty (30) days following such event,
occurrence or condition.

“Material Insurances”: All insurances required to be taken out by the Borrower
pursuant to the Minimum Insurance Schedule as set out in Schedule 12 (Minimum
Insurance Schedule) and Schedule 12a (Minimum Insurance Operation Period
Schedule) apart from any employer’s liability or motor vehicle liability
insurance.

“Minimum Insurance Schedule”: The Schedule prepared by the Insurance Adviser and
set out in Schedule 10 (Minimum Insurance Schedule) relating to insurances
during the Construction Period and Schedule 10a (Minimum Insurance Operation
Period Schedule) relating to insurance during the Operation Period.

“Operation Period”: The period beginning on the day immediately following
Acceptance.

“Original Financial Statements”: The financial statements of the Borrower as of
31 December 2001.

“Overall Funding Requirements (Gesamtfinanzierungs-Planbedarf)”: The financing
requirements for the Project pursuant to the Project Budget as of the date
hereof.

“Overall Funding Sources (Gesamtfinanzierungsquellen)”: The financing sources
for the Project comprising:

 

  (a)

Shareholder Contributions;

 

  (b)

Government Grants (and, pending receipt thereof, Tranche E);

 

  (c)

the Facility; and

 

  (d)

Start up Cash Flows but excluding Excess Start-up Cash Flows.

“Overall Funding Sources (Gesamtfinanzierungsquellen) Project Blue Mill”:

The financing sources for Project Blue Mill comprising:

 

  (e)

the Blue Mill Cash Flow Contributions;

 

  (f)

the Blue Mill Government Grants;

 

- 18-



--------------------------------------------------------------------------------

  (g)

the Blue Mill Shareholder Contributions; and

 

  (h)

the Blue Mill Facility.

“Owner’s Scope”: Has the meaning set out in the EPC-Contract.

“Parent Company Guarantee”: The parent company guarantee to be granted by RWE
Solutions AG in favour of the Borrower in respect of RWE-IN’s obligations under
the EPC Contract.

“Permitted Disposals”:

 

  (a)

Annual disposals of assets with an aggregate market value of not more than EUR 5
million if such disposals do not have a Material Adverse Effect; and

 

  (b)

disposals of assets which are replaced according to the Base Case or funded by
Shareholders’ funds.

“Permitted Encumbrances”: Encumbrances:

 

  (a)

created by operation of law or arising in the ordinary course of business
(including any retention of title arrangements) which do not secure indebtedness
for money borrowed;

 

  (b)

existing at Financial Close which will be released following the first drawdown
of an Advance under this Agreement;

 

  (c)

existing at Blue Mill Financial Close which have been created in accordance with
the Financing Documents;

 

  (d)

created with the Majority Lenders’ consent, which consent shall not be
unreasonably withheld, provided all consents required by the Guarantors have
been obtained;

 

  (e)

constituting Security; and

 

  (f)

additional encumbrances in an aggregate amount of not more than EUR 1 million.

“Permitted Financial Indebtedness”: Financial Indebtedness:

 

  (a)

incurred or permitted under the Financing Documents;

 

  (b)

Existing Financial Indebtedness;

 

- 19-



--------------------------------------------------------------------------------

  (c)

which is unsecured and subordinated to the claims of the Lenders hereunder;

 

  (d)

incurred under Derivatives Transactions permitted under the Hedging Strategy;
and

 

  (e)

an additional aggregate amount of not more than EUR 5 million.

“Permitted Investments”: Investments made in time deposits (Festgeld) and short
term euro debt securities (and, to the extent that funds are held in USD, also
in USD debt securities) with a maximum duration of 3 years of issuers with a
short term BBB- rating or better of Standard & Poor’s Corporation or an
equivalent rating from such other rating agency approved by the Agent. The
average rating of the investments should be A+ or better of Standard & Poor’s
Corporation or an equivalent rating agency approved by the Agent.

“Permitted Subsidiaries”: The two support holding companies, the wood supply
company and the logistic company and any subsidiary approved by the Agent.

“Post-Acceptance Costs”: The amounts of costs specified by the Borrower in a
Drawdown Request, requesting a drawdown at or about the last day of the
Availability Period, as the Project Construction Costs (plus Cost Overruns in
relation thereto) and Working Capital Costs expected to be incurred in relation
to the Project after Acceptance.

“Potential Blue Mill Event of Default”: Any event which might reasonably be
expected to become (with the passage of time, the giving of notice, the making
of any determination or any combination thereof) a Blue Mill Event of Default.

“Potential Event of Default”: Any event which might reasonably be expected to
become (with the passage of time, the giving of notice, the making of any
determination hereunder or any combination thereof) an Event of Default.

“Pre-Production Period”: The portion of the Construction Period ending on the
date of the production of saleable pulp from the Project.

“Proceeds Account”: The Revenue Account and the Investment Account.

“Project”: The design, development, financing, construction and operation of a
552,000 tonnes per annum bleached softwood kraft pulp mill located in Arneburg,
near Stendal in Saxony-Anhalt, Federal Republic of Germany.

“Project Budget”: The financial budget of the Borrower and its Permitted
Subsidiaries in the form delivered to and agreed by the Agent from time to time
pursuant to the provisions of Clause 18.3(Project Budget).

 

- 20-



--------------------------------------------------------------------------------

“Project Construction Costs”: All Project Costs excluding:

 

  (a)

Financing Costs, start up costs to the extent not capitalised, Development Costs
and Working Capital Costs; and

 

  (b)

recoverable VAT payments on such costs,

but including during the Pre Production Period interest payments on and fees
pursuant to Clauses 26.4 (Federal Guarantee Fee) and 26.5 (State Guarantee Fee)
attributable to Tranche A Advances.

“Project Contracts”: The EPC Contract, the Blue Mill Turbine Contract as well as
all other contracts in relation to the planning, development and construction of
the Project or Project Blue Mill, respectively, as well as the construction of
infrastructure, the sale of energy and the agreement on reserve electricity
services.

“Project Costs”: All costs of the Borrower in relation to the Project up to
Acceptance (including, in any event, Post Acceptance Costs) as shown in the
Financial Model or, as the case may be, as approved by the relevant Advisers.

“Pulp Market Adviser”: NLK Consultants Inc., Canada and its successors as
advisers to the Lenders in relation to pulp market issues.

“PWC”: PricewaterhouseCoopers AG, Wirtschaftsprüfungsgesellschaft, Düsseldorf as
agent (Mandatar) of the Guarantors.

“Quotation Date”: With respect to any Interest Period, the Business Day which is
two (2) Business Days prior to the commencement of such Interest Period.

“Reference Banks”: UniCredit Bank AG, Deutsche Bank AG and Barclays Bank PLC.

“Related Party”: A company or person related to the Borrower, i.e. part of the
“Konzern” within the meaning of § 15 German Act on Stock Corporation
(Aktiengesetz).

“Repayment Date”: The First Repayment Date and each subsequent 31 March and
30 September on which a repayment of any part of any Tranche (or Sub-Tranche) is
scheduled to take place.

“Repayment Schedule”: The repayment Schedule pursuant to Clause 6.4 (Repayment
Schedule).

“Required Level”: EUR 590 million plus 30% of the aggregate Advances made under
Tranche D2, but in no event more than EUR 599 million.

 

- 21-



--------------------------------------------------------------------------------

“Responsible Officer”: The chief executive officer or general manager, the
senior financial officer and/or the responsible project manager.

“Revenue Account”: The account referred to in Clause 9.2 (Proceeds Account)
maintained with the Agent in the name of the Borrower.

“RWE Solutions AG Guarantee”: The guarantee given by RWE Solutions AG in respect
of RWE-IN’s obligations under the Shareholders’ Undertaking Agreement.

“Scheduled Debt Service”: The total amount of interest, principal and fees
payable pursuant to the Financing Documents (adjusted by payments and receipts
under Hedging Agreements relating to the debt service for that period).

“Scheduled First Repayment Date”: The repayment date set out in Clause 6.2.1
(First Repayment).

“Security”: The security from time to time constituted by or pursuant to the
Security Agreements securing all obligations of the Borrower and its Permitted
Subsidiaries in relation to the Project and Project Blue Mill, respectively.

“Security Agreements”: The security agreements listed in Schedule 7 (Security
Agreements), the Security Pooling Agreement and any other agreement pursuant to
which the Borrower, the Shareholders, the Sponsors, the Blue Mill Sponsors or
any third party grant security to the Security Agent and/or the Lenders and/or
the Blue Mill Lenders (other than the State Guarantee and the Blue Mill State
Guarantee), including security agreements granting security in favour of or on
behalf of the subsidiaries.

“Security Pooling Agreement”: The security pooling and intercreditor agreement
dated on or about the date of the 2012 Amendment Agreement between the Security
Agent, the Lenders, the Hedging Counterparty, the Shareholders, the Sponsors and
the Borrower, and acceded by the Blue Mill Finance Parties and as amended from
time to time.

“Senior Debt”: The aggregate of all Advances and the total Blue Mill Advances
outstanding minus cash in the Debt Service Reserve Account and the Credited Cash
in excess of EUR 15,000,000, in each case as at the relevant testing date (31
December and 30 June, respectively).

“Senior Debt/EBITDA Cover Ratio: The ratio of Senior Debt to EBITDA at a point
in time.

“Share”: An ordinary fully paid up share in the Share Capital.

 

- 22-



--------------------------------------------------------------------------------

“Share Capital”: The share capital of the Borrower as increased from time to
time in accordance with this Agreement.

“Shareholder Contributions”: Contributions of the Shareholders to be made by way
of Capital Contributions or Shareholder Loans in accordance with the
Shareholders’ Undertaking Agreement.

“Shareholder Loans”: Loans by the Shareholders to the Borrower made and
subordinated in accordance with the terms and conditions of the Shareholders’
Undertaking Agreement.

“Shareholders”: Originally SP Holding, RWE-IN and MFC IH and on the date of the
2012 Amendment Agreement, SP Holding and E&Z and thereafter any person to whom
Shares have been transferred.

“Shareholders’ Account”: An account in the name of the Borrower over which the
Lenders have no security and to which the Borrower is allowed to make payments
in accordance with Clauses 9.4.3(a) (Priority of Payments) and 9.4.3(c)
(Restricted Application).

“Shareholders’ Agreement”: The agreement dated on or about the date hereof
between the Shareholders and the Borrower.

“Shareholders’ Undertaking Agreement”: The agreement originally dated 26 August
2002 as amended from time to time between, inter alios, the Sponsors, the
Shareholders, the Borrower and the Agent.

“Shortfall”: An amount in Euro, being the greater of (a) the difference between
the Available Cash Flow for a particular measurement period and the amount the
Available Cash Flow for such period would have to have been for the Annual Debt
Service Cover Ratio to meet the minimum required level, and (b) the amount by
which EBITDA of the Borrower would be required to be increased in order to meet
the then applicable Senior Debt/EBITDA Cover Ratio.

“Site”: That portion of land

 

  (a)

more particularly defined in the Land Register (Grundbuch) of the Stendal Local
Court (Amtsgericht) for Arneburg folio (Blatt) 3129, communal district
(Gemarkung) Arneburg, under plot (Flur) 18, sub-plots (Flurstück) nos. 90, 105/0
and 107/0, under plot (Flur) 21, sub-plots (Flurstück) nos. 52, 36, 44, 35, 40
and 38, under plot (Flur) 22, sub-plot (Flurstück) no. 5 and under plot (Flur)
24, sub-plot (Flurstück) no. 14/8;

 

- 23-



--------------------------------------------------------------------------------

  (b)

more particularly defined in the Land Register (Grundbuch) of the Stendal Local
Court (Amtsgericht) for Arneburg folio (Blatt) 3215, communal district
(Gemarkung) Arneburg, under plot (Flur) 18, sub-plot (Flurstück) no. 108 and
under plot (Flur) 21, sub-plot (Flurstück) no. 67;

 

  (c)

more particularly defined in the Land Register (Grundbuch) of the Stendal Local
Court (Amtsgericht) for Arneburg folio (Blatt) 3230, communal district
(Gemarkung) Arneburg, under plot (Flur) 21, sub-plots (Flurstück) nos. 1/57 and
33;

 

  (d)

more particularly defined in the Land Register (Grundbuch) of the Osterburg
Local Court (Amtsgericht) for Altenzaun folio (Blatt) 284, communal district
(Gemarkung) Altenzaun, under plot (Flur) 1, sub-plot (Flurstück) 324;

 

  (e)

Land Register (Grundbuch) of the Stendal Local Court (Amtsgericht) for Schönfeld
(for the time being) folio (Blatt) 542, plot (Flur) 9, sub-plot (Flurstück) no.
2/23;

 

  (f)

and that portion of land currently leased to the Borrower pursuant to a lease
contract dated 16 May 2002 and made between ALTMARK INDUSTRIEPARK AG and the
Borrower (Land Register (Grundbuch) of the Stendal Local Court (Amtsgericht) for
Arneburg folio (Blatt) 3215, communal district (Gemarkung) Arneburg, under plot
(Flur) 21, sub-plot (Flurstück) no. 61).

“SP Holding”: Stendal Pulp Holding GmbH.

“Sponsors”: Mercer International and E&Z and any of their respective successors.

“Stand-By Equity Security”:

 

  (a)

an irrevocable letter of credit; or

 

  (b)

an unconditional guarantee on first demand,

in each case in form and substance satisfactory to the Agent and issued by a
bank whose long term unsecured credit rating is at least A from Standard &
Poor’s Rating Services and A 2 from Moody’s Investors Services Inc.; or

 

  (c)

an interest bearing cash deposit in the amount required by the Shareholders’
Undertaking Agreement to be held by the Agent or at UniCredit Luxembourg Société
Anonyme, such account to be pledged pari passu in favour of the Lenders and the
Blue Mill Lenders.

 

- 24-



--------------------------------------------------------------------------------

“Start-up”: bears the meaning ascribed thereto in the EPC Contract.

“Start-Up Cash Flows”: Net operating cash flows generated by the Project from
the 18 September 2004 (as end of construction pursuant to the German Commercial
Code, HGB) until Acceptance in the amount confirmed by an auditor acceptable to
the Agent after Acceptance including the financing advantages arising out of the
provision of funds made available by the European Investment Bank in the
aggregate amount of EUR 4,022,725.80, proceeds resulting from the termination of
a cross currency swap in the amount of EUR 29,394,000.00, proceeds resulting
from forward sales in an amount of EUR 743,010.26 and EUR 1,820,459.00 and a
penalty payment in the amount of EUR 250,000.00 paid by Hochtief AG to the
Borrower according to an agreement dated 26 April 2004 entered into between the
Borrower and Hochtief AG in respect of the installation of an effluent pipe to
Elbesite.

“State Guarantee”: The guarantees (Ausfallbürgschaften) issued by the Federal
Republic of Germany (for 48 % of the aggregate amount of Advances under Tranches
A and B) and the State of Saxony-Anhalt (for 32 % of the aggregate amount of
Advances under Tranches A and B) issued in the form attached to this Agreement
as Schedule 8 (State Guarantee) in favour of the Lenders with respect to this
Agreement including the “Allgemeinen Bestimmungen für Bürgschaftsübernahmen
durch die Bundesrepublik Deutschland (Bund) und parallel bürgende Bundesländer”
(General Conditions for the issuing of guarantees by the Federal Republic of
Germany and Länder).

“State Guarantor”: The State of Saxony-Anhalt.

“Sub-Tranche”: a sub-tranche of Tranche B as more particularly referred to in
Clause 2.1.1(b).

“Supplier”: Suppliers and vendors of services and goods to the Borrower and the
EPC Contractor in connection with the EPC Contract.

“Suspension Notice”: The notice pursuant to Clause 5.1 (Market Disruption).

“TARGET”: The Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“Target Balance”: The balance targeted to be standing to the credit of the Debt
Service Reserve Account pursuant to Clause 11.3 (Target Balance).

“TARGET Day”: Any day on which TARGET is open for the settlement of payments in
euro.

 

- 25-



--------------------------------------------------------------------------------

“Technical Adviser”: JP Management Consulting (Europe) OY, Vantaa, Finland and
its successors as advisers to the Lenders in relation to technical issues.

“Tranche” or “Tranches”: Any or all of Tranche A, Tranche B, Tranche C, Tranche
D1, Tranche D2 and Tranche E as the case may be.

“Tranche A”: That part of the Facility granted to the Borrower pursuant to
Clause 2.1.1(a) (Granting of the Facility) and split into, and comprising
thereafter, Tranche A1 and Tranche A2 pursuant to Clause 6.3.3.

“Tranche A1”: Has the meaning ascribed thereto in Clause 6.3.3.

“Tranche A2”: Has the meaning ascribed thereto in Clause 6.3.3.

“Tranche B”: That part of the Facility granted to the Borrower pursuant to
Clause 2.1.1(b) (Granting of the Facility) (comprising up to 4 separate
Sub-Tranches).

“Tranche C”: That part of the Facility granted to the Borrower pursuant to
Clause 2.1.1(c) (Granting of the Facility).

“Tranche D1”: That part of the Facility granted to the Borrower pursuant to
Clause 2.1.1(d) (Granting of the Facility).

“Tranche D2”: That part of the Facility granted to the Borrower pursuant to
Clause 2.1.1(e) (Granting of the Facility).

“Tranche E”: That part of the Facility granted to the Borrower pursuant to
Clause 2.1.2 (Granting of the Facility).

“Transaction Documents”: The Financing Documents, the Project Contracts, the
Blue Mill Project Contracts and the Shareholders’ Agreement.

“Transfer Certificate”: The transfer certificate pursuant to Schedule 12
(Transfer Certificate).

“Transferee”: Any transferee pursuant to Clause 31.2 (Assignments and Transfers
by the Lenders).

“Transferor”: Any transferor pursuant to Clause 31.2 (Assignments and Transfers
by the Lenders).

“Wood Supply Adviser”: JP Management Consulting (Europe) OY, Vantaa, Finland and
its successors as advisers to the Lenders in relation to wood supply issues.

 

- 26-



--------------------------------------------------------------------------------

“Working Capital”: Accounts receivable

 

  (a)

plus inventory,

 

  (b)

plus receivables in respect of taxes,

 

  (c)

plus accrued revenue (prepaids, accrued revenue and other),

 

  (d)

less accounts payable,

 

  (e)

less taxes payable,

 

  (f)

less accrued interest,

 

  (g)

less accrued liabilities,

 

  (h)

less unearned revenue.

“Working Capital Costs”: Costs of working capital needed for the operation of
the Group’s business, including operating costs, wood, chemicals and other raw
material and consumables stock costs as well as intermediate - and end products
(including, without limitation, in respect of Project Blue Mill both before and
after Blue Mill Final Completion) and funds for cash deposits which the Borrower
needs to provide to banks as a security for the provision of guarantees by such
banks.

“Works”: Has the meaning as set out in the EPC Contract.

 

1.2

Interpretation

Any reference in this Agreement to:

an “affiliate” of a specified person is construed as any other person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the person specified, or who holds
or beneficially owns 10% or more of the equity interest in the person specified
or 10% or more of any class of voting securities of the person specified;

the “Agent”, “Arranger”, “Lender” and “Security Agent” is construed so as to
include it and any subsequent successors and permitted transferees and assigns
in accordance with their respective interests;

“assets” includes present and future properties, revenues and rights of every
description;

“calendar quarter” is a reference to the period from (and including) January 1
to (and including) March 31, or from (and including) April 1 to (and including)
June 30, or from (and including) July 1 to (and including) September 30, or from
(and including) October 1 to (and including) December 31;

 

- 27-



--------------------------------------------------------------------------------

“continuing”, in relation to an Event of Default, is construed as a reference to
an Event of Default which has not been waived in accordance with the terms
hereof or remedied and, in relation to a Potential Event of Default, one which
has not been remedied within the relevant grace period or waived in accordance
with the terms hereof;

“disposal” is construed as any sale, lease, transfer, conveyance, assignment or
other disposal and “dispose” and “disposals” is construed accordingly, but the
payment of cash permitted hereunder shall not constitute a disposal;

“encumbrance” is construed as a reference to a mortgage, pledge, lien, charge,
hypothecation, security interest, title retention, preferential right or trust
arrangement, obligations under leasing agreements and conditional purchase
agreements, and any other collateral agreement or similar arrangement whether on
existing or future assets (including, without limitation, Sicherungsübereignung,
Sicherungsabtretung, Eigentumsvorbehalt, Pfandrecht, Grundpfandrechte,
Treuhandvereinbarung, Nießbrauch);

“include” or “including” is construed without limitation and for avoidance of
doubt;

“indebtedness” is construed so as to include any obligation (whether incurred as
principal or as surety) for the payment or repayment of money, whether present
or future, actual or contingent;

a “law” is construed as any law, statute, constitution, binding
(bestandskräftig) decree, treaty, regulation, legally binding (bestands- oder
rechtskräftig) directive, rules or any other legally binding (bestands- oder
rechtskräftig) legislative measure of any government, supranational, local
government, statutory or regulatory body or court;

a “month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next succeeding calendar
month save that:

 

  (a)

if any such numerically corresponding day is not a Business Day, such period
shall end on the immediately succeeding Business Day in that calendar month or,
if none, it shall end on the immediately preceding Business Day; and

 

- 28-



--------------------------------------------------------------------------------

  (b)

if there is no numerically corresponding day in that next succeeding calendar
month, that period shall end on the last Business Day in that next succeeding
calendar month,

(and references to “months” shall be construed accordingly);

a “person” is construed as a reference to any person, firm, company,
corporation, state or Bundesland, or any association or partnership (whether or
not having separate legal personality) of two or more of the foregoing;

“repay” (or any derivative form thereof) is, subject to any contrary indication,
construed to include “prepay” (or, as the case may be, the corresponding
derivative form thereof);

a “subsidiary” of a company or corporation is construed as a reference to any
company:

 

  (a)

which is controlled, directly or indirectly, by the first-mentioned company or
corporation and, for these purposes, a company shall be treated as being
controlled by a company if that other company is able to direct its affairs
and/or to control the composition of its board of directors or equivalent body;

 

  (b)

more than half the issued share capital or partnership interest of which is
beneficially owned, directly or indirectly, by the first-mentioned company; or

 

  (c)

which is a subsidiary of another subsidiary of the first mentioned company;

a “successor” is construed so as to include a permitted assignee or successor in
title of such party and any person who under the laws of its jurisdiction of
incorporation or domicile has assumed the rights and obligations of such party
under this Agreement or to which, under such laws, such rights and obligations
have been transferred;

“tax” is construed so as to include any tax, levy, impost, duty or other charge
of a similar nature (including any penalty or interest payable in connection
with any failure to pay or any delay in paying any of the same);

“VAT” is construed as a reference to value added tax including any similar tax
which may be imposed in place thereof from time to time;

the “winding-up” or “dissolution” of a company or corporation is construed so as
to include any equivalent or analogous proceedings under the law of the
jurisdiction in which such company or corporation is incorporated or any

 

- 29-



--------------------------------------------------------------------------------

jurisdiction in which such company or corporation carries on business including
the seeking of liquidation, winding-up, reorganisation, dissolution,
administration, general arrangement, general adjustment, protection or relief of
debtors.

 

1.3

Currency Symbols

“EUR” and “euro” mean the single currency unit of the European Union as
constituted by the Treaty on European Union as referred to in EMU legislation
and “euro unit” means the currency unit of the “euro” as defined in EMU
legislation.

 

1.4

Agreements and Statutes

Any reference in this Agreement to:

 

1.4.1

this Agreement or any other agreement or document is construed as a reference to
this Agreement or, as the case may be, such other agreement or document as the
same may have been, or may from time to time be, amended, varied, novated or
supplemented and in case an agreement has been terminated, the latest version of
such agreement; and

 

1.4.2

a statute or treaty is construed as a reference to such statute or treaty as the
same may have been, or may from time to time be, amended or, in the case of a
statute, re-enacted.

 

1.5

Headings

Clause, Part and Schedule headings are for ease of reference only.

 

1.6

Singular and Plural

Words incorporating the singular number include the plural and vice versa.

 

1.7

Time

Any reference in this Agreement to a time of day is, unless a contrary
indication appears, a reference to German time.

 

1.8

Language

Where a Financing Document is available in the English and German language, the
German version prevails.

 

1.9

Amendments

Some definitions, provisions or schedules of this Agreement have expired or are
otherwise no longer relevant. For historic consistency, such provisions are
nevertheless maintained. Accordingly, all such definitions, provisions or
schedules that have expired or are otherwise no longer relevant shall no longer
be taken into consideration or have any effect following the Amendment Date (as
defined in the 2012 Amendment Agreement). Consequently, if reference is made to
“the date of this Agreement” or “on or about the date herof”, it refers to the
initial execution date of this Agreement, i.e. 26 August 2002.

 

- 30-



--------------------------------------------------------------------------------

2.

THE FACILITY

 

2.1

Granting of the Facility

Subject to the terms and conditions of this Agreement, the Lenders will provide
the Borrower with a Facility comprising:

 

2.1.1

a euro denominated term loan facility in an aggregate amount of up to EUR 668
million divided as follows:

 

  (a)

Tranche A in an amount of EUR 464.55 million (“Tranche A”);

 

  (b)

Tranche B in an amount of EUR 122 million (“Tranche B”) containing no more than
four (4) Sub-Tranches in the respective amounts of EUR 20,666,666 (“Sub-Tranche
B1”), EUR 20,666,667 (“Sub-Tranche B2”), EUR 20,666,667 (“Sub-Tranche B3”) and
EUR 60 million (“Sub-Tranche B4”);

 

  (c)

Tranche C in an amount of EUR 42 million (“Tranche C”);

 

  (d)

Tranche D1 in an amount of EUR 9.40 million (“Tranche D1”); and

 

  (e)

Tranche D2 that may be drawn in an amount of up to EUR 30 million (“Tranche
D2”);

 

2.1.2

a euro denominated revolving loan facility in an aggregate amount of up to
EUR 160 million (“Tranche E”).

 

2.2

Availability of Facility

Provided that the first Advance hereunder is made on or prior to the date
falling three months after the date hereof, the Facility will, subject to the
next following sentence, be available for disbursement, on and in accordance
with the terms hereof, from Financial Close up to and including the date on
which Acceptance is achieved, but no later than the date falling 40 months after
Financial Close. However, Tranche C will be available until and including the
30 September 2005. Tranche D2 and E will, however, be available up to and
including the date falling one (1) month prior to the First Repayment Date.

 

2.3

Borrower’s Obligations

 

2.3.1

The obligations of the Borrower to the Agent and each Lender hereunder are
created vis-à-vis each of them as separate and independent obligations
(Teilschuldnerschaft).

 

- 31-



--------------------------------------------------------------------------------

2.3.2

Unless otherwise provided for under the Financing Documents, the Agent and each
Lender may separately enforce their rights hereunder.

 

2.4

Lender’s Obligations

The obligations of each Lender under this Agreement are several. Failure of a
Lender to carry out its obligations pursuant to this Agreement in a proper
manner does not relieve any other party of its obligations under this Agreement.
No Lender is responsible for the obligations of any other party under this
Agreement. Joint liability (gemeinschaftliche Schuld) or joint and several
liability (Gesamtschuldnerschaft) is excluded.

 

2.5

Purpose and Application

The Facility is intended to finance the Project in accordance with the
Investment and Financing Plan. It will exclusively be used by the Borrower for
the following purposes:

 

2.5.1

Tranche A will only be used by the Borrower for the financing of Project
Construction Costs and Development Costs;

 

2.5.2

Sub-Tranches B1, B2 and B3 will only be used by the Borrower for the financing
of the Financing Costs, up until Acceptance, start-up costs, up until
Acceptance, and other Project Construction Costs and Development Costs not
financed under Tranche A;

 

2.5.3

Sub-Tranche B4 will only be used by the Borrower for the financing of Working
Capital Costs;

 

2.5.4

Tranche C will only be used by the Borrower to fund in part the Debt Service
Reserve Account;

 

2.5.5

Tranche D1 will only be used by the Borrower for the financing of Project
Construction Costs;

 

2.5.6

Up to the earlier of (i) the completion of Additional Works and (ii) one
(1) month prior to the first Repayment Date, Tranche D2 will be used by the
Borrower for the financing of Cost Overruns. Up to and including the date
falling one (1) month prior to the First Repayment Date, Tranche D2 will be used
for a prepayment of Tranche A (not already funded pursuant to Clause 2.4.2
(b) (iv) of the Shareholders’ Undertaking Agreement) to the extent necessary to
meet the EU-Equity Test and for the financing of shortfalls in Government Grants
(not already funded pursuant to Clause 2.4.2 (b) (i) of the Shareholders’
Undertaking Agreement or by an earlier drawing under Tranche D2) as finally
calculated one month prior to the First Repayment Date; and

 

- 32-



--------------------------------------------------------------------------------

2.5.7

Tranche E will only be used by the Borrower to bridge finance:

 

  (a)

the portion of all costs in relation to the Project for which the Government
Grants are expected to be received; and

 

  (b)

recoverable VAT payments on Project Construction Costs.

 

2.5.8

Without affecting the obligations of the Borrower, neither the Arranger, the
Agent, the Security Agent, the Lenders nor any of them is required to monitor or
verify the application of any amount borrowed pursuant to this Agreement. The
Agent will however require from the Borrower the documents regarding the
application of funds in accordance with Clause 3.4.3 (Drawdown Restrictions).

 

2.6

Cash Advances

The Facility will be available only in the form of cash Advances.

 

2.7

Substitute Lenders

In the event the Commitment of any Lender is terminated, and the Advances of
such Lender are prepaid or may be prepaid, pursuant to Clause 12 or Clause 13,
the Borrower shall have the right to seek a substitute lender (which may be a
Lender) to assume the Commitment and acquire the Advances (or make new Advances
in substitution for Advances prepaid) of such terminating Lender.

 

3.

UTILISATION OF THE FACILITY

 

3.1

Delivery of Drawdown Request

The Borrower may from time to time request the making of an Advance by delivery
to the Agent of a duly completed Drawdown Request in form and substance as set
out in Schedule 1 (Drawdown Request) not later than 11:00 a.m. on the fifth
(5th) Business Day before the Drawdown Date proposed in the Drawdown Request.

 

3.2

Drawdown Details

Each Drawdown Request delivered to the Agent pursuant to Clause 3.1 (Delivery of
Drawdown Request) is irrevocable and will not be regarded as having been duly
completed unless it specifies:

 

3.2.1

the proposed Drawdown Date which must be a Business Day within the Availability
Period and in the case of the first Advance hereunder no later than the date
falling three months after the date hereof;

 

3.2.2

the term of the initial Interest Period;

 

3.2.3

the amount of any Advance requested which, if it is not for the whole undrawn
amount of the relevant Tranche or Sub-Tranche, must be

 

- 33-



--------------------------------------------------------------------------------

  (a)

with respect to Tranche A a minimum amount of EUR 5 million or any larger amount
which is an integral multiple of EUR 1 million unless it is in respect of
Post-Acceptance Costs; and

 

  (b)

with respect to Tranches B, D1 and D2 a minimum amount of EUR 2 million or any
larger amount which is an integral multiple of EUR 1 million unless it is in
respect of Post-Acceptance Costs; and

 

3.2.4

the specific purposes for which the Advance will be used by the Borrower and
which Tranche it forms part of; Advances made under Tranche B (other than in
respect of Working Capital Costs which will be allocated to Sub-Tranche B4) will
be allocated first to Sub-Tranche B1, then to Sub-Tranche B2 and lastly to
Sub-Tranche B3.

 

3.3

Drawdown Conditions

 

3.3.1

The Borrower may only deliver a Drawdown Request to the Agent if:

 

  (a)

the conditions precedent listed in Schedule 2 (Conditions for the First
Drawdown) are met with respect to the first Advance and the Agent has notified
the Borrower and the Lenders that it has received all of the documents and other
evidence to be delivered in respect of such conditions precedent and each is in
form and substance satisfactory to the Agent (and the Agent undertakes to
promptly after receipt of such documents and evidence notify the Borrower that
such conditions are met or inform the Borrower of the reasons they are not met);

 

  (b)

the conditions precedent listed in Schedule 3 (General Drawdown Conditions) are
met with respect to any Advance; and

 

  (c)

each condition subsequent listed in Schedule 4 (Conditions Subsequent) has been
met to the satisfaction of the Agent within three months of the date indicated
in such Schedule for its satisfaction unless (i) the Agent, acting on the
instruction of Majority Lenders, determines that failure to meet the relevant
condition subsequent will not be materially adverse in relation to the
Borrower’s ability to perform its obligations under the Transaction Documents
and/or the validity or enforceability of the Transaction Documents or (ii) such
failure is subsequently remedied.

 

3.3.2

The Agent may waive each drawdown condition with the Majority Lenders’ consent
upon written request by the Borrower to the Agent.

 

- 34-



--------------------------------------------------------------------------------

3.4

Drawdown Restrictions

 

3.4.1

Drawings except under Tranche E will only be permitted to the extent that
amounts standing to (or expected to be standing to) the credit of the
Disbursement Account are not sufficient to meet the relevant funding
requirements for which the Borrower has delivered the Drawdown Request.

 

3.4.2

Drawings will further only be permitted if:

 

  (a)

on the Drawdown Date no Event of Default or Potential Event of Default has
occurred and remains uncured or unwaived or would occur as a result of the
making of the Advance to be drawn down; and

 

  (b)

the representations to be made by the Borrower remain true in all respects,

 

  (c)

the Shareholders have made the additional Shareholder Loans which they are
required to make under the last paragraph of Clause 2.4.1 of the Shareholders’
Undertaking Agreement.

 

3.4.3

Drawings in respect of Project Costs (excluding Financing Costs, costs for
interest payments during the Construction Period and Post-Acceptance Costs) will
further only be permitted against submission to the Agent of a list of all
invoices as well as all detailed documents which the Agent requires in relation
to any item listed thereon evidencing the Project Costs for which the Borrower
has delivered a Drawdown Request or which have been or are to be paid from
equity in accordance with Schedule 2 (Conditions for the First Drawdown),
paragraphs 6(a) and (b), unless such Project Costs are anticipated to be
incurred within one month from the Drawdown Date specified in the respective
Drawdown Request. Upon receipt of the relevant invoice the Borrower shall
deliver to the Agent without undue delay a list of any Project Costs not
previously submitted as well as those detailed documents which the Agent has
requested in relation to any item listed thereon.

 

3.4.4

Drawings under Tranche D2 will be permitted only:

 

  (a)

if approved by the Agent, and, in the case of (b), the Technical Adviser and the
Wood Supply Adviser, such approval or, as the case may be, the procurement of
such approval not to be unreasonably withheld or delayed;

 

  (b)

up to and including the earlier of (i) the completion of the Additional Works
and (ii) one (1) month prior to the First Repayment Date to the extent that such
Cost Overruns are not required to be paid by the Shareholders under the
Shareholders’ Undertaking Agreement and in any case only so long as the portion
thereof required to be paid by the Shareholders under the Shareholders’
Undertaking Agreement has first been paid;

 

- 35-



--------------------------------------------------------------------------------

  (c)

up to a maximum amount of EUR 5,000,000 with respect to a prepayment of Tranche
A (not already funded pursuant to Clause 2.4.2 (b) (iv) of the Shareholders’
Undertaking Agreement) to the extent necessary to meet the EU-Equity Test; and

 

  (d)

for the financing of shortfalls in Government Grants (not already funded
pursuant to Clause 2.6.2 (b) (i) of the Shareholders’ Undertaking Agreement or
by an earlier drawing under Tranche D2) as finally calculated at the earlier of
the conclusion of the subsidy audit (Mittelverwendungsnachweis) and one month
prior to the First Repayment Date.

 

3.4.5

Drawings under Tranche C shall take place on or before 30 September 2005 to fund
the Debt Service Reserve Account and will be permitted only to the extent that
the Agent has received evidence that on or before the date of such Advance the
Shareholders have deposited into the Debt Service Reserve Account the amount
determined pursuant to Clause 2.4.2 (b) (iii) of the Shareholders’ Undertaking
Agreement.

 

3.5

Participation of the Lenders in Advances

 

3.5.1

Each Lender will contribute to each Advance made hereunder in the proportion to
which its Commitment bears to the total Commitments of all the Lenders at the
relevant time.

 

3.5.2

The Agent shall no later than three (3) Business Days prior to the Drawdown Date
notify each Lender of the amount of the Advance, the Drawdown Date, the Interest
Period and such Lender’s participation in the Advance.

 

3.5.3

Upon receipt of the written notice pursuant to the previous paragraph, each
Lender will, no later than 10:00 a.m. on the Drawdown Date, credit the account
in the name of the Agent with UniCredit Bank AG, which has been notified by the
Agent to Lenders at the latest three (3) Business Days prior to such Drawdown
Date, with its participation in the Advance and the Agent will, with same day
value as the Drawdown Date, transfer the amount of the Advance to the
Disbursement Account in accordance with Clause 9.3.1 (Payments to the Borrower).

 

- 36-



--------------------------------------------------------------------------------

4.

INTEREST AND LIQUIDITY CHARGE

 

4.1

Interest Period

 

4.1.1

Tranche A, Tranche B, Tranche C, Tranche D1 and Tranche D2

 

  (a)

Prior to the Scheduled First Repayment Date Interest Periods relating to
Advances made under Tranche A, Tranche B, Tranche C, Tranche D1 or Tranche D2
will be of one (1), three (3) or six (6) months duration (or such lesser
duration as may be necessary so that all Interest Periods in relation to
Advances made under each Tranche will end on the Scheduled First Repayment Date)
at the option of the Borrower provided that any Interest Period relating to an
Advance made under any Tranche commencing at the same time as or during another
Interest Period relating to an Advance made under the same Tranche shall be of
such duration that it shall end on the same date as that other Interest Period.

 

  (b)

Interest Periods commencing on or after the Scheduled First Repayment Date
relating to Advances made under Tranche A, Tranche B, Tranche C, Tranche D1 and
Tranche D2 will, subject to paragraph (c) below, end on a Repayment Date, thus
in each case (other than the first such Interest Period) being of six (6) months
duration.

 

  (c)

Interest Periods relating to Advances made under Tranche A2 will end on the
Business Day immediately following a Repayment Date.

 

4.1.2

Tranche E: The Interest Periods relating to Advances under Tranche E will be of
one (1), three (3) or six (6) months duration at the option of the Borrower (or
such shorter period as is required in order for the Interest Periods of the
Advances under Tranche E to end on the Scheduled First Repayment Date).

 

4.1.3

The Borrower will, where appropriate, give irrevocable notice to the Agent of
the chosen Interest Period in the relevant Drawdown Request or, if the Advance
has already been made, in an irrevocable written notice to be received by the
Agent no later than 11:00 a.m. on the fifth (5th) Business Day prior to the
commencement of that Interest Period. At the latest three (3) Business Days
prior to the commencement of the Interest Period chosen by the Borrower, the
Agent will give notice to the Lenders and the Guarantors of any notice given by
the Borrower pursuant to this Clause 4.1.3.

 

4.1.4

If the Borrower fails to give notice of an Interest Period, its term will be one
(1) month, or any shorter period as the Agent determines to be necessary to
comply with the requirements pursuant to Clauses 4.1.5.

 

- 37-



--------------------------------------------------------------------------------

4.1.5

The first Interest Period with respect to an Advance will commence on its
Drawdown Date, and each subsequent Interest Period will commence on the last day
of its preceding Interest Period.

 

4.1.6

The Agent may, with the approval of the Borrower, determine other Interest
Periods with respect to any or all Advances if the Agent deems such other
Interest Periods necessary or appropriate to facilitate syndication, provided
that any such other Interest Period will not be shorter than five (5) Business
Days nor longer than six (6) months.

 

4.1.7

If two or more Interest Periods relating to Advances under the same Tranche end
at the same time, then, on the last day of those Interest Periods, the Advances
to which they relate will be consolidated into and treated as a single Advance
under such Tranche. Advances under Tranche B forming part of any Sub-Tranche
will however, not be consolidated with any Advance forming part of a different
Sub-Tranche.

 

4.1.8

The Agent will notify the Borrower and the Lenders of the duration of each
Interest Period in respect of each Advance promptly after having determined the
same.

 

4.2

Interest Rate

The rate of interest applicable to an Advance under any of the Tranches from
time to time during an Interest Period is the percentage rate per annum which is
the aggregate of EURIBOR on the Quotation Date therefore, the applicable Margin
and Mandatory Costs, if any.

 

4.3

Payment of Interest

The Borrower will pay accrued interest for each Interest Period on the last day
of such Interest Period. Interest will accrue during each Interest Period from
and including the first day of such Interest Period to but excluding the last
day of such Interest Period.

 

4.4

Notification

The Agent will promptly notify the Borrower and the Lenders of each
determination of the Interest Rate and interest payable in relation to each
Advance. Each determination of the Interest Rate by the Agent will, in the
absence of a manifest error, be conclusive and binding on the Borrower and the
Lenders.

 

4.5

Liquidity Charge

During the period commencing on 31 March 2009 and ending upon the full repayment
of Tranche A2, the Borrower will pay a liquidity charge of 0.45 per cent p.a. in
respect of the principal amount outstanding under Tranche A2. Such liquidity
charge will be payable in arrears on each Repayment Date commencing with the
Repayment Date falling on 30 September 2009 and calculated on the principal
amount outstanding under Tranche A2 on such Repayment Date.

 

- 38-



--------------------------------------------------------------------------------

4.6

Default Interest

 

4.6.1

If the Borrower fails to pay any amount (other than interest) payable by it
hereunder on its due date, interest will accrue on the overdue amount from the
due date up to the date of actual payment at a rate of 1.5 per cent. per annum
above:

 

  (a)

in relation to an amount becoming due and payable before expiration of the
Interest Period applicable thereto, for the period until the expiration of such
Interest Period the rate applicable to such overdue amount immediately prior to
the due date; and

 

  (b)

in all other cases, the Interest Rate on the most recent Quotation Date for such
periods as the Agent may designate, provided, however, that such Interest Period
will not exceed three (3) months.

 

4.6.2

If the Borrower fails to pay any interest payable by it hereunder on its due
date, it will make, at the time of payment of all arrears of interest, a lump
sum payment for all arrears of interest in the amount of 1.5 per cent. above
EURIBOR applicable to the respective Interest Period of the amount due and
payable.

 

4.6.3

The right of the Lenders to compensation for any loss arising from the default
remains unaffected. Payments made under Clause 4.6.2 will however be deducted
from such compensation.

 

4.6.4

The Agent will promptly notify the Borrower and the Lenders of the determination
of any default interest. Each determination by the Agent will, in the absence of
a manifest error, be conclusive and binding on the Borrower and the Lenders.

 

5.

MARKET DISRUPTION

 

5.1

Market Disruption

If, on any Quotation Date in relation to any Advance and any Interest Period:

 

5.1.1

EURIBOR is to be determined by reference to Reference Banks and at or about
11.00 a.m. on the Quotation Date for the relevant Interest Period none or only
one of the Reference Banks supplies a rate for the purpose of determining the
EURIBOR for the relevant Interest Period; or

 

- 39-



--------------------------------------------------------------------------------

5.1.2

before the close of business in Frankfurt am Main on the Quotation Date for such
Advance, the Agent has been notified by Lenders to whom in aggregate 50 per
cent. or more of the principal of the relevant Advance is owed that EURIBOR does
not, by reason of circumstances affecting the inter-bank market generally,
accurately reflect the cost to them of obtaining matching deposits for their
participation in such Advance,

then, notwithstanding anything contrary in this Agreement, the Agent will
promptly give written notice (the “Suspension Notice”) to the Borrower and the
Lenders of such event.

 

5.2

Alternative Basis of Interest

 

5.2.1

If Clause 5.1.1 (Market Disruption) applies, the applicable Interest Period will
be one (1), three (3) or six (6) month(s) at the option of the Agent or such
shorter period to end on any Repayment Date, and the interest rate applicable
will be the weighted average of the interest rates notified by the Lenders to
the Agent on or before the last day of the relevant Interest Period to reflect
the cost of funding (regardless from what sources a Lender may reasonably select
to fund its participation) their participation in the relevant Advance,
expressed as a percentage per annum plus the Margin applicable to such Advance
and Mandatory Costs, if any.

 

5.2.2

If Clause 5.1.2 (Market Disruption) applies, the interest rate applicable to the
affected Lenders’ participation in the relevant Advance shall be:

 

  (a)

in respect of each Lender having notified the Agent in accordance with Clause
5.1.2 (Market Disruption) the interest rate notified by it to the Agent pursuant
to the principles as set out in Clause 5.2 (Alternative Basis of Interest); and

 

  (b)

in respect of all other Lenders EURIBOR and the Margin applicable to such
Advance and Mandatory Costs, if any.

 

5.3

Negotiations

During a period of thirty (30) days upon the giving of the Suspension Notice,
the Agent, the Lenders and the Borrower will negotiate in good faith with a view
to agreeing on the rate of interest or a substitute basis for determining the
rate of interest, including without limitation alternative Interest Periods or
alternative methods of determining the interest rate from time to time, (whereby
a margin above the cost of funding of each Lender’s participation in the Advance
equivalent to the Margin has to be included) and any such rate of interest or
substitute basis that is agreed will take effect in accordance with its terms
and be binding on each party.

 

- 40-



--------------------------------------------------------------------------------

5.4

Prepayment

The Borrower may elect at any time during which an interest rate is determined
pursuant to Clause 5.2 (Alternative Basis of Interest) to give notice to a
Lender in writing through the Agent that it intends to prepay in full such
Lender’s participation in each Advance on the last day of the then current
Interest Period for that Advance.

 

6.

REPAYMENT

 

6.1

General

The Borrower shall repay in full all Advances under each Tranche outstanding on
the Final Maturity Date with respect to such Tranche.

 

6.2

First Repayment

 

6.2.1

Not later than the first (1st) 31 March or 30 September immediately following
the fourth (4th) anniversary of the first Advance under Tranche A (the
“Scheduled First Repayment Date”), the Borrower will repay an amount which will
reduce the aggregate Advances outstanding (other than under Tranche E) to no
more than the Required Level (the “First Repayment”).

 

6.2.2

The First Repayment will be applied to the Tranches in the following order:

 

  (a)

first, for the repayment of 70 % of Tranche D2;

 

  (b)

second, for the repayment of 70 % of Tranche D1;

 

  (c)

third, for the repayment of 70 % of Tranche C;

 

  (d)

fourth, for the repayment of part of any Sub-Tranche B1 to B3;

 

  (e)

fifth, for the repayment of Tranche A.

 

6.3

Repayments other than First Repayment

 

6.3.1

Subject to Clauses 6.3.3 and 6.3.4, the Amortisation Schedule (expressed as a
maximum percentage of the Required Level to be outstanding at the close of
business in Munich on the relevant Repayment Date) to be delivered pursuant to
paragraph 12 of Schedule 2 (Conditions for the First Drawdown) shall be prepared
on the basis that a minimum Annual Debt Service Cover Ratio, as shown by the
Base Case delivered pursuant to paragraph 9 of Schedule 2 (Conditions for the
First Drawdown) of 1.73 is achieved at each Repayment Date assuming repayment of
all Advances made hereunder (other than under Tranche E) in accordance with the
following sub-clauses of this Clause 6.3 (Repayments other than First
Repayment).

 

- 41-



--------------------------------------------------------------------------------

6.3.2

Following the repayment referred to in Clause 6.2 (First Repayment) and subject
to Clause 6.3.3, Clause 6.4.2, the Borrower will repay the outstanding Advances
under Tranche A in 22 instalments semi-annually on each 31 March and
30 September following the Scheduled First Repayment Date in accordance with the
Amortisation Schedule. The amount of each instalment shall be such that, after
the repayments of Tranches B, C, D1 and D2 required to be made on the relevant
Repayment Date pursuant to the following sub-clauses of this Clause 6.3
(Repayments other than first Repayment) have been made, the aggregate
outstanding amount of all Advances, other than Advances under Tranche E, (at
close of business in Munich on the relevant Repayment Date) expressed as a
percentage of the Required Level does not exceed the percentage set out in the
Amortisation Schedule against that Repayment Date.

 

6.3.3

As of (and including) the Amendment Date as defined in the 2014 Amendment
Agreement and with respect to the amount outstanding on that date, Tranche A
shall be split into a sub-tranche of EUR 102,233,467 (“Tranche A1”) and a
sub-tranche of EUR 230,673,266 (“Tranche A2”).

 

6.3.4

The Borrower will repay the outstanding Advances under each of Sub-Tranche B1,
B2 and B3, following the repayment referred to in Clause 6.2 (First Repayment),
in eight (8) equal semi-annual instalments on the eight (8) Repayment Dates
ending on the (1st) first Repayment Date following the eighth (8th) anniversary
of the first Advance under the relevant Sub-Tranche.

 

6.3.5

The Borrower will repay Sub-Tranche B4 in one amount on the Final Maturity Date
for Sub-Tranche B4.

 

6.3.6

The Borrower will repay the outstanding Advances under Tranche C, following the
repayment referred to in Clause 6.2, in three (3) equal semi-annual instalments
on the three (3) Repayment Dates falling after the Scheduled First Repayment
Date.

 

6.3.7

The Borrower will repay the outstanding Advances under Tranche D1 in three
(3) equal semi-annual instalments on the three (3) Repayment Dates falling after
the Scheduled First Repayment Date.

 

6.3.8

The Borrower will repay the outstanding Advances under Tranche D2 in three
(3) equal semi-annual instalments on the three (3) Repayment Dates falling after
the Scheduled First Repayment Date.

 

6.3.9

The Borrower will repay the outstanding Advances under Tranche E in an amount
equal to the proceeds of Government Grants and/or VAT refunds on Project Costs
received from time to time and/or, as the case may be, out of one or more
drawings made under Clause 2.4.2 (b) of the Shareholders’ Undertaking Agreement
and/or moneys on the Proceeds Account which are available in

 

- 42-



--------------------------------------------------------------------------------

 

accordance with Clause 9.4.3(a)(xiv) (Application of Moneys on Proceeds
Account). Any such repayment shall be made on the interest payment date(s)
relating to any Advance(s) outstanding under Tranche E next following receipt of
such proceeds or, in relation to the moneys on the Proceeds Account, with a
seven (7) Banking Days prior written notice to the Agent on the relevant
Repayment Date. Should there be less than seven (7) Banking Days between receipt
of Government Grants and/or VAT refunds on Project Costs and/or, as the case may
be, drawings made under Clause 2.4.2 (b) of the Shareholders’ Undertaking
Agreement, and the interest payment date(s) mentioned in the previous sentence,
then such repayment shall be made on the following interest payment date(s).
Such repayment is, however, not necessary to the extent the Borrower uses the
proceeds of Government Grants and/or VAT refunds on Project Costs for purposes
corresponding to the purpose of Tranche E. Any Advances under Tranche E
remaining outstanding at Tranche E’s Final Maturity Date will be repaid on that
date by the Borrower. Any such repayment shall be made together with accrued
interest thereon and any other amounts outstanding under this Agreement in
respect thereof.

 

6.4

Repayment Schedule

 

6.4.1

The Agent will forward to the Borrower and the Lenders with respect to Tranche
A, Tranche B, Tranche C, Tranche D1 and Tranche D2 a repayment Schedule setting
out in accordance with Clause 6.3 (Repayments other than First Repayment) the
amount of the repayment instalments and their respective payment dates at the
latest 15 days prior to the Scheduled First Repayment Date (the “Repayment
Schedule”), provided that the Repayment Schedule for Tranche A for the period
commencing as of (and including) the Repayment Date falling on 31 March 2009
shall be as set out in Clause 6.4.2. The Repayment Schedule will be amended pro
rata by the Agent following the making of any voluntary prepayments or mandatory
prepayments according to this Agreement and will be submitted to the Borrower
and the Lenders upon its amendment.

 

6.4.2

As of (and including) the Repayment Date falling on 31 March 2009, the Repayment
Schedule in relation to Tranche A shall be as follows:

 

Repayment Date  

Repayment in Euro in

relation to Tranche A1

 

 

Repayment in Euro in

relation to Tranche A2

 

31 March 2009

 

 

500,000

 

 

0

 

30 September 2009

 

 

500,000

 

 

0

 

31 March 2010

 

 

500,000

 

 

0

 

30 September 2010

 

 

500,000

 

 

0

 

 

- 43-



--------------------------------------------------------------------------------

31 March 2011

 

 

12,000,000

 

 

0

 

30 September 2011

 

 

6,000,000

 

 

0

 

31 March 2012

 

 

7,000,000

 

 

0

 

30 September 2012

 

 

15,000,000

 

 

0

 

31 March 2013

 

 

20,000,000

 

 

0

 

30 September 2013

 

 

20,000,000

 

 

0

 

31 March 2014

 

 

20,000,000

 

 

0

 

30 September 2014

 

 

10,000,000

 

 

0

 

31 March 2015

 

 

11,000,000

 

 

0

 

30 September 2015

 

 

11,000,000

 

 

0

 

31 March 2016

 

 

11,000,000

 

 

0

 

30 September 2016

 

 

11,000,000

 

 

0

 

31 March 2017

 

 

12,453,367

 

 

0

 

30 September 2017

 

 

35,780,100

 

 

230,673,266

 

 

6.5

Deferred Amortisation

 

6.5.1

If there are insufficient funds available to meet scheduled amortisation
payments from the Proceeds Account, the Equity Reserve Account and the Debt
Service Reserve Account, deferral of the amortisation of the amounts
outstanding, excluding Advances under Tranche E, remaining after application of
the available funds will, at the request of the Borrower, subject to Clause 6.1
(General), be permitted without triggering an Event of Default for a period of
not more than six (6) months and subject to the maximum permitted deferred
amortisation amount under any Tranche at any Repayment Date being no greater
than the principal amortisation amount due on such Repayment Date.

 

6.5.2

Any deferral shall be apportioned rateably across the Tranches due for repayment
on the relevant Repayment Date. On the First Repayment Date any deferral shall,
however, first be apportioned rateably across Tranches D2, D1 and C and only
then rateably across Tranche A and Sub-Tranches B1, B2 and B3.

 

- 44-



--------------------------------------------------------------------------------

6.6

No Other Repayments

The Borrower will not repay all or any part of the Advances except at the times
and in the manner expressly provided for in this Agreement.

 

7.

VOLUNTARY AND MANDATORY PREPAYMENTS

 

7.1

General

At any time after the Scheduled First Repayment Date the Borrower may, after
having given to the Agent not less than fifteen (15) Business Days’ prior
irrevocable written notice to that effect, prepay any part of the amount
outstanding under Tranche A, Tranche B, Tranche C, Tranche D1 and Tranche D2 on
a Repayment Date in respect of such Tranche without Breakage Costs, subject to a
minimum prepayment amount of EUR 5 million or the total outstanding amount,
whichever is smaller. Voluntary prepayments under this Clause 7.1 (General) will
be applied first to Tranche D2, then to Tranche D1, then to Tranche C, then to
Tranche B (in reduction of Sub-Tranche B1 and then Sub-Tranche B2 and then
Sub-Tranche B3) then to Tranche A and will be applied pro rata over the
remaining instalments of the respective Tranche and/or Sub-Tranche. The Borrower
may, subject to paying Breakage Costs, where applicable, at any time following
the Scheduled First Repayment Date, by submitting at least fifteen (15) Business
Days in advance a written and irrevocable notice thereof, repay on a Repayment
Date any outstanding amounts under Tranche E in whole or in part.

 

7.2

Prepayment of First Repayment

The Borrower may, by giving not less than seven (7) Business Days’ prior
irrevocable and written notice to the Agent, prepay all or from time to time any
part of the First Repayment prior to the Scheduled First Repayment Date. Such
prepayment must fall on the last day of an Interest Period relating to one or
more Advances having an aggregate principal amount at least equivalent to the
amount of such prepayment.

 

7.3

Prepayment for meeting of EU-Equity Test

The Borrower shall have the right, effective on the first day of any Interest
Period commencing within 18 months after Acceptance, to prepay any amount
outstanding under Tranche A by drawing an equivalent amount from the Equity
Reserve Account or, if the balance standing to the credit of such account is
insufficient for the purpose, by drawing an amount of up to EUR 5 million under
Tranche D2 to the extent necessary to meet the EU-Equity Test. The Borrower
shall give the Agent at least ten (10) Business Days prior written notice,
specifying the principal amount outstanding under Tranche A to be prepaid, and
the amount to be drawn under the Equity Reserve Account or, as the case may be,
Tranche D2. Any such prepayment made by the Borrower shall satisfy rateably the
remaining obligations of the Borrower to repay Tranche A.

 

- 45-



--------------------------------------------------------------------------------

7.4

Prepayment of Tranche A2

As of (and including) the Repayment Date falling on 30 September 2009, any
surplus standing to the credit of the Proceeds Account after application in
accordance with Clause 9.4.3(a)(i) to 9.4.3(a)(xv) (Application of Moneys on
Proceeds Account) on a Repayment Date shall be applied on the Business Day
following that Repayment Date in prepayment of Tranche A2 until Tranche A2 has
been prepaid in full.

 

7.5

Scope of Prepayment

All prepayments will be made together with accrued interest on the amount
prepaid and all other amounts, if any, owing by the Borrower to the Lenders
hereunder.

 

7.6

Notice of Prepayment

Any notice of prepayment given by the Borrower pursuant to this Clause 7.6 is
irrevocable and will specify the date upon which such prepayment is to be made
and the amount of such prepayment. The Agent will notify the Lenders promptly of
receipt of any such notice.

 

7.7

No Other Voluntary Prepayments

The Borrower will not voluntarily prepay all or any part of any Advances except
at the times and in the manner expressly provided for in this Agreement.

 

7.8

No Re-Borrowing

The Borrower will not be entitled to re-borrow any prepaid amount.

 

8.

CANCELLATION

 

8.1

General

 

8.1.1

The Borrower may, by giving to the Agent not less than fifteen (15) days’ prior
written notice to that effect, without premium or penalty, cancel the whole or
any part of the undrawn Commitments under any Tranche.

 

8.1.2

Any notice of cancellation given by the Borrower pursuant to this paragraph will
be irrevocable and specify the date upon which such cancellation is to be made
and the amount of such cancellation.

 

8.2

End of Availability Period; End of Period for first Advance

The unutilised portion (if any) of the Facility will automatically be cancelled
at close of business on the last day of the Availability Period or, if the first
Advance has not been made hereunder on or before the date falling three months
after the date hereof, on such later date unless the Agent acting on the
instructions of all Lenders otherwise notifies the Borrower in writing.

 

- 46-



--------------------------------------------------------------------------------

8.3

No Re-borrowing

Cancelled amounts are not available for re-borrowing.

 

8.4

Reduction of Commitments

Any cancellation will reduce the Lenders’ Commitments proportionately across the
relevant Tranches.

 

9.

PAYMENTS

 

9.1

Disbursement Account

 

9.1.1

The Borrower will open a disbursement account with the Agent at the latest at
Financial Close, such account to be pledged pari passu by the Borrower in favour
of the Lenders and the Blue Mill Lenders.

 

9.1.2

The Disbursement Account will be used to deposit

 

  (a)

amounts which are disbursed under the Facility (Tranche E) (unless otherwise
provided for in Clause 9.3.2 to 9.3.4),

 

  (b)

amounts which are provided by the Shareholders as Shareholder Contributions up
to Acceptance,

 

  (c)

Start-Up Cash Flows to the extent they do not exceed the budgeted amount
therefore as set out in the Base Case delivered pursuant to Schedule 2
(Conditions for the First Drawdown), paragraph 9,

 

  (d)

material loss or damage insurance proceeds received prior to Acceptance which
will be applied in making good the related loss; and

 

  (e)

delayed start-up or business interruption insurance proceeds and/or any delay
liquidated damages under the EPC Contract received, in either case, prior to
Acceptance, respectively, which will be applied first in or towards any
increased costs and expenses incurred by the Borrower as a result of the related
delay.

 

9.1.3

Save as otherwise specifically provided herein, the Borrower is entitled to
apply any moneys standing to the credit of the Disbursement Account exclusively,
and, in the case of a continuing Event of Default, only with the Agent’s prior
written consent, in or towards payment of all due and payable Project Costs, as
the case may be.

 

- 47-



--------------------------------------------------------------------------------

9.1.4

Any amount remaining on the Disbursement Account after Acceptance, except for
amounts to be used for the payment of Post-Acceptance Costs shall be transferred
by the Borrower on to the Revenue Account.

 

9.2

Proceeds Account

 

9.2.1

The Borrower will open a current account (Kontokorrentkonto) with the Agent at
the latest at Financial Close, such account to be pledged by the Borrower pari
passu in favour of the Lenders and the Blue Mill Lenders (the “Revenue
Account”).

 

9.2.2

The Revenue Account will be used to collect all revenues and income generated by
the Borrower’s business apart from the budgeted Start-up Cash Flows as set out
in the Base Case delivered pursuant to Schedule 2 (Conditions for First
Drawdown) paragraph 9 and Excess Start-up Cash Flows in an amount of up to
EUR 15 million. The Borrower will ensure that all payments to be made by the
respective counterparties to any agreement concluded with the Borrower, apart
from Shareholder Contributions, are made into the Revenue Account.

 

9.2.3

The Borrower may elect to open a further account with UniCredit Luxembourg
Société Anonyme and/or the Agent in respect of investments which may be made by
the Borrower pursuant to Clause 9.2.4 (each an “Investment Account”, together
with the Revenue Account, the “Proceeds Account”), such accounts to be pledged
by the Borrower pari passu in favour of the Lenders and the Blue Mill Lenders.
The Borrower will at its own cost provide the Agent with a legal opinion
satisfactory to the Agent and issued by a reputable Luxembourg law firm in
respect of, inter alia, the validity and enforceability of such Luxembourg
account pledge agreement.

 

9.2.4

The Borrower may invest the balance standing to the credit of the Revenue
Account in Permitted Investments, provided that such Permitted Investments are
deposited in the Investment Account and the maturity of such Permitted
Investments does not conflict with the anticipated payments to be made by the
Borrower pursuant to Clause 9.4.3 (Application of Moneys on Proceeds Account).
To the extent necessary to make payments in accordance with Clause 9.4.3
(Application of Moneys on Proceeds Account), the Borrower will transfer
sufficient funds from the Investment Account to the Revenue Account and will
liquidate any of the Permitted Investments if necessary to meet its payment
obligations.

 

9.3

Payments to or on behalf of the Borrower

 

9.3.1

The proceeds of all Advances to be made to the Borrower under this Agreement
will, to the extent not otherwise provided in the following Clauses 9.3.2 and
9.3.4, be made into the Disbursement Account in accordance with Clause 3.5.3.
The Borrower will procure that until Acceptance all funds in respect of
Shareholder Contributions will be made into the Disbursement Account.

 

- 48-



--------------------------------------------------------------------------------

9.3.2

The Borrower authorises the Agent to make payments on behalf of the Borrower
relating to the Financing Costs until Acceptance and costs for interest payments
for Tranche A Advances during the Pre Production Period directly to the Lender
having incurred such costs.

 

9.3.3

The Borrower authorises the Agent to make payments on behalf of the Borrower
with respect to the provision of funds to the Debt Service Reserve Account
directly into the Debt Service Reserve Account.

 

9.3.4

The Borrower relieves the Agent from the restrictions of § 181 BGB in respect of
the authority conferred upon the Agent in Clauses 9.3.2 and 9.3.3.

 

9.4

Payments by the Borrower and the Lenders

 

9.4.1

Time and Currency: Unless otherwise permitted, all payments required to be made
by the Borrower to the Lenders under any Financing Document will be made in euro
to the Agent on the due date therefore not later than 10:00 a.m. If a payment is
due on a day which is not a Business Day, the due date for that payment will
instead be the next Business Day in the same calendar month and, if there is
none, on the immediately preceding Business Day.

 

9.4.2

Set-off and Retention Rights: All payments required to be made by the Borrower
to the Lenders under any Financing Document (other than the Hedging Agreements)
will be made without set-off or counterclaim.

 

9.4.3

Application of Moneys on Proceeds Account:

 

  (a)

Priority of Payments: The Borrower is entitled to apply any moneys standing to
the credit of the Proceeds Account with the exception of proceeds from
Government Grants and/or VAT refunds on Project Costs applied in accordance with
Clause 6.3.9 (Repayments other than First Repayment) and 21.1.11 (Payments and
Application of Payments), (and with the exception of Blue Mill Government Grants
which will be paid directly into the Blue Mill Investment Account) exclusively
in the following order and, in the case of a continuing Event of Default, only
with the Agent’s written consent:

 

  (i)

first; pari passu in or towards payment of all due and payable operating costs,
on-going capital costs, and Working Capital Costs as well as extraordinary costs
and expenses and any scheduled amount then due and payable under the Hedging
Agreements and VAT payments on Blue Mill Project Costs;

 

- 49-



--------------------------------------------------------------------------------

  (ii)

second, pari passu in and towards payment of any tax payment and fee for the
State Guarantee or the Blue Mill State Guarantee then due and payable;

 

  (iii)

third, pari passu in and towards payment of any unpaid costs and expenses of the
Lenders, the Blue Mill Lenders, the Agent and the Security Agent due from the
Borrower pursuant to Clause 27 (Costs and Expenses) and clause 24 (Costs and
Expenses) of the Blue Mill Facility Agreement and any accrued interest and fees
due and payable to the Lenders hereunder and due and payable to the Blue Mill
Lenders under the Blue Mill Facility Agreement, with the exception of the
payments mentioned under paragraphs 9.4.3(a)(iv) to 9.4.3(a)(vi);

 

  (iv)

fourth, pari passu in or towards payment of any deferred principal then due and
payable to the Lenders under Tranche B and Tranche A (in that order and
rateably) and to the Blue Mill Lenders under the Blue Mill Facility;

 

  (v)

fifth, pari passu in or towards payment of any principal then due and payable to
the Lenders under Tranche B and Tranche A and to the Blue Mill Lenders under the
Blue Mill Facility and the net amount of any close-out or termination sums then
due and payable under the Hedging Agreements;

 

  (vi)

sixth, in or towards payment of any interest and principal due and payable under
any other Permitted Financial Indebtedness

 

  (vii)

seventh, an amount of EUR 15,000,000 to be retained in the Proceeds Account for
operational liquidity purposes;

 

  (viii)

eigth, on each first Business Day after a Repayment Date, in or towards payment
of the Blue Mill Cash Flow Contributions to be transferred into the Blue Mill
Investment Account for the payment of Capital Expenditures in connection with
Project Blue Mill;

 

  (ix)

ninth, on each first Business Day after a Repayment Date in or towards any
payment up to the Drawn Reserve Amount into the Debt Service Reserve Account;

 

  (x)

tenth, on each first Business Day after a Repayment Date in or towards repayment
of amounts contributed by the Shareholders in connection with the Blue Mill
Shareholders’ Cost Overrun Comittment plus accrued interest thereon due and
payable

 

- 50-



--------------------------------------------------------------------------------

 

provided that no Event of Default has occurred and is continuing and provided
further that any repayment of such amounts shall only be made pro rata to any
repayment of principal to the Blue Mill Lenders pursuant to Clause 9.4.3
(v) above;

 

  (xi)

eleventh, on each first Business Day after a Repayment Date in or towards any
other payments due and payable into the Debt Service Reserve Account until the
Debt Service Reserve Account is fully funded for the first time;

 

  (xii)

twelfth, on each first Business Day after a Repayment Date in or towards due and
payable instalments to the Shareholders in connection with the Blue Mill
Repayable Shareholder Loan plus accrued interest thereon, provided that no Event
of Default has occurred and is continuing;

 

  (xiii)

thirteenth, on each first Business Day after a Repayment Date in or towards any
other payments due and payable into the Debt Service Reserve Account;

 

  (xiv)

fourteenth; any surplus in or towards prepayment of Tranche A2 in accordance
with Clause 7.4 (Prepayment of Tranche A2); and

 

  (xv)

fifteenth, subject to Clause 9.4.3(c)) into the Shareholders’ Account to include
any interest payable on any Shareholder Loan, except for the Blue Mill
Shareholder Loan in relation to which no principal and interest payments shall
be made until full and final repayment of the Blue Mill Facility.

 

  (b)

Authorisation of Agent: The Borrower authorises the Agent (on behalf of the
Lenders) to debit and, to the extent necessary, to liquidate any Permitted
Investments previously purchased with any funds standing to the credit of the
relevant account:

 

  (i)

the Proceeds Account with all amounts referred to in Clause 9.4.3 (ii) (but only
regarding the payment of fees in relation to the State Guarantee or the Blue
Mill State Guarantee) and Clause 9.4.3(a)(iv) to 9.4.3(a)(v) inclusive when due;
and

 

  (ii)

if the funds in the Proceeds Account are not sufficient to pay any amounts set
out in Clause 9.4.3(a)(iv) to 9.4.3(a)(v) inclusive, to debit the Equity Reserve
Account and then the Debt Service Reserve Account with any such amount,

and to apply any amount so debited in payment of the relevant amounts.

 

- 51-



--------------------------------------------------------------------------------

  (c)

Restricted Application:

 

  (i)

Payments by the Borrower from the Proceeds Account to the Shareholders’ Account
pursuant to Clause 9.4.3(a)(xv) are permitted only:

 

  (1)

from the time the aggregate outstanding amounts have been paid down to the
Required Level;

 

  (2)

Tranche E has been repaid in full;

 

  (3)

Tranche A2 has been prepaid in full in accordance with Clause 7.4 (Prepayment of
Tranche A2);

 

  (4)

subject to the absence of a continuing Event of Default or Potential Event of
Default;

 

  (5)

within a period of ten Business Days following a Repayment Date; and

 

  (6)

the balance standing to the credit of the Debt Service Reserve Account is at
least equal to the Target Balance as set out in Clause 11.3 (Target Balance).

 

  (ii)

If the Annual Debt Service Cover Ratio at any Repayment Date is less than 1.15,
the moneys available to be paid into the Shareholders’ Account will be retained
in the Proceeds Account, provided that if the Annual Debt Service Cover Ratio
(taking Available Cash Flow from Acceptance to the 31 December or 30 June next
preceding the First Repayment Date) is less than 1.15 on the First Repayment
Date, the Borrower may nevertheless (notwithstanding Clause 9.4.3(c)(i)(5) make
payments into the Shareholders’ Account pursuant to Clause 9.4.3(a)(xv) prior to
the next following Repayment Date if it submits to the Agent a further
calculation of the Annual Debt Service Cover Ratio (taking into account
Available Cash Flow from Acceptance to the First Repayment Date) certified by
its independent auditors demonstrating that its Annual Debt Service Cover Ratio
at the First Repayment Date equalled or exceeded 1.15.

 

9.4.4

Application of Insurance Proceeds (other than insurance proceeds allocated to
Project Blue Mill prior to Blue Mill Final Completion):

 

  (a)

Material loss or damage insurance proceeds each below or equal to EUR 10 million
until Acceptance and below or equal to EUR 5 million after Acceptance will be
applied, for repairs or replacements by the Borrower.

 

- 52-



--------------------------------------------------------------------------------

  (b)

Material loss or damage insurance proceeds, each in excess of EUR 10 million but
only up to a total of EUR 50 million until Acceptance and each in excess of
EUR 5 million after Acceptance, but only up to a total of EUR 50 million will be
applied, if insured damage occurs which, in the opinion of the Technical Adviser
and the Wood Supply Adviser, is repairable or replaceable by application of
insurance proceeds (together with any monies then available to the Borrower),
directly to meet the cost of such repairs or replacements.

 

  (c)

Material loss or damage insurance proceeds

 

  (i)

in excess of EUR 10 million each, but only up to EUR 50 million until Acceptance
and in excess of EUR 5 million each, but only up to EUR 50 million after
Acceptance, if damage occurs which, in the opinion of the Technical Adviser and
the Wood Supply Adviser, is not replaceable by application of insurance proceeds
(together with any monies then available to the Borrower),

 

  (ii)

in excess of EUR 50 million,

 

      

will be applied at the direction of the Combined Majority Lenders. For the
avoidance of doubt, the Lenders will however forward to the Borrower any
insurance proceeds received by them in respect of security measures provided by
the EPC Contractor pursuant to Clause 13.2 of the EPC Contract.

 

  (d)

Notwithstanding the provisions of Clauses 9.4.4(a) and 9.4.4(b) and to the
extent no material interests (versicherte Interessen) under the
Construction/Erection All Risks Material Damage Insurance Contract of any
co-insured are affected, payments by the Borrower from the Insurance Account
will be permitted only if no Event of Default has occurred and is continuing
unless such Event of Default would be cured by the application of such payment.

 

9.4.5

Distribution of Payments:

 

  (a)

Each payment made to the Agent by the Borrower pursuant to this Clause 9 will be
promptly distributed proportionately by the Agent among the Lenders and the Blue
Mill Lenders entitled thereto in accordance with the Security Pooling Agreement.
Each such distribution will be made in like funds as and for value the date on
which such payment is received by the Agent.

 

- 53-



--------------------------------------------------------------------------------

  (b)

The previous paragraph applies mutatis mutandis to payments made to the Agent by
third parties under any Financing Document.

 

10.

EQUITY RESERVE ACCOUNT

 

10.1

Maintenance

The Borrower will open an interest bearing equity reserve account at the latest
at the First Repayment Date or earlier if required so that Excess Start-Up Cash
Flows can be deposited into it as they arise.

 

10.2

Purpose

The Equity Reserve Account will be used for securing the Lenders’ and the Blue
Mill Lenders’ claims under the Financing Documents in priority to the funds on
the Debt Service Reserve Account.

 

10.3

ERA-Balance

The Equity Reserve Account will be funded by Excess Start-Up Cash Flows and by
the amount determined in accordance with Clause 2.4.2 (b) (vi) of the
Shareholders’ Undertaking Agreement in accordance with the provisions of the
Shareholders’ Undertaking Agreement.

 

10.4

Set-off

The Agent is entitled to set off the credit balance in the Equity Reserve
Account against any obligations of the Borrower due and payable under the
Financing Documents to the Lenders and the Blue Mill Lenders if the Borrower
does not, does not on time or does not entirely perform such obligations.

 

10.5

Investments

 

10.5.1

The Borrower may elect to open a further account with UniCredit Luxembourg
Société Anonyme and/or the Agent in respect of investments which may be made by
the Borrower pursuant to Clause 10.5.2 (the “ERA Investment Account”), such
account to be pledged by the Borrower pari passu in favour of the Lenders and
the Blue Mill Lenders. The Borrower will at its own cost provide the Agent with
a legal opinion satisfactory to the Agent and issued by a reputable Luxembourg
law firm in respect of, inter alia, the validity and enforceability of such
Luxembourg account pledge agreement. Any interest or other income earned on
balances on the Equity Reserve Account may, so long as:

 

  (a)

the balance standing to the credit of the Debt Service Reserve Account is at
least equal to the then Target Balance; and

 

  (b)

no Event of Default or Potential Event of Default has occurred and is then
continuing, be paid into the Shareholders’ Account.

 

- 54-



--------------------------------------------------------------------------------

10.5.2

The Borrower may invest the balance standing to the credit of the ERA Investment
Account in Permitted Investments, provided that such Permitted Investments are
deposited in the ERA Investment Account and the maturity of such Permitted
Investments does not conflict with any anticipated payments to be made by the
Borrower out of the ERA Investment Account. To the extent necessary to make any
payments out of the ERA Equity Account, the Borrower will transfer sufficient
funds from the ERA Investment Account to the ERA Equity Account and will
liquidate any of the Permitted Investments if necessary to meet its payment
obligations.

 

11.

DEBT SERVICE RESERVE ACCOUNT

 

11.1

Maintenance

The Borrower will open an interest bearing debt service reserve account at the
latest on 30 September 2005.

 

11.2

Purpose

The Debt Service Reserve Account will be used for securing pari passu the
Lenders’ and Blue Mill Lenders’ claims under the Financing Documents.

 

11.3

Target Balance

The target balance to be maintained on the Debt Service Reserve Account prior to
the First Repayment Date is EUR 57 million and on each Repayment Date thereafter
such amount as is sufficient to service the amounts due and payable under the
Facility and the Blue Mill Facility during the following twelve (12) months,
taking into consideration any amounts held in USD in accordance with Clause 11.7
(Currency) (the “Target Balance”). Any balance on the Equity Reserve Account
from time to time will count towards the Target Balance. The Debt Service
Reserve Account will be funded through

 

  (a)

a drawdown under Tranche C,

 

  (b)

the amount determined in accordance with Clause 2.4.2 (b) (iii) of the
Shareholders’ Undertaking Agreement,

 

  (c)

out of the Proceeds Account taking into consideration Clause 9.4.3(a) (Priority
of Payments).

When determining the twelve (12) months debt service, the Agent will estimate
the costs of interest on the basis of the interest rates then currently payable
on outstanding Advances (taking into consideration the Hedging Agreements
entered into for the hedging of the interest risks and the hedging of the
currency rate risk related to the debt service of the Borrower) and that
repayments are

 

- 55-



--------------------------------------------------------------------------------

made only according to Clauses 6.1 (General) to 6.3 (Repayments other than First
Repayment). The Agent will notify the Borrower of the Target Balance at the
latest two (2) Business Days before the 30 September 2005 and each subsequent
Repayment Date following the notification on such date pursuant to Clause 4.4
(Notification).

 

11.4

Funding of Blue Mill Project Costs

In case the proceeds to be made available under Clause 9.4.3 (a) are not
sufficient to cover the Blue Mill Cash Flow Contributions the Agent shall bridge
any shortfall by applying a corresponding amount standing to the credit of the
Debt Service Reserve Account.

 

11.5

Lock-up following funding of Blue Mill Project Costs

Until the entire amount of the Blue Mill Cash Flow Contributions has been paid
into the Blue Mill Investment Account, an amount corresponding to the then not
yet funded Blue Mill Cash Flow Contributions shall be locked-up in the Debt
Service Reserve Account. The respective locked-up amount will be reduced
according to the amounts paid in form of the Blue Mill Cash Flow Contributions
into the Blue Mill Investment Account.

 

11.6

Set-off

The Agent is entitled to set off the credit balance in the Debt Service Reserve
Account against any obligations of the Borrower due and payable under the
Financing Documents to the Lenders or the Blue Mill Lenders if the Borrower does
not, does not on time or does not entirely perform such obligations.

 

11.7

Currency

The Borrower may elect to hold the moneys on the Debt Service Reserve Account in
USD up to an amount corresponding to the notional amount of interest payments
and payments of principal with regard to the EUR/USD cross-currency-swaps
concluded in accordance with the Hedging Strategy if (a) the respective
USD-account is held with the Agent or UniCredit Luxembourg Société Anonyme, and
(b) the USD account is pledged by the Borrower pari passu in favour of the
Lenders and the Blue Mill Lenders and the Agent is provided with a legal opinion
satisfactory to the Agent and issued by a reputable Luxembourg law firm in
respect of, inter alia, the validity and enforceability of such account pledge.
The Agent will notify the Borrower of the minimum amount of the Debt Service
Reserve Account that may be held in USD from time to time.

 

11.8

Investments

The Borrower may elect to open a further account with UniCredit Luxembourg
Société Anonyme and/or the Agent in respect of investments which may be made by
the Borrower pursuant to Clause 11.9 (the “DSRA Investment

 

- 56-



--------------------------------------------------------------------------------

Account”), such account to be pledged by the Borrower in favour of the Lenders
and the Blue Mill Lenders. The Borrower will at its own cost provide the Agent
with a legal opinion satisfactory to the Agent and issued by a reputable
Luxembourg law firm in respect of, inter alia, the validity and enforceability
of such Luxembourg account pledge agreement. Any balance on the Debt Service
Reserve Account in excess of the Target Balance from time to time may be paid
into the Revenue Account.

 

11.9

Permitted Investments

The Borrower may invest the balance standing to the credit of the DSRA
Investment Account in Permitted Investments, provided that such Permitted
Investments are deposited in the DSRA Investment Account and the maturity of
such Permitted Investments does not conflict with any anticipated payments to be
made by the Borrower out of the DSRA Investment Account. To the extent necessary
to make any payments out of the Debt Service Reserve Account, the Borrower will
transfer sufficient funds from the DSRA Investment Account to the Debt Service
Reserve Account and will liquidate any of the Permitted Investments if necessary
to meet its payment obligations.

 

12.

ILLEGALITY

If at any time it is or becomes unlawful or impracticable, by reason of any
adoption, amendment or change of official application or interpretation of any
law or regulation or any directive, request or requirement (whether or not
having the force of law) from any central bank or other fiscal, monetary or
other authority, having jurisdiction over any Lender for such Lender to fund, or
to allow to remain outstanding, all or any of its participations in Advances
made or to be made, or to maintain its Commitment, or to charge or receive
interest or fees hereunder at the rate applicable, such Lender will promptly
after becoming aware thereof notify the Borrower through the Agent and:

 

12.1

the Commitment of such Lender under the Facility will forthwith be reduced to
zero; and

 

12.2

the Borrower will prepay to such Lender its participation in any relevant
Advances together with accrued interest and all other amounts owing to such
Lender hereunder on the next following date on which interest is payable on the
relevant Advance, or on such earlier date as such Lender certifies to be
necessary having regard to the relevant circumstances.

 

13.

INCREASED COSTS

 

13.1

Increased Costs

Where any Lender certifies that, as a result of the adoption or amendment of or
any change of official application or interpretation of any law, regulation,

 

- 57-



--------------------------------------------------------------------------------

 

directive, request or requirement (being legally binding or, if not legally
binding to the extent that non-compliance therewith would be impracticable)
(including without limitation any law, regulation or requirement relating to
taxation, reserve assets, special deposits, cash ratio, liquidity or capital
adequacy requirements, but not including any law, directive, request, regulation
or requirement as in effect on the date hereof or already adopted but not yet in
force on the date hereof):

 

13.1.1

such Lender or any of its affiliated companies incurs a cost in relation to such
Lender being a party to and/or performing its obligations and/or exercising its
rights under this Agreement;

 

13.1.2

the cost to such Lender of making available or maintaining or funding its
participation in any Advance or maintaining its Commitment is increased;

 

13.1.3

any sum received or receivable by such Lender under or in connection with this
Agreement is reduced;

 

13.1.4

the effective return of such Lender in connection with this Agreement is
reduced; or

 

13.1.5

such Lender becomes liable to make any payment on account of tax or otherwise
(except for taxes imposed on its net income or net worth) or is required to
forego any interest or other return on or calculated by reference to the amount
of any sum received or receivable by it under or in connection with this
Agreement,

then in any such case:

 

  (a)

a Lender intending to make a claim pursuant to the above will notify the
Borrower through the Agent setting forth in reasonable detail the basis for such
claim;

 

  (b)

the Borrower will pay to the Agent for the account of such Lender upon demand of
the Agent such amounts as are certified by such Lender to be necessary to fully
compensate such Lender for such cost, reduction, payment or foregone interest or
other return, after reduction of benefits which accrue to such Lender directly
or indirectly because of such event and reasonably allocable to such costs; and

 

  (c)

the Borrower may, by giving irrevocable notice to the Agent, prepay to such
Lender its participation in each Advance together with accrued interest and all
other amounts owing to such Lender hereunder on the last day of the then current
Interest Period for that Advance, or on such earlier date as such Lender
certifies to be necessary having regard to the relevant circumstances.

 

- 58-



--------------------------------------------------------------------------------

13.2

For the avoidance of doubt, this Clause 13 shall not apply in case of a removal
of the guarantor’s liability (Gewährträgerhaftung) regarding German public
savings banks, state banks and public credit institutions of the Federal
Republic of Germany and its states.

 

14.

TAXES

 

14.1

All payments by the Borrower under this Agreement will be made without any
deduction or withholding on account of any taxes unless the Borrower is required
by law to make such deduction or withholding, in which case the Borrower will:

 

14.1.1

ensure that the deduction or withholding does not exceed the minimum amount
legally required; and

 

14.1.2

forthwith pay to the Lenders such additional amounts so as to ensure that the
amount received by each Lender will equal the full amount which would have been
received by it had no deduction or withholding been made,

provided that the foregoing obligation to pay such additional amounts will not
apply in respect of:

 

  (a)

any taxes measured or imposed upon the overall net income or the overall capital
or net worth of any Lender or its applicable lending office, or any branch or
affiliate thereof, and all franchise taxes, branch taxes, or taxes on doing
business; or

 

  (b)

any taxes that would not have been imposed but for the failure of any Lender to
comply with any certification, identification, information, documentation or
other reporting requirement, if compliance is required by law, regulation,
administrative practice or an applicable treaty as a precondition to exemption
from, or reduction in the rate of, such taxes.

 

14.2

The Borrower will pay all stamp, recording or similar taxes payable in respect
of the execution, delivery and enforcement of the Transaction Documents promptly
when due.

 

14.3

If any Lender or the Agent is obliged to make any payment on account of taxes
referred to in Clause 14.2 or if any other additional tax burdens occur in
connection with the Transaction Documents the Borrower will indemnify each
Lender and the Agent from any payment on account of such taxes.

 

- 59-



--------------------------------------------------------------------------------

14.4

If, in the good faith determination of a Lender:

 

  (a)

such Lender has obtained a tax refund or tax allowance or tax credit as a result
of, and directly attributable to, an additional payment of the Borrower under
Clause 14.1; and

 

  (b)

it can make a lawful payment to the Borrower in an amount leaving it in no
better or worse position than it would have been had the payment by the Borrower
been made without any deduction or withholding,

then after actual receipt or usage of such tax refund or tax allowance or tax
credit it will pay such amount to the Agent for the account of the Borrower. The
Lender will make commercially reasonable efforts where permitted by law to claim
a refund or allowance or credit, but will not be obliged to disclose any
information as to its tax situation to the Borrower or to any other person
acting on the Borrower’s behalf.

 

14.5

If the Borrower is required to make any payment to a relevant tax or other
authority for which the Borrower has made a deduction or withholding under
Clause 14.1, the Borrower will pay the full amount of the deduction or
withholding within the applicable periods to the relevant authority and will
deliver to the Agent for the account of each Lender concerned as soon as
reasonably practical following the making of such payment the original receipt
or a certified copy thereof and/or other evidence reasonably satisfactory to
such Lender that the payment has been made.

 

15.

MITIGATION

 

15.1

Mitigation

 

15.1.1

Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 12 (Illegality), Clause 13 (Increased Costs) or Clause 14 (Taxes),
including, but not limited to, transferring its rights and obligations under the
Financing Documents to another affiliate or Facility Office.

 

15.1.2

Clause 15.1.1 does not in any way limit the obligations of the Borrower under
the Financing Documents.

 

15.2

Limitation of Liability

 

15.2.1

The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 15.1.

 

- 60-



--------------------------------------------------------------------------------

15.2.2

A Finance Party is not obliged to take any steps under Clause 15.1 if, in the
opinion of that Finance Party (acting reasonably), to do so might be prejudicial
to it.

 

16.

REPRESENTATIONS AND WARRANTIES

 

16.1

Representations and Warranties

The Borrower represents and warrants to each of the Arranger, Agent, Security
Agent and Lenders that:

 

16.1.1

Status: it is a limited liability company duly organised and validly existing
under the laws of the Federal Republic of Germany, has the capacity to sue and
be sued in its own name and has the corporate power and authority to own its
assets and to carry on its business as currently conducted and the Project;

 

16.1.2

Powers and Authority: it has the corporate power and authority to enter into and
perform its obligations under the Transaction Documents and has taken all
necessary corporate and other action required to authorise the execution,
delivery and performance of the Transaction Documents;

 

16.1.3

Legal Validity: the Transaction Documents that have been executed by the
Borrower on or before the date as of which this representation is made or
repeated, create legal, valid and binding obligations of the Borrower and the
other parties thereto (apart from the Lenders in their various capacities)
enforceable in accordance with the terms and conditions of the respective
agreements and such agreements are in proper form for enforcement in the courts
of the Federal Republic of Germany, subject to applicable bankruptcy,
insolvency, liquidation or other laws affecting creditors’ rights generally;

 

16.1.4

Non-Conflict: the entry into and the execution and performance of the
Transaction Documents by the Borrower do not and will not conflict:

 

  (a)

in any material respect with any agreement, mortgage, bond or other instrument
or treaty to which it is a party or which is binding upon it or any of its
assets which could reasonably be expected to have a Material Adverse Effect;

 

  (b)

with its constitutive documents; or

 

  (c)

with any applicable law in a manner which could reasonably be expected to be
materially adverse in relation to its ability to perform its obligations under
the Transaction Documents and/or the validity or enforceability of the
Transaction Documents;

 

- 61-



--------------------------------------------------------------------------------

16.1.5

No Event of Default: no Event of Default or Potential Event of Default has
occurred and is continuing;

 

16.1.6

Authorisations: except for such Authorisations not obtainable by the date as of
which this representation is made or repeated, as to which the Borrower
reasonably believes that they will be obtained as and when necessary for the
Project, all authorisations listed in Appendix 3, Exhibits 4.4 and 13 of the EPC
Contract and any other material Authorisations required for the Project,
including, without limitation, in connection with the performance by each of the
parties of their obligations under the Infrastructure Agreement, or the
performance of its obligations under the Transaction Documents are in full force
and effect, have not been revoked or annulled by a first instance decision, to
the best of the Borrower’s knowledge and after inquiry with the relevant
authority, have not been contested as a result of which the direct
enforceability of such Authorisation has been suspended until a final decision
and it has complied with the terms and conditions of such Authorisations in all
material respects; and such Authorisations have not been modified or amended and
there are no proposals to amend or modify the same unless such modification or
amendment is not materially adverse in relation to the Borrower’s ability to
perform its obligations under the Transaction Documents and/or the validity or
enforceability of the Transaction Documents;

 

16.1.7

Further Authorisations: to the best of its knowledge, having made due inquiry,
it knows of no reason why any Authorisation required for the Project or the
performance of its obligations under the Transaction Documents (i) will not be
granted when applied for or requested, or (ii) will be withdrawn
(zurückgenommen) or revoked (widerrufen);

 

16.1.8

Financial Statements: its most recent audited consolidated annual financial
statements:

 

  (a)

were prepared in accordance with accounting principles generally accepted in the
Federal Republic of Germany and consistently applied;

 

  (b)

disclose all material liabilities (contingent or otherwise) and all unrealised
or anticipated losses of any member of the Group required to be disclosed by
accounting principles generally accepted and (except as disclosed therein)
consistently applied in the Federal Republic of Germany; and

 

  (c)

give a true and fair view of the financial condition and operations of the Group
during the relevant period.

Its financial year-end and the financial year end of the Group is 31 December;

 

- 62-



--------------------------------------------------------------------------------

16.1.9

No Material Adverse Change: since the date as at which the latest audited
consolidated financial statements were stated to be prepared there has been no
material adverse change in its business or financial condition (or the business
or consolidated financial condition of the Group) apart from changes affecting
the industry generally;

 

16.1.10

Taxation: each member of the Group has duly and punctually paid and discharged
all taxes, assessments and governmental charges imposed upon it or its assets
within the time period allowed therefore without imposing tax penalties, or
creating any encumbrance having priority to the Lenders or the Security (save to
the extent payment thereof is being contested in good faith by the relevant
member of the Group and where payment thereof can lawfully be withheld and would
not result in any encumbrance having priority to the Lenders or the Security);

 

16.1.11

Claims Pari-Passu: the claims of the Lenders against it under the Financing
Documents to which it is a party will rank at least pari passu with the claims
of all its unsecured and unsubordinated creditors save for those preferred in
accordance with the provisions of this Agreement or the Security Pooling
Agreement, solely as a matter of law or resulting from those land charges which
will be released following the first Advance;

 

16.1.12

No Insolvency or Winding-Up: neither the Borrower or any of its material
subsidiaries has taken any corporate action nor have any other steps been taken
or legal proceedings been started or (to the best of its knowledge and belief)
threatened against the Borrower or any such subsidiary for the opening of
insolvency proceedings against it or its winding-up, dissolution, administration
or re-organisation (whether by voluntary arrangement, scheme of arrangement or
otherwise) or for the appointment of a receiver, administrator, administrative
receiver, conservator, custodian, trustee or similar officer of it or of any or
all of its assets or revenues;

 

16.1.13

No Material Proceedings: no action or administrative proceeding of or before any
court, arbitrator or agency (including, but not limited to, investigative
proceedings), which is materially adverse in relation to the Borrower’s ability
to perform its obligations under the Transaction Documents and/or the validity
or enforceability of the Transaction Documents, has been started or to the best
of its knowledge threatened against any member of the Group or its assets, nor
are there to the best of its knowledge any circumstances likely to give rise to
any such action or proceedings which, if resolved adversely could reasonably be
expected to be materially adverse to its ability to perform its obligations
under the Transaction Documents and/or the validity or enforceability of the
Transaction Documents;

 

- 63-



--------------------------------------------------------------------------------

16.1.14

No Material Defaults: it is not in breach of or in default under any agreement
to which it is a party or which is binding on it or any of its assets in a way
which is materially adverse in relation to the Borrower’s ability to perform its
obligations under the Transaction Documents and/or the validity or
enforceability of the Transaction Documents;

 

16.1.15

Project Contracts: (i) all existing Project Contracts are or will be in full
force and effect at the time of the first drawdown under this Agreement (except
for the EPC Contract, which will be in full force and effect once the down
payment under the EPC Contract has been made), (ii) no other material Project
Contracts have been concluded, which have not been disclosed to the Agent,
(iii) the Borrower has no notice of any material breaches by any contracting
party under the Project Contracts, and (iv) with regard to Project Contracts,
which will not be available before the day on which this representation and
warranty is made or repeated, the Borrower assumes that these are produced as
soon as and to the extent that they may become necessary for the Project;

 

16.1.16

Information: all financial projections contained in the Financial Model were
prepared or made in good faith and on the basis of assumptions believed by the
Borrower to be reasonable;

 

16.1.17

Environmental Compliance: it has duly performed and observed in all material
respects all Environmental Law, Environmental Permits and all other material
covenants, conditions, restrictions or agreements including in connection with
any contamination, pollution, emissions, waste, release or discharge of any
toxic or hazardous substance where failure to do so is materially adverse in
relation to the Borrower’s ability to perform its obligations under the
Transaction Documents and/or the validity or enforceability of the Transaction
Documents;

 

16.1.18

Environmental Claims: no Environmental Claim has been commenced against it or
its officers, or is to the best of its knowledge threatened against it or its
officers materially adverse in relation to the Borrower’s ability to perform its
obligations under the Transaction Documents and/or the validity or
enforceability of the Transaction Documents;

 

16.1.19

Relevant Substances: no substance which is capable of causing harm to any living
organism or damaging the environment, public health or welfare has been
deposited, disposed of, kept, treated, imported, exported, transported,
processed, manufactured, used, collected, sorted or produced at any time or is
present in the environment (whether or not on property owned, leased, owned,
occupied or controlled by any member of the Group) in circumstances which are
likely to result in any liability of any member of the Group under Environmental
Laws which is materially adverse in relation to the Borrower’s ability to
perform its obligations under the Transaction Documents and/or the validity or
enforceability of the Transaction Documents;

 

- 64-



--------------------------------------------------------------------------------

16.1.20

Ownership of Assets: the Borrower is the sole owner of or fully entitled to use
all of its assets and is the legal and beneficial owner of its assets subject
only to the Security Agreements and other Permitted Encumbrances;

 

16.1.21

Easements: it has all easements, rights of way, rights of ingress and egress
necessary for the construction and operation of the Project, except for those as
to which it has no reason to believe will not be in place when so necessary;

 

16.1.22

Encumbrances: save for Permitted Encumbrances no encumbrance exists over all or
any of the assets of any member of the Group and the execution of the
Transaction Documents to which it is a party and the exercise by it of its
rights thereunder will not result in the existence or imposition of nor oblige
any member of the Group to create any encumbrance (save for Permitted
Encumbrances) in favour of any person over any of its or any member of the
Group’s assets;

 

16.1.23

Indebtedness: on the day of signing this Agreement, the Borrower has no
indebtedness save for:

 

  (a)

Permitted Financial Indebtedness (except for indebtedness named under paragraph
(e) of the definition of Permitted Financial Indebtedness);

 

  (b)

indebtedness for Development Costs and other similar costs, not exceeding
EUR 1.3 million, envisaged in the Investment and Financing Plan and incurred but
not yet invoiced or paid);

 

  (c)

indebtedness under the Pre-Activity Agreement (as defined under the EPC
Contract) not exceeding EUR 4,210,000 plus VAT; and

 

  (d)

indebtedness to the former shareholders, Kvaerner plc in the amount of
EUR 478,687 and Thyssen Rheinstahl Technik Projektgesellschaft mbH in the amount
of EUR 2,648,000;

 

  (e)

indebtedness for the payment of the second purchase price instalment for the
Site towards ALTMARK INDUSTRIEPARK AG in the amount of EUR 1,755,686 plus VAT
and for liabilities under the tenancy agreement dated 16 May 2002;

 

  (f)

further indebtedness to the Shareholders and ALTMARK INDUSTRIEPARK AG to be
waived at the latest on the day after Financial Close;

 

- 65-



--------------------------------------------------------------------------------

  (g)

indebtedness for the ongoing payments which become due at the date the guarantee
decision is delivered; and

 

  (h)

further indebtedness not exceeding EUR 100,000;

 

16.1.24

Tax Grants: it is not aware of any reason why the Tax Grants
(Investitionszulagen) should not be paid in the amounts assumed in the Base Case
and no encumbrances exist over any of its claims thereunder or rights and title
thereto;

 

16.1.25

Investment Incentives and State Guarantee: the Investment Incentives
(GA-Zuschuss) given by the State of Saxony-Anhalt and the State Guarantee are
legal, valid and binding obligations of the State Guarantor and the Guarantors
respectively and no encumbrances (other than as contemplated hereby) exist over
any of its claims under the Investment Incentives (GA-Zuschuss) or rights and
title thereto;

 

16.1.26

EU-Decision: the EU-Decision is in full force and effect, it has complied with
the terms and conditions of the EU-Decision in all respects, and the EU-Decision
has not been modified or amended in any material respect, withdrawn or revoked,
since the date of its issuance, and there are no proposals known to the Borrower
to amend or modify in any material respect, withdraw or revoke the same, nor is
it the subject of any existing challenge by any third party in connection with
which the EU-Decision has been suspended pending the outcome of any appeal;

 

16.1.27

Intellectual Property: it has, or as the case may be, will have available all
material Intellectual Property Rights and is not in material breach of or has
not infringed in any material respect any Intellectual Property Rights of any
other person;

 

16.1.28

Insurances: all insurances required to be in place, as provided in the Minimum
Insurance Schedule, are in full force and effect and all premia then due in
respect thereof have been paid in full or will be paid in full out of the
proceeds of the next following Advance;

 

16.1.29

No Deduction or Withholdings: under the laws of its jurisdiction of
incorporation in force at the date hereof, it will not be required to make any
deduction or withholding from any payment it may make hereunder;

 

16.1.30

Shareholding: upon the making of the Capital Contributions pursuant to
Clause 2.4.1 of the Shareholders’ Undertaking Agreement and the injection of
further Share Capital by SP Holding, the Share Capital is EUR 25,958,818 and the
Shareholders are the owners of the following Shares

 

- 66-



--------------------------------------------------------------------------------

Shareholder

 

  

Number of

Shares

 

  

Nominal Value of

Shares

 

  

Percentage

 

SP Holding

   10   

EUR 27,360

 

EUR 27,360

 

EUR 9,160

 

EUR 30,320

 

EUR 9,442,800

 

EUR 12,940

 

EUR 27,360

 

EUR 1,009,700

 

EUR 2,581,670

 

EUR 8,377,148

 

   83,0%

E&Z

   5   

EUR 51,130

 

EUR 31,100

 

EUR 38,970

 

EUR 2.111.809

 

EUR 2.179.991

 

   17,0%

and no person will have any right to subscribe for any additional Shares in the
Share Capital;

 

16.1.31

Liability vis-à-vis Former Shareholders: it has no liabilities or outstanding
obligations to any of its former shareholders other than those to be paid to

 

  (i)

Kvaerner plc in the amount of EUR 478,687,

 

  (ii)

Thyssen Rheinstahl Technik Projektgesellschaft mbH in the amount of
EUR 2,648,000 for compensation payments and EUR 570,646 for ancilliary costs in
relation to the purchase of the Site for which Thyssen Rheinstahl Technik GmbH
and its legal successor Thyssen Rheinstahl Technik Projektgesellschaft mbH have
provided funds; and

 

  (iii)

ALTMARK INDUSTRIEPARK AG in the amount of EUR 1,755,686 plus VAT purchase price
in relation to the Site, EUR 546,794 for ancilliary costs in relation to the
purchase of the Site for which ALTMARK INDUSTRIEPARK AG has provided funds to
the Borrower, and the lease agreement dated 16 May 2002 between the Borrower and
ALTMARK INDUSTRIEPARK AG all of which (except for the obligations under the
lease agreement) will be repaid under the first Advance;

 

- 67-



--------------------------------------------------------------------------------

16.1.32

Assurance of Overall Financing: to the best of its knowledge there is an
Assurance of Overall Financing;

 

16.1.33

Accounts: the Borrower has no accounts other than those established or to be
established in accordance with this Agreement or the Blue Mill Facility;

 

16.1.34

Subsidiaries and Affiliates: it does not have any subsidiaries, other than the
Permitted Subsidiaries, or any investments in any other person other than
Permitted Investments;

 

16.1.35

Utilities and Facilities: all utility services, means of transportation,
facilities and other materials necessary for the importation, construction,
installation, and operation of the Project (including, without limitation, gas,
wood receiving, pulp dispatching, fuel, electrical, water supply, storm
drainage, rail, port, telephone and sewage services and facilities, as
necessary) are or, to the best of the Borrower’s knowledge after due inquiry,
will be available to the Project (in the case of utility services, at or within
the boundaries of the Site) as soon as required for the construction, operation,
testing and start-up of the Project, and to the extent necessary or desirable,
arrangements have been made on commercially reasonable terms for such services,
means of transportation, facilities and other materials, except for such
arrangements as are not required to be made as of the date hereof by the
applicable Transaction Documents, with respect to which arrangements the
Borrower has no reason to believe such arrangements will not be made at the time
so required;

 

16.1.36

Adequate Facilities: other than those services to be performed and materials to
be supplied that can reasonably be expected to be commercially available as and
when required or those described in Clause 16.1.35 (Utilities and Facilities)
which are not yet available, the services to be performed, the facilities and
materials to be supplied and the property interests and other rights granted
pursuant to the Project Contracts comprise all of the property interests and
other rights necessary to secure any right or privilege which is material to the
acquisition, development, construction, installation, completion, operation and
maintenance of the Project in accordance in all material respects with the
Transaction Documents and all Authorisations required for the Project or the
performance of its obligations under the Transaction Documents;

 

16.2

Repetition

Each of the representations and warranties pursuant to Clause 16.1
(Representations and Warranties) (other than Clause 16.1.29) will be repeated by
the Borrower by reference to the facts and circumstances then existing in each
Drawdown Request and on the first day of each Interest Period.

 

- 68-



--------------------------------------------------------------------------------

17.

FINANCIAL CALCULATIONS (WIRTSCHAFTLICHKEITS-BERECHNUNGEN) AND FINANCIAL
COVENANTS

 

17.1

Annual Debt Service Cover Ratio

The Borrower shall ensure that the Annual Debt Service Cover Ratio does not fall
below the ratios set out in the following table:

 

Testing Date

 

  

Ratio

 

    

31 December 2014

 

  

1.55

 

  

30 June 2015

 

  

1.65

 

  

31 December 2015

 

  

1.65

 

  

30 June 2016

 

  

1.80

 

  

31 December 2016

 

  

1.80

 

  

30 June 2017

 

  

2.00

 

  

 

17.2

Senior Debt/EBITDA Cover Ratio

The Borrower shall ensure that the Senior Debt/EBITDA Cover Ratio does not
exceed the ratios set out in the following table:

 

Testing Date

 

  

Ratio

 

  

Testing Date

 

  

Ratio

 

31 December 2009

 

  

13.0

 

  

31 December 2013

 

  

6.0

 

30 June 2010

 

  

11.0

 

  

30 September 2014

 

  

6.75

 

31 December 2010

 

  

11.0

 

  

31 December 2014

 

  

6.75

 

30 June 2011

 

  

7.5

 

  

30 June 2015

 

  

7.25

 

31 December 2011

 

  

7.5

 

  

31 December 2015

 

  

6.75

 

30 June 2012

 

  

7.0

 

  

30 June 2016

 

  

5.00

 

31 December 2012

 

  

6.5

 

  

31 December 2016

 

  

5.00

 

30 September 2013

 

  

6.5

 

  

30 June 2017

 

  

4.50

 

 

- 69-



--------------------------------------------------------------------------------

17.3

Ratio default cure right

  (a)

If, on any relevant date, the required ratios pursuant to Clause 17.1 (Annual
Debt Service Cover Ratio) or 17.2 (Senior Debt/EBITDA Cover Ratio) is or would,
but for paragraph (c) below, be breached (the “Ratio Default”), the Borrower
may, within twenty Business Days of the breach being notified to the Borrower by
the Agent, cure the Ratio Default by means of an Equity Cure Measure.

 

  (b)

The right to cure pursuant to paragraph (a) above may not be exercised more than
once in each fiscal year of the Borrower for each of the ratios pursuant to 17.1
(Annual Debt Service Cover Ratio) or 17.2 (Senior Debt/EBITDA Cover Ratio)
unless the amount of one of such Equity Cure Measures is equal to or less than
EUR 5,000,000.

 

  (c)

Subject to paragraph (b) above, no Event of Default shall arise in respect of
any breach of the ratios pursuant to Clause 17.1 (Annual Debt Service Cover
Ratio) or 17.2 (Senior Debt/EBITDA Cover Ratio), as the case may be, until the
twenty Business Days’ period referred to in paragraph (a) above has expired.

 

17.4

Method of Calculation of Annual Debt Service Cover Ratio

The initial projected Annual Debt Service Cover Ratios are set out in the Base
Case delivered pursuant to paragraph 9 of Schedule 2 (Conditions for the First
Drawdown).

 

17.5

Recalculation

The Borrower will calculate the Annual Debt Service Cover Ratio and the Senior
Debt/EBITDA Cover Ratio on each Repayment Date and on the basis of the financial
statements most recently delivered to the Agent pursuant to Clauses 18.1.1(a),
18.1.1(b) or as the case may be Clause 9.4.3(c)(ii). The Borrower will prepare a
certificate of compliance, which shall be executed on behalf of the Borrower, in
respect of the financial covenants in form and substance satisfactory to the
Agent and containing details of the calculation of by the Borrower of the
financial covenants enabling the Agent to ascertain compliance by the Borrower
with the financial covenants.

 

17.6

Adjustments to Financial Model

The Borrower will provide information reasonably requested by the Agent for the
updating of the Financial Model.

 

- 70-



--------------------------------------------------------------------------------

18.

INFORMATION REQUIREMENTS

 

18.1

Financial Statements

 

18.1.1

The Borrower will deliver to the Agent and PWC in sufficient copies for each of
the Lenders:

 

  (a)

as soon as available, but no later than 90 days after the end of its financial
year:

 

  (i)

the balance sheet, profit and loss statement and cash flow statement for the
Borrower and (on a consolidated basis) for the Group for such financial year,
audited by a recognised firm of independent auditors licensed to practise in the
Federal Republic of Germany, together with a statement from the Borrower
reconciling such financial statements with the budgeted yearly accounts and
explaining all material deviations of such financial statements from the
budgeted yearly accounts referred to in Clause 18.3 (Project Budget);

 

  (ii)

the related auditors’ report; and

 

  (iii)

a confirmation by such auditors that all transactions effected by the Borrower
with Related Parties in such financial year have been made on terms no less
beneficial to the Borrower than those obtainable on an arms’ length basis;

 

  (b)

as soon as available, but no later than 60 days after the end of its financial
half year, the balance sheet, profit and loss statement and cash flow statement
for the Borrower and (on a consolidated basis) for the Group for such period
which will be in a form reasonably acceptable to the Lenders and will be
accompanied by data necessary for the calculation of the Annual Debt Service
Coverage Ratio, certified by its independent auditors; and

 

  (c)

no later than thirty (30) days after the end of each calendar quarter, a
management commentary as to, inter alia, the Borrower’s and the Group’s
performance during such calendar quarter and any material developments or
proposals affecting the Borrower and the Group or its business.

 

18.1.2

The Borrower will ensure that each set of accounts delivered by it pursuant to
this Clause 18 is prepared on the same basis as was used in the preparation of
its Original Financial Statements or, in the case of a divergence therefrom,
will be accompanied by a statement explaining each changed accounting principle
and its effects.

 

- 71-



--------------------------------------------------------------------------------

18.1.3

The Borrower will at the request of the Agent require and authorise its auditors
to discuss with the Lenders matters reasonably related to or arising out of the
annual audit of the Borrower by such auditors.

 

18.1.4

The Borrower will provide the financial information required to be provided to
the Lenders under this Clause 18 in the German and the English language.

 

18.2

Compliance Certificates

Each of the financial statements delivered by the Borrower under
Clause 18.1.1(a) and 18.1.1(b) will be accompanied by a compliance certificate
signed by two directors of the Borrower certifying that all payments effected by
the Borrower out of the Proceeds Account were in compliance with the priorities
set out in Clause 9.4.3 (Application of Moneys on Proceeds Account).

 

18.3

Project Budget

 

18.3.1

The Borrower will deliver to the Agent, with sufficient copies for each of the
Lenders, starting from the calendar year in which the Start-Up is expected to
occur as soon as available, but no later than 30 days prior to the beginning of
the relevant financial year, the updated Financial Model, the budgeted balance
sheet, the budgeted profit and loss statement and the budgeted cash flow
statement for the next following financial year and the Borrower will be
available for a meeting with the Lenders within two (2) weeks thereafter, to
discuss such documents with the Lenders. Such statements will forecast the costs
of maintenance, overhauls and Capital Expenditure for the next following three
years in each case for the Borrower and for the Group.

 

18.3.2

On the Blue Mill Financial Close at the latest, the Borrower will deliver to the
Agent updates of the updated Financial Model, the budgeted balance sheet, the
budgeted profit and loss statement and the budgeted cash flow statement for the
ongoing financial year, which will take into account Project Blue Mill. Any
further documents submitted to the Agent thereafter in connection with this
Clause 18.3 will include the respective financial information regarding Project
Blue Mill.

 

18.3.3

Following review by the Agent and if necessary the Technical Adviser and the
Wood Supply Adviser, if the Agent is satisfied with the information supplied
pursuant to Clause 18.3.1, it will confirm the same to the Borrower. If the
Technical Adviser, the Wood Supply Adviser or the Agent is not satisfied with
such information, the Borrower shall make such amendments to such documents as
may be reasonably required by the Technical Advisor and/or Wood Supply Adviser
and/or the Agent.

 

- 72-



--------------------------------------------------------------------------------

18.4

Reports during Construction Period

 

18.4.1

During the Construction Period the Borrower will provide the Agent, the
Technical Adviser and the Wood Supply Adviser with the following information
within fifteen (15) days of the last day of each calendar quarter:

 

  (a)

quarterly construction progress reports in accordance with the conditions set
out in Schedule 11 (Sample Table of Content regarding Quarterly Construction
Progress Reports); and

 

  (b)

quarterly reports on the development of the costs budgeted for construction,
including a confirmation or a proposal for a revised version of the Project
Budget including a budgeted cost/actual cost comparison; and

 

  (c)

any material reports and other material notifications issued by the EPC
Contractor and/or any of its sub-contractors to the Borrower in respect of the
Project, including but not limited to the Detailed Program and any work around
plan (both as described in Clauses 8.7 and 8.11, respectively, of the EPC
Contract).

 

18.4.2

The Technical Adviser and the Wood Supply Adviser will review such reports as to
their compliance with the requirements of this Agreement, the EPC Contract and
the Investment and Financing Plan. If the Technical Adviser and the Wood Supply
Adviser is satisfied with such reports, he will confirm the same to the Agent.
If the Technical Adviser and/or the Wood Supply Adviser and/or the Agent is not
satisfied with such reports, the Borrower shall consult with the Agent, the EPC
Contractor and/or any of its subcontractors with a view to rectifying the
situation and ensuring that all future reports are satisfactory to the Technical
Adviser and/or Wood Supply Adviser and/or the Agent.

 

18.5

Reports during Operation Period

During the Operation Period the Borrower will provide the Agent with a quarterly
production report, including, inter alia, actual production figures, operating
cost figures, sales and sales price figures and the budgeted figures thereof
plus an actual/budget comparison within thirty (30) Business Days of the last
day of each calendar quarter.

 

18.6

Other Financial Information

The Borrower will from time to time on the request of the Agent or any Lender,
furnish the Agent or such Lender with such information about its business,
condition (financial or otherwise), operations, performance, properties or
prospects as the Agent or such Lender through the Agent may reasonably require,
in particular all information and documents as may be required under the
provisions of the German Banking Act (Gesetz über das Kreditwesen) and any
material changes to the information included in the Information Memorandum and
the Financial Model.

 

- 73-



--------------------------------------------------------------------------------

18.7

Reports in connection with Project Blue Mill

The Borrower is not required to submit any additional reports to the Agent in
respect of Project Blue Mill but will ensure that on the Blue Mill Financial
Close at the latest, the reports to be submitted to the Agent pursuant to Clause
18.5 and 18.6 above comprise, in addition to the information provided in
connection with the Project, the respective information with respect to Project
Blue Mill.

 

18.8

Miscellaneous Information

 

18.8.1

The Borrower will inform the Agent in writing:

 

  (a)

promptly upon a Responsible Officer becoming aware of it, of the occurrence of
any Event of Default, Potential Event of Default, Blue Mill Event of Default or
Potential Blue Mill Event of Default and confirm to the Agent in each Drawdown
Request and, after the Facility has been fully drawn, not later than thirty
(30) days after the end of each calendar quarter that, save as previously
notified to the Agent or as notified in such Drawdown Request or, as the case
may be, confirmation, no Event of Default, Potential Event of Default, Blue Mill
Event of Default or Potential Blue Mill Event of Default has occurred and is
continuing;

 

  (b)

promptly upon a Responsible Officer becoming aware of it, of any circumstances
which are likely to delay in any material respect the completion of the Project
or Project Blue Mill in accordance with the Base Case, including any event which
might reasonably be expected to result in Cost Overruns or Blue Mill Cost
Overruns;

 

  (c)

promptly upon a Responsible Officer becoming aware of it, of any material delay
in the payment or non-payment of the Government Grants or the Blue Mill
Government Grants compared with the assumption made in the Finance Model;

 

  (d)

promptly upon a Responsible Officer becoming aware of it, of any circumstances
which are likely to have a materially adverse impact on the validity,
enforceability and continuance of the State Guarantee, the Blue Mill State
Guarantee, the Government Grants, the Blue Mill Government Grants and the
EU-Decision;

 

  (e)

promptly upon a Responsible Officer becoming aware of it, of any Event of Force
Majeure or Blue Mill Event of Force Majeure or any other event which might delay
construction or operation or which might reasonably be expected to interrupt or
reduce the operation of the plant or the

 

- 74-



--------------------------------------------------------------------------------

 

construction or operation of Project Blue Mill excluding any planned outage or
maintenance period previously notified to the Agent or which might reasonably be
expected to have a Material Adverse Effect;

 

  (f)

promptly upon a Responsible Officer becoming aware of it, of any Environmental
Claim commenced or threatened against it;

 

  (g)

promptly upon a Responsible Officer becoming aware of it, of any material
default of any party to a Project Contract;

 

  (h)

within ten (10) Business Days upon a Responsible Officer becoming aware thereof,
of the details of each litigation, arbitration or administrative proceeding
pending or threatened against it which is likely to result in a liability of the
Borrower in an amount or amounts exceeding, in aggregate, EUR 2,000,000 or the
equivalent in other currencies;

 

  (i)

of any Change of Control;

 

  (j)

of any changes in its senior management;

 

  (k)

as soon as reasonably possible after a Responsible Officer becoming aware of it,
of possible Capital Expenditures or Blue Mill Capital Expenditures in an amount
of more than EUR 2 million in excess of the Project Budget for that financial
year.

 

18.8.2

The Borrower will provide upon request such verbal or written information
concerning the Project or Project Blue Mill as the Agent or the Lenders may
reasonably require including information that is publicly available.

The Borrower will fulfil its reporting requirements pursuant to this Clause 18
in a form which will allow the Agent to make the information available to the
Lenders without material effort. The Agent will notify the Borrower of the
number of copies needed and the form (e-mail, fax, mail) in which the
information will have to be provided. The Agent will promptly upon receipt
forward any information to the Lenders and, to the extent necessary, to the
Guarantors.

 

19.

INSPECTION RIGHTS

The Borrower shall permit the Agent, the Lenders or any of their representatives
or the Advisers to inspect the Site and its books and records during usual
business hours, and upon reasonable prior notice, for the purpose of checking
whether the Borrower is in compliance with the provisions of the Transaction
Documents. Any requests for such inspections shall be made through the Agent.

 

- 75-



--------------------------------------------------------------------------------

20.

HEDGING REQUIREMENTS

 

20.1

Implementation

The Borrower will implement the Hedging Strategy in a manner which is in form
and substance acceptable to the Agent and will enter into all Derivative
Transactions necessary for such purpose with the Hedging Counterparty.

 

20.2

Compliance with Hedging Strategy

The Borrower will not enter into any Derivative Transaction except in compliance
with the Hedging Strategy.

 

20.3

Adjustments

The Borrower and the Agent will negotiate in good faith and agree to adjustments
of the Hedging Strategy from time to time whenever adjustments are considered
necessary by the Borrower or the Agent at all times having regard to the
interests of the Lenders and the financial condition of the Borrower.

 

21.

COVENANTS

 

21.1

Positive Covenants

The Borrower shall:

 

21.1.1

Maintenance of Legal Validity and Legal Status: do all things necessary to
maintain its existence as a legal person and to ensure the legality, validity,
enforceability or admissibility in evidence in the Federal Republic of Germany
of the Transaction Documents including the obtaining and maintaining of all
applicable Authorisations necessary for the Project and the performance of its
obligations under the Transaction Documents, as and when required, and, on
request of the Agent, shall supply copies (certified by a director of the
Borrower as true, complete and up to date) of any such Authorisations;

 

21.1.2

Applicable Laws and Authorisations: with the exception of Environmental Laws and
Environmental Permits where the obligations of the Borrower with respect thereto
are set out in Clause 21.1.15 (Environmental Compliance) comply in all material
respects with all laws and comply with, obtain, maintain and renew, all
applicable Authorisations in each case which are applicable in connection with
the Project and the Borrower’s business and operation generally and required for
its ability to perform its obligations under the Transaction Documents. As soon
as the Authorisations granted after the conclusion of this Agreement become
valid and upon request by the Agent, the Borrower will obtain legal opinions on
such validity from a reputable law firm addressed to and for the benefit of the
Agent;

 

- 76-



--------------------------------------------------------------------------------

21.1.3

Transaction Documents: Subject to Clause 21.2.15(b) (Additional Project
Contracts and Amendments to Project Contracts) enter into, maintain in full
force and effect and comply with all Transaction Documents;

 

21.1.4

Authorised signatories: provide the Agent with a list of persons authorised to
sign Change Orders as defined in the EPC Contract and amendments to the EPC
Contract;

 

21.1.5

Relevant Advisers: from time to time and on the reasonable request of the Agent
inform the relevant Advisers and co operate with them to enable each such
Adviser fully to perform its obligations under its advisory agreement;

 

21.1.6

Information regarding Permitted Encumbrances and Permitted Financial
Indebtedness: provide details to the Agent of any newly created Permitted
Encumbrance granted outside the ordinary course of business or any newly
incurred Permitted Financial Indebtedness incurred to any person;

 

21.1.7

Information of Technical Adviser and Wood Supply Adviser: provide the Technical
Adviser and the Wood Supply Adviser during the Construction Period on a
quarterly basis and upon request with all information and documentation
reasonably required for the purposes of this Agreement and bear the reasonable
costs of the report to be provided by the Technical Adviser and the Wood Supply
Adviser pursuant to Clause 18.4.2 (Reports during Construction Period), as well
as with respect to the Technical Adviser during the Blue Mill Construction
Period;

 

21.1.8

Preservation of Assets: maintain and preserve all of its assets in good
condition and undertake regular maintenance, except disposal of obsolete assets,
in accordance with prudent industry practice or the EPC Contractor’s and
Suppliers’ recommendations;

 

21.1.9

Transactions with Third Parties: conclude and procure that any subsidiary of the
Borrower concludes any transaction with a third party, irrespective of whether
or not it is a Related Party, only on terms no less beneficial to it than those
obtainable on an arm’s length basis. All contracts to be concluded by it with a
Related Party, including without limitation those contracts concluded in
connection with Project Blue Mill, will be submitted to the Agent in their final
draft form for approval, such approval not to be unreasonably withheld. It will
further waive any Financial Indebtedness owed by any person to it only for
valuable market consideration;

 

21.1.10

Conduct of Business: cause the Project to be built, operated and maintained in
accordance with good industry practices, the Project Contracts and all
conditions, obligations, requirements set out in any Authorisation or technical
specifications from time to time agreed with the EPC Contractor or by Suppliers,

 

- 77-



--------------------------------------------------------------------------------

 

or issued by any Authority in respect of the Borrower or the Project and ensure
that all staff necessary for the proper and efficient operation of its business
or that of its subsidiaries in place;

 

21.1.11

Payments and Application of Payments: otherwise than as referred to in Clause
9.1.2 (Disbursement Account) and save for

 

  (a)

any proceeds of material loss and damage insurance obtained after Acceptance
which will be paid to the Insurance Account and applied in accordance with
Clause 9.4.4 (Application of Insurance Proceeds),

 

  (b)

any proceeds of material loss and damage insurance allocated to Project Blue
Mill and obtained after Blue Mill Final Completion which will be paid to the
Insurance Account and applied in accordance with Clause 9.4.4 (Application of
Insurance Proceeds),

 

  (c)

any third party liability insurance which will be paid directly to the relevant
third party, and

 

  (d)

Excess Start-up Cash Flows up to a maximum amount of EUR 15 million which will
be paid into the Equity Reserve Account

ensure that all monies received by it in connection with the Project and Project
Blue Mill are paid to the Proceeds Account and applied in accordance with Clause
9.4.3 (Application of Moneys on Proceeds Account).

Amounts received in respect of the Government Grants and VAT refunds on Project
Costs shall, however, be applied to the repayment of Tranche E in accordance
with Clause 6.3.9 (Repayments other than First Repayment) or for purposes
corresponding to the purpose of Tranche E. To the extent that, at the time these
amounts are received on a date after the First Repayment Date on which Tranche E
has been completely repaid, the Borrower will however transfer these amounts to
the Shareholders’ Account. Furthermore, the Borrower will transfer any Blue Mill
Government Grants to the Blue Mill Investment Account and any VAT refunds
obtained in connection with Project Blue Mill to the Proceeds Account.

 

21.1.12

Tax: duly and punctually pay and discharge:

 

  (a)

all taxes, assessments and governmental charges imposed upon it or its assets
within the time period allowed therefore without imposing penalties and without
resulting in an encumbrance having priority to the Lenders or any security
purported to be granted by or created pursuant to the Security Agreements; and

 

- 78-



--------------------------------------------------------------------------------

  (b)

all lawful claims which, if unpaid, would by law become encumbrances upon its
assets

(save to the extent payment thereof is being contested in good faith by the
Borrower and where payment thereof can lawfully be withheld and would not result
in an encumbrance having priority to the Lenders or any security purported to be
granted by or created pursuant to the Security Agreements).

 

21.1.13

Filing of Tax Returns: file or cause to be filed all tax returns required to be
filed in all jurisdictions in which the Borrower or any of its subsidiaries is
situated or carries on business or is otherwise subject to tax;

 

21.1.14

Claims Pari-Passu: ensure that at all times the claims of the Lenders against it
under the Financing Documents rank at least pari passu with the claims of all
its unsecured and unsubordinated creditors save those whose claims are preferred
pursuant to this Agreement, the Blue Mill Facility Agreement and any security
thereunder or the Security Pooling Agreement, by any bankruptcy, insolvency,
liquidation or other similar laws of general application and save for the claims
resulting from those land charges, which will be released following first
drawdown;

 

21.1.15

Environmental Compliance: comply in all material respects with all Environmental
Law and obtain and maintain any Environmental Permits and notify the Agent,
promptly after a Responsible Officer becomes aware of the same of:

 

  (a)

any material Environmental Claim made on it or to any occupier of any property
owned or leased by it under any Environmental Law which may affect the
compliance with this Agreement; and

 

  (b)

any circumstances which arise whereby any material remedial action is likely to
be required to be taken by, or at the expense of, it pursuant to any
Environmental Law;

 

21.1.16

Enforcement: take all reasonable steps to promptly enforce its rights under any
Project Contract where failure to do so is material in relation to the Project
and the rights and obligations of the parties to any of the Financing Documents;

 

21.1.17

Compliance with Conditions for State Guarantee and Government Grants: comply, at
all times, with all conditions, obligations and requirements of, and assume all
undertakings in, the EU-Decision, the State Guarantee and the Government Grants,
in particular:

 

  (a)

to allow inspections by the Guarantors or PWC (either by themselves or by agents
appointed by them) at any time for the purpose of checking whether a drawdown
under the State Guarantee may be made or whether the conditions for such
drawdown are satisfied or have been satisfied;

 

- 79-



--------------------------------------------------------------------------------

  (b)

to authorise the Agent and the Lenders to submit to the Guarantors and PWC all
documents concerning the Facility and the Security and to give to the Guarantors
and PWC all information requested by each of them;

 

  (c)

to pay all fees in connection with the State Guarantee; and

 

  (d)

to discharge the Arranger, the Agent, the Security Agent and the Lenders
vis-à-vis the Guarantor and PWC from any duty of discretion (Schweigepflicht)
whereby any requests by the Lenders shall be made through the Agent;

 

21.1.18

Intellectual Property: procure and comply in all material respects with all
material Intellectual Property Rights necessary to construct and operate the
Project and conduct the Borrower’s business;

 

21.1.19

Security: provide and maintain the Security and any other security to be
provided to the Lenders and the Blue Mill Lenders, respectively, pursuant to the
Financing Documents and procure that the Security is effective and maintained
and upon reasonable request of the Agent provide additional security over its
assets in favour of the Lenders and the Blue Mill Lenders on a pari passu basis.
The Agent will determine the details of the additional security within its
reasonable discretion (billiges Ermessen) pursuant to § 315 BGB. The provision
of additional security will not affect existing Permitted Encumbrances;

 

21.1.20

Defects Liability Protection: refrain from any acts which may prejudice
materially and adversely any defects liability protection afforded to the
Borrower by the Contractor under the EPC Contract or, to the Borrower’s
knowledge, by any subcontractor (at any level) to the Contractor and/or the
Borrower;

 

21.1.21

Management: employ experienced professionals in the pulp industry;

 

21.1.22

Syndication: provide at its own cost assistance to the Original Lender in the
syndication of the Facility, including without limitation, by taking all
reasonable steps to make management available for the purpose of making
presentations to, or meeting, potential lending institutions and comply with all
reasonable requests for information from potential syndicate members;

 

21.1.23

Technical Assistance: as and when reasonably requested obtain such assistance as
may be necessary prior to Acceptance in connection with the construction,
commissioning, testing, start-up, management, operation and maintenance of the
Project;

 

- 80-



--------------------------------------------------------------------------------

21.1.24

Information Memorandum: use best endeavours to assist the Arranger in the
preparation of the Information Memorandum and ensure that, save as otherwise
disclosed in the Information Memorandum, the factual information contained in
the Information Memorandum is true and accurate and complete in all material
respects on the date thereof (or, if different, as of the date when it is
stated) and that the Borrower and the Sponsors do not omit to make any
disclosure which would make the Information Memorandum misleading in any
material respect, and in the case of any financial projections or expressions of
opinion contained in the Information Memorandum, procure that such projections
and expressions are prepared or made in good faith and on the basis of
assumptions believed by the Borrower or any of its subsidiaries to be reasonable
and ensure that, if in the opinion of the Arranger it is necessary for the
purpose of syndication, the Information Memorandum is updated immediately prior
to syndication;

 

21.1.25

Rented part of the Site: not terminate the site lease agreement dated 16 May
2002 and made between the Borrower and ALTMARK INDUSTRIEPARK AG, before the
acquisition of the part of the Site leased to it without the Majority Lenders’
consent;

 

21.1.26

Owner’s Scope: implement the Owner’s Scope in accordance with internationally
recognised engineering standards in a prudent and timely manner so as not to
hinder achievement of Acceptance by month 28 after the Commencement Date (as
defined in the EPC-Contract) and so that such additional works are free from any
Defects and do not violate any intellectual property rights of third parties;

 

21.1.27

Permitted Subsidiaries: save as the Majority Lenders may otherwise agree (such
agreement not to be unreasonably withheld) ensure that any Permitted
Subsidiaries operate their respective businesses in a proper and efficient
manner and in accordance with the principles set out in Schedule 9 (Financing of
the Subsidiaries);

 

21.1.28

Reduction of Existing Financial Indebtedness: repay in full, using funds from
the first Advance, and in any event within 5 Business Days following such
Advance:

 

  (a)

the EUR 12,286,000 loan made to the Borrower by Dresdner Bank AG and discharge
all encumbrances securing any amounts payable thereunder;

 

  (b)

the claims of ex-shareholder Kvaerner plc in the amount of EUR 478,687 and
Thyssen Rheinstahl Technik Projektgesellschaft mbH in the amount of
EUR 2,648,000;

 

- 81-



--------------------------------------------------------------------------------

  (c)

the claims of ALTMARK INDUSTRIEPARK AG for the payment of the second instalment
of the purchase price for the Site in the amount of EUR 1,755,686 plus VAT; and

 

  (d)

the claims of RWE-IN, ALTMARK INDUSTRIEPARK AG and Thyssen Rheinstahl Technik
Projektgesellschaft mbH for the ancilliary costs in connection with the purchase
of the Site for which RWE-IN, ALTMARK INDUSTRIEPARK AG, Thyssen Rheinstahl
Technik GmbH and its successor in title Thyssen Rheinstahl Technik
Projektgesellschaft mbH have provided to the Borrower funds in the amount of
EUR 2,708,339.

 

21.1.29

Accounts: close any existing bank account within one (1) month after the first
Blue Mill Advance other than as contemplated by this Agreement or the Blue Mill
Facility Agreement.

 

21.2

Negative Covenants

The Borrower will not (by action or omission):

 

21.2.1

Negative Pledge: create or permit to subsist any encumbrance over all or any of
its assets other than a Permitted Encumbrance or create any restriction or
prohibition on encumbrances over all or any of its assets;

 

21.2.2

Investments, Loans and Guarantees: make any investment in, make any loans to,
grant any credit or other financial accommodation to or for the benefit of any
person or give or have outstanding any guarantee or indemnity to or for the
benefit of any person other than in respect of product liability assumed in the
ordinary course of business or otherwise voluntarily assume any liability,
whether actual or contingent, in respect of any obligation of any other person
other than Permitted Investments and save as set out in the principles set out
in Schedule 9 (Financing of the Subsidiaries), nor will it make any material
fixed asset investments (Sachinvestitionen) or financial investments
(Finanzinvestitionen) without the prior consent of the Guarantors or except as
permitted by this Agreement in relation to the Project or permitted by the Blue
Mill Facility Agreement in relation to Project Blue Mill;

 

21.2.3

Disposals: dispose of the whole or any part of its assets other than in the
ordinary course of business or other than by way of Permitted Disposals, nor
sell any material investments (Beteiligungen) or divisions of its business
(Betriebsteile) without the prior consent of the Combined Majority Lenders and
the Guarantors. Any emission permits under the Kyoto Protocol to the United
Nations Framework Convention on Climate Change dated 11. December 1997 shall,
however, be disposed of only with the Agent’s consent;

 

- 82-



--------------------------------------------------------------------------------

21.2.4

Financing: use the proceeds of any Advances for any other purposes than those
set out herein;

 

21.2.5

Transfer of Shares or Shareholder Loans: consent to any transfer of Shares or
Shareholder Loans in violation of the Shareholders’ Undertaking Agreement;

 

21.2.6

Shares in Subsidiaries:

 

  (a)

sell or otherwise dispose of (in any transaction or series of transactions
whether related or not) its existing shares in any direct subsidiary; and

 

  (b)

procure that no direct subsidiary shall sell or dispose of (in any transaction
or series of transactions whether related or not) its existing shares in any of
its subsidiaries or issue any new shares to any third party where following any
such sale more than 49% of the issued ordinary share capital of the relevant
subsidiary would be owned by one or more third parties,

unless the terms of such sale and/or issue (including the terms upon which any
new shareholder may enter into contracts with such subsidiary) have been
previously approved in writing by the Combined Majority Lenders, such approval
not to be unreasonably withheld. In no event shall any such new shareholder be a
Sponsor or any affiliate of a Sponsor unless previously approved in writing by
the Combined Majority Lenders (such approval not to be unreasonably withheld).

 

21.2.7

Shareholders’ Account: make any payments to the Shareholders’ Account other than
in compliance with the provisions of this Agreement;

 

21.2.8

Capital Expenditures: incur any Capital Expenditures at any time or in any
amount of more than EUR 2 million in excess of the Project Budget for that
financial year other than with the consent of the Combined Majority Lenders or
unless the same is required to comply with applicable Environmental Law in
Germany;

 

21.2.9

Capital Reserves: repay any capital reserves set up for Kvaerner plc’s, Thyssen
Rheinstahl Technik Projektgesellschaft mbH or any Shareholder’s waivers of
repayment claims under the shareholder loans granted by them to the Borrower
unless (a) the tax audit of the accounts has accepted the amount of such capital
reserves and (b) they are funded out of the Shareholders’ Account and identify
such capital reserves as a separate balance sheet item;

 

21.2.10

Shareholder Loans: (a) prior to the First Repayment Date pay interest on any
Shareholder Loans and thereafter only in accordance with the terms hereof and of
the Shareholder Loans and (b) prepay, repay, redeem, purchase or otherwise
acquire any Shareholder Loans prior to the Tranche A Final Repayment Date and
the repayment in full of each outstanding Advance hereunder;

 

- 83-



--------------------------------------------------------------------------------

21.2.11

Financial Indebtedness: incur, create or permit to subsist or have outstanding
any Financial Indebtedness or enter into any agreement or arrangement whereby it
is entitled to incur, create or permit to subsist any Financial Indebtedness
other than, in each case, Permitted Financial Indebtedness, it being understood
and agreed that

 

  (a)

non-speculative forward energy sales on fixed price terms for periods of at
least up to 12 months are customary and shall not be commodity hedges under this
Agreement, nor shall be considered to be Financial Indebtedness under this
Agreement, provided that principal energy sales volumes do not exceed the
underlying excess power generation of the Borrower, as it may be reasonably
assumed to be generated based on the Project Budget;

 

  (b)

renewable power generation is a natural co-production of a modern pulp mill and
such generation is projected to increase with every increase in pulp production
capacity. To the extent such additional electric power will be sold to the
general power market, be it directly or indirectly, non-speculative fixed price
forward sales are customary (if not essential to successfully sell and compete)
and shall be permitted under this Agreement; and

 

  (c)

though physical delivery and therefore physical settlement of any contracts for
power sales or in relation thereof shall prevail, it cannot be excluded that
power sales or parts thereof, be it quantitatively or by quality, may be
possible by way of financial settlement only and shall be permitted under this
Agreement;

 

21.2.12

Encumbrances: create or permit to subsist any encumbrance on any of its assets
other than Permitted Encumbrances;

 

21.2.13

Mergers: split, merge or consolidate with any other person, enter into any
demerger transaction, or participate in any other type of corporate
reconstruction without the prior consent of the Combined Majority Lenders and
the Guarantors;

 

21.2.14

Subsidiaries: create any subsidiary or permit to exist any interest in any
person (whether by shareholding, joint venture, partnership, whether any income
or profits are, or would be, shared or transferred with any other party or
otherwise), other than the Permitted Subsidiaries;

 

- 84-



--------------------------------------------------------------------------------

21.2.15

Additional Project Contracts and Amendments to Project Contracts:

 

  (a)

enter into any additional material Project Contracts (except for the Blue Mill
Project Contracts) with a value of more than EUR 4 million save with the prior
written consent of the Combined Majority Lenders (such consent not to be
unreasonably withheld or delayed);

 

  (b)

subject to Clause 21.2.16 (Project Specifications), only, amend in any material
respect, or grant any waiver or consent under, any Project Contract if such
amendment, waiver or consent would not reasonably be expected to be materially
adverse in relation to the Borrower’s ability to perform its obligations under
the Transaction Documents and/or the validity or enforceability of the
Transaction Documents. In the case of Project Contracts with a value of more
than EUR 4 million or contracts for the sale of energy and the agreement on
reserve electricity services such amendments, waivers and consents will have to
be notified to the Agent in writing seven (7) days in advance;

 

  (c)

cancel or terminate any Project Contract with a value of more than EUR 4 million
(other than the EPC Contract or any contract for the carrying out of the
necessary infrastructure works at the Site), without having given thirty
(30) days prior written notice to the Agent and then only so long as a
replacement contract is in place on terms no less beneficial to the Borrower as
the cancelled/terminated Project Contract; and

 

  (d)

cancel, terminate or suspend the EPC Contract or any contract for the carrying
out of the necessary infrastructure works at the Site or (subject to Clause
21.2.16 (Project Specifications)) grant any waiver or consent under or amend the
same without Combined Majority Lenders’ prior written consent;

 

21.2.16

Project Specifications: make any changes to the design, specification or
configuration of the plant (except for Project Blue Mill) without Combined
Majority Lenders’ consent except for such amendments and changes which are in
conformity with the EPC Contract or the Blue Mill Turbine Contract, required
under Environmental Law or are of a minor nature, it being understood that any
such change which might result in an increase in the Project Costs or the Blue
Mill Project Costs in an aggregate amount of at least EUR 1 million or a delay
in a System Start-Up as defined in the EPC Contract, the Acceptance or the Blue
Mill Final Completion will not be deemed to be of a minor nature;

 

21.2.17

Waiver of tests under EPC Contract: waive or materially alter any test
procedures or approve any test results in connection with the tests under
Clauses 16 to 19 of the EPC Contract where this could have an adverse effect on
the Project without Combined Majority Lenders’ consent (such consent not to be
unreasonably withheld or delayed);

 

- 85-



--------------------------------------------------------------------------------

21.2.18

Acceptance Certificate: issue the Acceptance Certificate as defined in the EPC
Contract without the Agent’s consent (such consent not to be unreasonably
withheld or delayed);

 

21.2.19

Shares: purchase, cancel or redeem any Share Capital, reduce the Share Capital,
issue any Shares otherwise than to an existing Shareholder, grant any option
over or make any offer of Shares to any person or alter any material rights
attaching to the Shares without the Combined Majority Lenders’ and the
Guarantors’ consent. Their consent is however not required in relation to the
offer of Shares;

 

21.2.20

Shareholders’ Agreement: change its articles of association in any manner which
would be inconsistent with the provisions of any Transaction Document without
Combined Majority Lenders’ consent (such consent not to be unreasonably
withheld);

 

21.2.21

Change of Business: make any material changes to the general nature of its
business as a pulp mill (including wood harvesting and procurement as well as
logistic services and energy generation and sales) and any business incidental
thereto or carry on any other business which results in any material change to
the nature of such business;

 

21.2.22

Abandonment: abandon the Project;

 

21.2.23

Withdrawals from Cash Collateral Accounts: withdraw any moneys on the Cash
Collateral Accounts other than pursuant to the provisions of the Financing
Documents;

 

21.2.24

Accounts: open or operate any bank accounts other than as contemplated by this
Agreement or the Blue Mill Facility Agreement;

 

21.2.25

Assignment and Encumbrance of Government Grants: assign, pledge or otherwise
charge, encumber or dispose of its claims, rights and title under and to the
Government Grants except as provided in the Investment Incentives Assignment
Agreement listed in Schedule 7 (Security Agreements);

 

21.2.26

Financial Year: change its financial year;

 

21.2.27

Obligations: incur any material obligations not contemplated by or permissible
under this Agreement or the Blue Mill Facility Agreement or which the Borrower
assumes in connection with deliveries and services undertaken by it in the
ordinary course of business without the prior consent of the Guarantors.

 

- 86-



--------------------------------------------------------------------------------

22.

INSURANCES

 

22.1

General

The Borrower will effect through brokers, previously approved in writing by the
Agent, pay the premiums when due, maintain in full force and effect and comply
with all provisions of the insurances for the Construction Period and the
Operation Period, under forms of policies commonly accepted in the industry and
with reputable insurance companies reasonably acceptable to the Agent. Such
insurances include the insurances set out in Schedule 10 (Minimum Insurance
Schedule) and Schedule 10a (Minimum Insurance Operation Period Schedule) and
such other insurances as the Agent specifies are required to be maintained in
connection with the Project in accordance with prudent operating practice.

 

22.2

Specific Provisions of the Insurances

The Borrower will provide for the following with respect to all Material
Insurances:

 

22.2.1

Sole Loss Payee: the Security Agent to be named as sole loss payee in all
policies save, in relation to policies relating to third party liability, where
payment is made directly to the third party claiming thereunder in full and
final settlement of his claim. A payment to the loss payee in accordance with
this Clause shall, to the extent of that payment, be made to the Insurance
Account or any other account specified to the insurers by the Security Agent and
discharge the liability of the respective insurer to pay the Borrower or other
claimant insured party. The arrangements in this Clause shall continue to apply
notwithstanding the liquidation or insolvency of the Borrower or any of the
insurers;

 

22.2.2

Waiver the insurers to agree to waive all rights of subrogation or action
against the Security Agent unless any of the members of the executive board
(Vorstand) of the Security Agent acted with gross negligence or wilful
misconduct (Vorsatz); if the insurer rejects to include such provision into the
insurance policy, the Borrower hereby waives all statutory and contractual
subrogation claims it may otherwise have against the Security Agent resulting
from any claim raised by the insurance company against the Borrower or the
Security Agent. Furthermore, the Borrower hereby indemnifies the Security Agent
against any cost, claim, loss, expenses (including reasonable legal fees) or
liabilities including VAT which the Security Agent may incur by reason of a
claim of the insurance company against the Security Agent, in each case unless
any of the members of the executive board (Vorstand) of the Security Agent acted
with gross negligence or wilful misconduct (Vorsatz);

 

- 87-



--------------------------------------------------------------------------------

22.2.3

Reduction of Insurance Proceeds: the insurers not to reduce any insurance
proceeds due and payable to the Security Agent (on behalf of itself and other
beneficiaries) as loss payee, save in respect of any unpaid premium if so
required by the respective insurer;

 

22.2.4

Insurance Claims Assignment: cause the insurers to acknowledge that they have
noticed that, by the Insurance Claims Assignment Agreement as set out in
Schedule 9 (Security Agreements), the Borrower assigned to the Security Agent
(for and on behalf of the Lenders) all its existing and future rights and claims
in and to the Material Insurances (including all claims of whatsoever nature
thereunder and return of premiums and proceeds in respect thereof). The insurers
shall also confirm that they have not received notice of any other assignment,
charge or other encumbrance of the Borrower’s rights and claims under the
respective insurance.

 

22.2.5

Adequate Information: the insurers to acknowledge that they have received
adequate information in order to evaluate the risk of insuring the Borrower in
respect of the risks hereby insured;

 

22.2.6

Cancellation: the insurers not to cancel (kündigen) the Material Insurances
during the Construction Period;

 

22.2.7

Notices: the insurers to give in writing to the Security Agent

 

  (a)

subject to 22.2.6 a thirty (30) days notice of cancellation, non-renewal
(whether for non-payment of premium or otherwise), suspension (if applicable) or
adverse change of terms;

 

  (b)

a thirty (30) days notice of any reduction in limits or coverage, any increase
in deductibles or any termination before the original expiry date is to take
effect; and

 

  (c)

as soon as any of the insurers becomes aware, notice of any act, event or
omission which such insurer considers may invalidate or render unenforceable in
whole or in part any insurance.

 

22.2.8

Delivery of Notices and Documents: the policies to stipulate that any notice or
document to be served in relation to any policy may be delivered or sent by
prepaid recorded delivery post (if within the Federal Republic of Germany), by
prepaid airmail (if elsewhere) or facsimile process to the party to be served at
its registered office or at such other address as it may have notified to the
other parties in writing in accordance with this Clause. Any such notice will be
deemed to be given as follows:

 

  (a)

if delivered by hand or by mail, when delivered; and

 

- 88-



--------------------------------------------------------------------------------

  (b)

if by facsimile when transmitted, but only if, immediately after the
transmission, the sender’s fax machine records the correct answerback;

 

22.2.9

Governing Law and Jurisdiction: the insurance policies to be governed by German
law and each of the insurers and co-insured to agree that any legal proceedings
arising out of or in connection with the policies will be brought in the
exclusive jurisdiction of a German court.

 

22.3

Insurance Documentation

The Borrower will promptly provide to the Security Agent copies of all cover
notes and policies (including endorsements) issued from time to time in relation
to each insurance, and of all changes requested or effected thereto, and, if so
requested by the Security Agent, of placing slips and all documents disclosed or
disclosable to the insurers of each insurance and relating to claims notified or
notifiable to insurers or the insurance brokers. In addition, the Borrower will
promptly deliver to the Security Agent the originals of all policies (including
endorsements) and placing slips.

 

22.4

Inspection Right

The Security Agent or any of its representatives or the Advisers will be
entitled to review from time to time the compliance of the insurances effected
by the Borrower with the above provisions and the provisions contained in the
Minimum Insurance Schedule and the Borrower undertakes to co-operate with the
Security Agent or any of its representatives or the Advisers, respectively, in
this respect and to furnish to it all information requested by it for such
purpose.

 

22.5

Broker’s Letter of Undertaking

The Borrower will procure that every insurance broker who effects an insurance
writes a broker’s letter of undertaking (substantially in the form set out in
Schedule 14 (Broker’s Letter of Undertaking)) to the Security Agent. Such
letters have to be provided prior to Financial Close with respect to insurances
during the Construction Period and at least five (5) Banking Days prior to
inception with respect to insurances during the Operation Period.

 

22.6

Changes to Insurance Programme

 

22.6.1

If any variation is proposed to be made to the terms of any insurance, the
Borrower will give at least thirty (30) days prior written notice thereof to the
Security Agent. No variation to any insurance should be effected or agreed by
the Borrower until the Security Agent notifies the Borrower in writing either
that the variation is not material to the Lenders or is otherwise agreeable to
the Security Agent. The Security Agent will not unreasonably withhold or delay
its agreement after obtaining any advice that it deems appropriate in
considering the Borrower’s request.

 

- 89-



--------------------------------------------------------------------------------

22.6.2

No Event of Default occurs to the extent the Borrower has given notice pursuant
to Clause 22.6.1 (Changes to Insurance Programme), and for so long as, cover
required to be maintained is not available to the Borrower in the international
insurance or reinsurance market on what the Security Agent accepts in writing to
the Borrower to be reasonable commercial terms. In determining whether such
cover is available on reasonable commercial terms, the Security Agent shall have
on-going regard to the scope of such insurance, its cost in the context of the
financing of the Project and the direct and indirect interests of the Lenders
under the Financing Documents.

 

22.7

Notification

The Borrower will promptly notify the Security Agent and the insurers of any
increase or material change in any risk insured under any Material Insurance.

 

22.8

Claim Handling

The Borrower will

 

  (a)

diligently pursue any valid claim under any insurance,

 

  (b)

promptly notify the Security Agent and the insurers of any matter for which it
may be entitled to a claim under any insurance,

 

  (c)

keep the Security Agent informed on a regular basis regarding progress towards
settling any such claim,

 

  (d)

take account of any representations made by the Security Agent in relation to
any such claim, and

 

  (e)

not negotiate, compromise or settle any claims with a potential value in excess
of EUR 5 million without the written consent of the Security Agent, such consent
not to be reasonably withheld or delayed.

 

22.9

Renewals

The Borrower will, at least thirty (30) days prior to the renewal of any
insurance satisfy the Security Agent that the cover proposed to be effected for
the renewal period will, on and after the renewal date, comply with the
requirements of the Minimum Insurance Schedule.

 

22.10

Changes in Insurer Security

If an insurer under a Material Insurance ceases to carry a claims paying rating
from Standard & Poor’s Corporation of at least A-, or an equivalent rating from
such other rating agency approved by the Security Agent, the Borrower will
promptly inform the Security Agent thereof and, at the request of the Security
Agent, promptly replace the affected cover with cover from another insurer, or
insurers, reasonably acceptable to the Security Agent and terminate the affected

 

- 90-



--------------------------------------------------------------------------------

insurer’s participation in the risk, provided that there will at no time be any
period when any relevant risk is not insured as required by the Financing
Documents.

 

22.11

Lender’s Right to Insure if Borrower Defaults

If at any time and for any reason any insurance is not in full force and effect
on the terms or for the insured values required under the Financing Documents,
then the Security Agent shall forthwith be entitled, at the cost and expense of
the Borrower, to procure and pay for such insurance as the Borrower should have
effected or procured pursuant to the terms hereof or at any time whilst such
failure is continuing.

 

22.12

Disputes over Availability of Cover Borrower Defaults

Any disagreement between the Borrower and the Security Agent over the
availability of cover in the international insurance market will be referred to
an independent expert appointed with the agreement of the Borrower and the
Security Agent, or, if the parties cannot so agree within 20 days of the notice
given by the Borrower under the covenant referred to in Clause 22.6 (Changes to
Insurance Programme), to a person nominated at the request of either party by
the President of the German Association of Insurers, in each case acting as an
independent expert. The expert’s decision will be final and binding on the
parties hereto. The expert’s fees and disbursements will be borne by the
Borrower.

 

23.

EVENTS OF DEFAULT

 

23.1

Each of following circumstances constitutes an Event of Default for the purposes
of this Agreement, irrespective of whether or not caused by any reason within
the control of the Borrower or any other person:

 

23.1.1

Payment Obligations: failure by the Borrower to make:

 

  (a)

subject to Clause 6.5, any payment of principal or interest due under the
Facility within seven (7) Business Days from the due date thereof;

 

  (b)

subject to clause 6.4 of the Blue Mill Facility Agreement, any payment of
principal or interest due under the Blue Mill Facility within seven (7) Business
Days from the due date thereof; and

 

  (c)

any other payment due under the Financing Documents within five (5) Business
Days from a notification by the Agent of the Borrower’s failure to pay;

 

23.1.2

Representations and Warranties: any representation, warranty or statement made
in any Financing Document, certificate, statement or opinion delivered by or on
behalf of the Borrower hereunder or in connection herewith is or proves to

 

- 91-



--------------------------------------------------------------------------------

 

have been incorrect, untrue or misleading in any material respect when made and
which, if capable of being remedied, has not been remedied within thirty
(30) days from notification by the Agent of such breach;

 

23.1.3

Covenants: the Borrower or any of its Shareholders breaches any covenant or
material obligation under the Financing Documents which, if capable of being
remedied, has not been remedied within fifteen (15) Business Days from
notification by the Agent of such breach;

 

23.1.4

Blue Mill Event of Default: a Blue Mill Event of Default has occurred and is
continuing;

 

23.1.5

Debt Service Reserve: (i) Scheduled Debt Service for two consecutive half year
periods is partially or wholly financed by drawings from the Debt Service
Reserve Account, and as a result the balance standing to the credit of the Debt
Service Reserve Account is less than one third of the Target Balance, or (ii) a
drawing on the Debt Service Reserve Account resulting in full utilisation of the
Debt Service Reserve Account is followed on the Repayment Date immediately
following such full utilisation by a deferred amortisation in accordance with
Clause 6.5 (Deferred Amortisation) or clause 6.4 (Deferred Amortisation) of the
Blue Mill Facility Agreement, in each case unless waived by the Combined
Majority Lenders.

 

23.1.6

Annual Debt Service Cover Ratio: Failure by the Borrower to meet the Annual Debt
Service Cover Ratio as provided for in Clause 17.1 (Annual Debt Service Cover
Ratio), unless waived by the Majority Lenders.

 

23.1.7

Senior Debt/EBITDA Cover Ratio: Failure by the Borrower to meet the Senior
Debt/EBITDA Cover Ratio as provided for in Clause 17.2 (Senior Debt/EBITDA Cover
Ratio), unless waived by the Majority Lenders.

 

23.1.8

Consents and Approvals: any Authorisation necessary to enable the Borrower to
comply with any of its material obligations under the Transaction Documents and
Project is revoked, withheld or modified or is limited in a way which materially
prejudices the validity and enforceability of the Transaction Documents and/or
the ability of the Borrower to meet its obligations thereunder;

 

23.1.9

EU-Decision, State Guarantee and Government Grants: any of the EU-Decision,
State Guarantee or Government Grants is modified in any material respect,
revoked, withdrawn, withheld or suspended, or does not remain in full force and
effect;

 

23.1.10

Insolvency and Rescheduling: any cause exists on the basis of which insolvency
proceedings under the German Insolvency Code should be initiated against the
Borrower, the Borrower commences negotiations with any one or more of its
creditors with a view to the general readjustment or rescheduling of its
indebtedness or makes a composition with its creditors;

 

- 92-



--------------------------------------------------------------------------------

23.1.11

Winding-up: (a) the Borrower, (b) while it has any liability under the
Shareholders’ Undertaking Agreement any of the Shareholders or any of the
Sponsors or (c) while it has any liability under the RWE Solutions AG Guarantee,
the Direct Agreement or the Parent Company Guarantee RWE Solutions AG takes any
corporate action or any other steps are taken or legal proceedings are started
for its winding-up, dissolution or reorganisation or for the appointment of a
liquidator, receiver, administrator, administrative receiver, conservator,
custodian, trustee or similar officer of it or of any part or all of its
revenues and assets;

 

23.1.12

Insolvency or Winding-up of EPC Contractor: the EPC-Contractor during the
Construction Period is unable to pay its debts as they fall due, commences
negotiations with any one or more of its creditors with a view to the general
readjustments or rescheduling of its indebtedness, makes a composition with its
creditors, or takes any corporate action or other steps or legal proceedings are
started for its winding-up, dissolution, re-organisation (except for a solvent
re-organisation previously approved in writing by the Agent) or for the
appointment of a liquidator, receiver, administrator, administrative receiver or
similar officer of it or of any or all of its revenues and assets;

 

23.1.13

Indebtedness: failure by the Borrower to pay any other Financial Indebtedness
(other than pursuant to the Blue Mill Facility Agreement) over EUR 1,000,000
when due or after the expiry of any applicable grace period unless such payment
is contested in good faith by the Borrower;

 

23.1.14

Obligations of the Borrower: at any time it is unlawful for the Borrower to
perform any of its material obligations under the Transaction Documents, or to
own its material assets or to carry on its business in materially the same
fashion as contemplated in the Financing Documents and such condition continues
for period of sixty (60) days;

 

23.1.15

Obligations of the Parties to Shareholders’ Undertaking Agreement and the RWE
Solutions AG Guarantee: any of the Shareholders or Sponsors (or any of their
successors) fails to comply with any obligation assumed by it in the
Shareholders’ Undertaking Agreement and/or RWE Solutions AG (or any of its
successors) fails to comply with any obligation assumed by it in the RWE
Solutions AG Guarantee, the Direct Agreement or the Parent Company Guarantee and
such failure, if capable of remedy, is not remedied within thirty (30) days
after receipt of written notice from the Agent requesting the same;

 

- 93-



--------------------------------------------------------------------------------

23.1.16

Change of Control: a Change of Control occurs without the prior written consent
of the Majority Lenders;

 

23.1.17

The Borrower’s Business: the Borrower ceases or threatens to cease to carry on
all or a substantial part of the business it carries on at the date hereof,
abandons or threatens to abandon the Project or disposes of a substantial part
of its business or assets or a substantial part of its business or assets is
seized, nationalised or expropriated or compulsorily acquired by or under the
authority of any government;

 

23.1.18

Assets of the Borrower: except as permitted by the Financing Documents, the
Borrower ceases to be the sole lawful and beneficial owner of, and having good
title to, any material part of its assets, and such assets or part thereof, are
not re-acquired or replaced in a manner satisfactory to the Lenders within
fifteen (15) days of such cessation;

 

23.1.19

Acceptance: Acceptance does not occur by the date falling 40 months after
Financial Close;

 

23.1.20

Default under Transaction Documents: a material default under any of the
Transaction Documents which, if capable of being remedied, has not been remedied
within thirty (30) days in the case of any Financing Document and ninety
(90) days in the case of any Project Contract in each case of notification by
the Agent of such default;

 

23.1.21

Invalid, Non-binding and Non-enforceable Obligations: a material provision of
the Financing Documents is not, or is contested by a party other than a Lender
to be not, legal, valid, binding and enforceable;

 

23.1.22

Qualifications in the Auditors’ Report: the auditors have made a qualification
in their report and there are reasonable doubts (vernünftige Zweifel) concerning
the continuation of the Borrower’s business on a going concern basis unless
within twenty (20) Business Days from the date of the auditor’s report the
Borrower has presented a certificate from the auditors showing that the reasons
for the doubts raised have been remedied or sufficient measures have been taken
for their remedy;

 

23.1.23

Security: any Security ceases to be in full force and effect for any reason
other than:

 

  (a)

the assignment of any credit or portion of the finance to which such Security
relates;

 

  (b)

the failure to make the required filings or registrations where such filings or
registrations are under the control of the Lenders;

 

- 94-



--------------------------------------------------------------------------------

23.1.24

Litigation: any material judgement, award or decision on any litigation,
arbitration, administrative proceedings or governmental or regulatory
investigations, proceedings or disputes is commenced against the Borrower or its
assets which is materially adverse in relation to the Borrower’s ability to
perform its obligations under the Transaction Documents and/or the validity or
enforceability of the Transaction Documents unless such judgement, award or
decision is stayed pending appeal without the necessity for the Borrower to
provide any security in connection therewith;

 

23.1.25

Enforceability of Encumbrance: any encumbrance over any assets of the Borrower
(other than pursuant to the Blue Mill Facility Agreement and the security
thereunder) securing an indebtedness of not less than EUR 100,000 becomes
enforceable;

 

23.1.26

Execution or Distress: any execution (Zwangsvollstreckung) or distress
(Beschlagnahme) is levied against, or an encumbrancer takes possession of the
whole, or any material part of the assets of the Borrower or any event which
under the laws of any jurisdiction has a similar effect is not discharged within
thirty (30) days;

 

23.1.27

Insurances: Subject to Clause 22.6.2 (Changes to Insurance Programme), the
Borrower fails to maintain the insurances pursuant to the provisions of
Clause 22 (Insurances);

 

23.1.28

Destruction of Project: the Project or any substantial part thereof is destroyed
or damaged in a manner which is not covered in full by proceeds of insurance,
(excluding any agreed deductibles);

 

23.1.29

Material Adverse Change: any event or circumstance (or series of events or
circumstances) occurs which has a Material Adverse Effect;

 

23.1.30

Force Majeure: an Event of Force Majeure occurs or a series of Events of Force
Majeure occur the effects of which continue (on an aggregated basis) for a
period of 230 days under the EPC-Contract.

 

23.1.31

Registration of Capital Increase: (i) the Borrower has failed to produce within
four (4) Business Days from receipt by it and the notary (who, in accordance
with Clause 2.4.1 of the Shareholders’ Undertaking Agreement has certified the
capital increase) of a written confirmation by the Agent that the Shareholder
Contributions have been credited to the Disbursement Account, the confirmation
by the notary required as proof thereof that the registration of the
EUR 15,000,000 has been sent to the commercial register, or (ii) the
registration of the capital increase has been revoked by the Shareholders.

 

- 95-



--------------------------------------------------------------------------------

23.2

Acceleration and Cancellation

 

23.2.1

Upon the occurrence of an Event of Default and at any time thereafter while such
Event of Default is continuing, the Agent may and shall upon the direction of
the Combined Majority Lenders and the Majority Lenders by notice to the
Borrower:

 

  (a)

declare all or any part of the Advances to be immediately due and payable or
declare all or any part of the Advances to be due and payable on its demand
(whereupon the same will become so payable together with accrued interest
thereon and any other sums then owed by the Borrower under the Financing
Documents);

 

  (b)

declare that any unutilised portion of the Facility will be cancelled, whereupon
the Lenders’ undrawn Commitments shall be cancelled and each Lender’s undrawn
Commitment will be reduced to zero, provided that, notwithstanding the
foregoing, upon the occurrence of an Event of Default specified in Clauses
23.1.10 (Insolvency and Rescheduling), 23.1.11 (Winding Up), the undrawn
Commitments of each Lender will immediately be reduced to zero and all Advances
and other sums then owed by the Borrower hereunder shall become immediately due
and payable; and/or

 

  (c)

exercise all rights and remedies under any Financing Document or instruct the
Security Agent to do so.

If so instructed by the Guarantors, the Agent will exercise its rights pursuant
to this Clause 23.2.1, irrespective of the direction of the Combined Majority
Lenders and the Majority Lenders.

 

23.2.2

A notice of the Agent pursuant to Clause 23.2.1 may only be given (a) if an
Event of Default pursuant to Clauses 23.1.1 (Payment Obligations), 23.1.10
(Insolvency and Rescheduling), 23.1.11 (Winding-Up), 23.1.17 (The Borrower’s
Business) and 23.1.28 (Destruction of Project) has occurred and is continuing,
or (b) if any other Event of Default has occurred and is continuing only after
careful consideration of the reasonable concerns of the Borrower or in case the
Combined Majority Lenders have determined in their reasonable opinion that due
to such Event of Default the ability of the Borrower to perform any of its
obligations under the Financing Documents has been materially impaired.

 

- 96-



--------------------------------------------------------------------------------

23.3

Advances Due on Demand

If, pursuant to Clause 23.2.1(a), the Agent declares all or any part of the
Advances to be due and payable on demand of the Agent, then, and at any time
thereafter within a period of three months, the Agent may by notice to the
Borrower:

 

  (a)

require repayment of all or such part of the Advances on such date as it may
specify in such notice (whereupon the same will become due and payable on the
date specified together with accrued interest thereon and any other sums then
owed by the Borrower under the Financing Documents); and/or

 

  (b)

select as the duration of any Interest Period which begins whilst such
declaration remains in effect a period of six months or less.

 

23.4

Waivers

The Lenders may, subject to Clause 23.5.2, waive any Event of Default with the
Combined Majority Lenders’ consent upon written request by the Borrower to the
Agent.

 

23.5

Participation of Guarantors

 

23.5.1

Upon the occurrence of an Event of Default the Agent will promptly inform the
Guarantors thereof.

 

23.5.2

The Lenders may waive any Event of Default pursuant to Clause 23.4 (Waivers)
only with the consent of the Guarantors.

 

24.

AGENT, ARRANGER AND LENDERS

 

24.1

Appointment and Authorisation

Each Lender hereby irrevocably (except for a removal under Clause 24.15
(Resignation)) appoints the Agent to act as its agent in connection with the
administration of the Facility under the Financing Documents, and irrevocably
(except for a removal under Clause 24.15 (Resignation)) authorises the Agent, to
take such action and to exercise and carry out such rights, discretions,
authorities, powers and duties as are specifically delegated to the Agent in
this Agreement, in the Shareholders’ Undertaking Agreement, the Security
Agreements and the RWE Solutions AG Guarantee together with such rights,
discretions, authorities, powers and duties as are reasonably incidental
thereto, provided that the Agent will not commence any legal action or
proceedings on behalf of any Lender without such Lenders’ consent. Each Lender
hereby relieves the Agent from the restrictions of § 181 BGB in respect of the
authority conferred upon it in this Agreement.

 

24.2

No Obligation

Neither the Agent nor the Arranger is obliged:

 

24.2.1

to take any action to ascertain whether any Event of Default has occurred or is
outstanding;

 

- 97-



--------------------------------------------------------------------------------

24.2.2

to ascertain the correctness of any representation made by the Borrower or any
other party in connection with this Agreement or any other Transaction Document;

 

24.2.3

to inquire as to the performance by the Borrower or any other party of its
obligations under this Agreement or any other Transaction Document, or any
breach of the Borrower or any other party of its obligations under this
Agreement or any other Transaction Document; or

 

24.2.4

to give notice to the Lenders of any information or event of which the Agent
becomes aware otherwise than by notice given by a party to this Agreement or to
any of the Advisers in accordance with this Agreement.

The Agent will not be deemed to have knowledge of the occurrence of a Event of
Default until it has received notice thereof from a party to this Agreement
describing the Event of Default and stating that the event is an Event of
Default, in which case it will promptly notify the Lenders.

 

24.3

Reliance

The Agent is entitled to rely on any communication or document believed by it to
be genuine and correct, and on the advice given in connection with this
Agreement by any of the Advisers appointed in connection with this Agreement,
and will not be liable to any of the parties hereto and any of the Lenders for
any of the consequences of such reliance where such reliance is in good faith.

 

24.4

Information Obligations

Notwithstanding any specific provisions in this Agreement relating to reporting
requirements, the Agent will within the scope of its appointment:

 

24.4.1

promptly upon receipt notify each of the Lenders affected thereby of any
material information and notice received by it from the Borrower, any of its
Shareholders or any of the Advisers and will, to the extent it has obtained a
sufficient number of photocopies from the Borrower, any of its Shareholders or
such Adviser, supply photocopies of relevant documents to the Lenders;

 

24.4.2

promptly notify each of the Lenders of the occurrence of an Event of Default or
any default by the Borrower, any of its Shareholders or any other party in the
performance of or compliance with its respective obligations under this
Agreement and the other Transaction Documents of which the Agent has received
notice from a party to this Agreement or any of the Advisers in accordance with
this Agreement.

 

24.5

Compliance with Legal Provisions

Nothing in this Agreement obliges the Agent to do anything which would or might
in its opinion be contrary to the law of any relevant jurisdiction or render it
liable to any person, and the Agent may do anything which in its opinion is
necessary to comply with any such law.

 

- 98-



--------------------------------------------------------------------------------

24.6

Advisers

The Agent may retain and pay for the advice or services of any of the Advisers
or any expert whose advice in its opinion is necessary or appropriate and rely
upon any advice so obtained and shall not be liable to any of the parties hereto
or to any of the Lenders for any of the consequences where such reliance is in
good faith.

 

24.7

Liability

Neither the Agent nor the Arranger nor any of their respective directors,
officers, employees or agents will be liable for any action taken or omitted by
it, him or them under or in connection with this Agreement, the Security
Agreements, the Shareholders’ Undertaking Agreement or any other Transaction
Document and any related documentation except, notwithstanding any other
provision of this Agreement, to the extent of its, his, or their gross
negligence, wilful misconduct or bad faith.

 

24.8

Agency

The Agent will in performing its functions and duties under this Agreement, the
Security Agreements, Shareholders’ Undertaking Agreement and any other
Transaction Document solely act as the agent of the Lenders and will not assume
or be deemed to have assumed any obligation as agent or otherwise for the
Borrower or any of its Shareholders, except as specifically stated herein or in
any other Transaction Document. The Agent will have no liability or
responsibility to the Borrower or any Lender in connection with any failure or
delay in performance or breach by any Lender or Lenders (other than the Agent in
its capacity as a Lender) or the Borrower of any of its obligations under this
Agreement, the Security Agreements, the Shareholders’ Undertaking Agreement or
any other Transaction Document.

 

24.9

No Verification Duties

Neither the Agent nor the Arranger will be responsible for or obliged to verify:

 

24.9.1

the accuracy and/or completeness of any statements, representations or
warranties made in or in connection with this Agreement, the Security
Agreements, the Shareholders’ Undertaking Agreement or any other Transaction
Document;

 

24.9.2

for any information given to any of the Lenders in respect of the Borrower or
any matter relating to the Facility (including, without limitation, the
Information Memorandum);

 

- 99-



--------------------------------------------------------------------------------

24.9.3

the recoverability of any of the sums due or to become due under this Agreement;

 

24.9.4

any failure, omission or defect in perfecting any Security, or the
enforceability or value of any Security; or

 

24.9.5

the legality, validity, effectiveness, adequacy or sufficiency of this
Agreement, the Security Agreements and the other Financing Documents.

 

24.10

Transaction Analysis

Each Lender acknowledges that it has made its own analysis of this transaction
(including, without limitation, all agreements entered into in connection with
this Agreement) without relying on the Agent or the Arranger and based on such
information as it has deemed appropriate, and has reached its decision to enter
into this Agreement based on its own investigations, and that it will continue
to make its decisions in taking or not taking action under this Agreement based
on such investigations as it shall deem appropriate. Each Lender hereby confirms
that it does not have any objections against any agreements entered into in
accordance with this Agreement.

 

24.11

Instruction by Majority Lenders

In the exercise of any right or power and in relation to any matter not
expressly provided for by this Agreement, the Security Agreements, the
Shareholders’ Undertaking Agreement or any other Transaction Document the Agent
may act (or refrain from acting) in accordance with the instructions of the
Majority Lenders to be given by the Lenders within ten (10) Business Days of the
Lenders having received a respective request from the Agent and will be fully
protected in so doing, except to the extent of its own gross negligence, wilful
misconduct or bad faith. In the absence of such instructions being given, or if
the Agent were not provided with security satisfactory to it, whether by way of
payment in advance or otherwise, against any liability or loss which it may
incur in taking any proceedings or action in connection with this Agreement, the
Security Agreements, the Shareholders’ Undertaking Agreement or any other
Transaction Document, then the Agent may act (or refrain from acting) as it
thinks fit provided that it shall only take action while the above period for
the issue of instructions is running if it determines that there is an urgent
need to do so.

 

24.12

Indemnity

Each Lender will indemnify the Agent and the Arranger on demand from and against
any and all liabilities, losses, damages, costs and expenses of any kind or
nature whatsoever including any VAT thereon which the Agent or the Arranger may
incur other than by reason of its own gross negligence or wilful misconduct (or
the gross negligence or wilful misconduct of any of its delegates or receivers)
in acting in its respective capacity as Agent or Arranger (unless the

 

- 100-



--------------------------------------------------------------------------------

Agent or Arranger has been reimbursed by the Borrower pursuant to a Financing
Document). Such indemnification will be made rateably in proportion to each
Lender’s Commitment.

 

24.13

Same Rights and Liabilities, Business with the Borrower

In relation to its participation in the Facility which the Agent or any Lender
and/or the Arranger will or may have from time to time, each of them will have
the same rights, liabilities and powers under this Agreement as though it had
not assumed such capacity. The Agent, the Arranger or any Lender or any of their
respective associated companies may engage in any kind of business with the
Borrower or any of their respective associated companies as if it were not the
Agent, a Lender or, as the case may be, the Arranger.

 

24.14

Designation of New Office

Subject to Clause 24.5 (Compliance with Legal Provisions), the Agent may from
time to time by giving notice to the Borrower and the Lenders designate an
office or branch different from that acting at the time of giving notice, from
which its duties under this Agreement will be performed thereafter provided that
the Borrower will not be obligated to pay any fees, taxes or other costs or
expenses to the extent the same would not have been payable in the absence of
such designation.

 

24.15

Resignation

The Agent may resign at any time its appointment under this Agreement by giving
written notice thereof to the other parties hereto, and the Agent may be removed
from its position under this Agreement by the Majority Lenders giving written
notice to that effect to the Borrower and the Agent. Any such resignation or
removal shall take effect upon the notification of the acceptance of the
appointment by the successor in its respective position in accordance with
Clause 24.16 (Appointment of Successor).

 

24.16

Appointment of Successor

In the event of a resignation or removal of the Agent, the Majority Lenders will
be entitled to appoint a successor in the position, upon agreement of the
Borrower. If no such successor has been appointed within 30 days from the notice
of resignation or notice of removal then the Agent will be entitled, upon
agreement of the Borrower, to appoint any reputable and experienced bank or
other financial institution as its successor.

 

24.17

Acceptance of Appointment

The acceptance of the appointment will be notified by any Lender being appointed
for such purpose by the Majority Lenders to the Agent and upon such notification
the relevant successor will succeed to and become vested with all rights,
powers, privileges and duties of its predecessor. The resigning or

 

- 101-



--------------------------------------------------------------------------------

 

removed Agent will do all such things as may be necessary to give effect to the
succession and will thereupon be discharged from its duties and obligations
under this Agreement (except for those under Clause 24.7 (Liability)), but shall
continue to benefit from the provisions of this Clause 24.7 (Liability) in
respect of any actions or omissions taken in its capacity as Agent. Such
discharges do not exempt the Borrower from any of its liabilities.

 

24.18

Arranger

The Arranger has no duties or responsibilities whatsoever in connection with the
operation or administration of the Facility.

 

24.19

Facility Office

The Agent may assume that the Facility Office or, as the case may be, each
Facility Office of each Lender is that identified in Schedule 5 (Lenders and
Commitments) (or, in the case of a transferee, at the end of the Transfer
Certificate to which it is a party as transferee) until it has received from
such Lender a notice designating some other office of such Lender to replace any
such Facility Office, and the Agent may act upon any such notice until the same
is superseded by a further such notice.

 

24.20

Missing Communication

The Agent may, if it is unable to obtain instructions or communicate with a
Lender after making reasonable attempts to do so, either refrain from acting as
Agent on behalf of such Lender or take such action on behalf of such Lender as
it in its absolute discretion deems appropriate, and shall not be liable to such
Lender as a result of any such action or inaction.

 

24.21

Majority Lenders’ Decisions

Without prejudice to the provisions in clause 7 (Amendments to the Financing
Documents) of the Security Pooling Agreement, all amendments, consents and
waivers under this Agreement may be given by the Agent acting on the direction
of the Majority Lenders. Any changes in maturity, amounts payable, size of
Commitments, the definition of Majority Lenders and this Clause 24.21 will,
however, require unanimity of all Lenders.

 

25.

ADVISERS

 

25.1

The resignation or dismissal of an Adviser will be in accordance with its
respective mandate.

 

25.2

Subject to the terms of the relevant mandate the Agent or the Arranger, as the
case may be, will, if so instructed by the Majority Lenders cancel the
appointment of an Adviser.

 

- 102-



--------------------------------------------------------------------------------

25.3

If the mandate of an Adviser is terminated prematurely for whatever reason, the
Agent will, with the consent of the Majority Lenders and with the consent of the
Borrower, appoint a successor at terms and conditions which are as similar to
the terms and conditions on the initial mandate as is reasonably practical, and
in such a manner that the duties of the relevant Adviser are continuously
performed.

 

25.4

The Borrower hereby consents to the appointment of the Technical Adviser and the
Wood Supply Adviser until six (6) months after Acceptance upon the expiry of its
existing mandate.

 

26.

FEES

 

26.1

Commitment Fee

From the date of signing of this Agreement the Borrower will pay to the Lenders
quarterly in arrears on each 31 March, 30 June, 30 September and 31 December on
the undrawn portion of each Tranche a commitment fee to be calculated at the
following rates:

 

Tranche A:

  

0.375 % per annum

Tranche B:

  

0.250 % per annum

Tranche C:

  

0.375 % per annum

Tranche D1:

  

0.375 % per annum

Tranche D2:

  

0.375 % per annum

Tranche E:

  

0.375 % per annum

 

26.2

Arranging Fee

The Borrower will pay to the Arranger an arranging fee in accordance with the
Fee Letter.

 

26.3

Agency Fee

The Borrower will pay to the Agent an agency fee in accordance with the Fee
Letter.

 

26.4

Federal Guarantee Fee

The Borrower will pay to the Federal Guarantor a guarantee fee on each 1 April
and 1 October. The guarantee fee will be calculated for each half year starting
at these dates at a per annum rate of 0.25 % of the amount guaranteed by the
Federal Guarantor at those dates and is payable to PWC (account number: 3015112,
sort code: 300 500 00 with Westdeutsche Landesbank, Girozentrale) by making
reference to the State Guarantee number. An amount of 0.25 % of the maximum
guaranteed amount is due and payable by the Borrower in accordance with the
grading granted by the Federal Guarantor. The Borrower will promptly inform the
Agent of any payments made pursuant to this Clause 26.4 (Federal Guarantee Fee).

 

- 103-



--------------------------------------------------------------------------------

26.5

State Guarantee Fee

The Borrower will pay to the State Guarantor a guarantee fee on each 1 April and
1 October. The guarantee fee will be calculated for each half year starting at
these dates at a per annum rate of 0.25 % of the amount guaranteed by the State
Guarantor at those dates and is payable to PWC (account number: 3015112, sort
code: 300 500 00 with Westdeutsche Landesbank, Girozentrale) by making reference
to the State Guarantee number. An amount of 0.25 % of the maximum guaranteed
amount is due and payable by the Borrower in accordance with the sliding scale
granted by the State Guarantor. The Borrower will promptly inform the Agent of
any payments made pursuant to this Clause 26.5 (State Guarantee Fee).

 

26.6

VAT

Any fee referred to in this Clause 26 (Fees) is exclusive of any VAT or other
tax which might be chargeable in connection with that fee.

 

27.

COSTS AND EXPENSES

 

27.1

Transaction Expenses

The Borrower will, from time to time on demand of the Agent, reimburse the
Agent, the Security Agent and the Arranger for all reasonable external costs and
expenses properly incurred (including travel and out-of-pocket expenses,
notarial fees, the reasonable fees for the Advisers and counsel to the Agent and
related expenses) on a full indemnity basis together with any VAT thereon
incurred by them in connection with:

 

  (a)

the carrying out of all due diligence enquiries and searches in connection with
the Transaction Documents;

 

  (b)

the negotiation, preparation and execution and translation of each of the
Financing Documents and if any such party is involved in the negotiation of any
Project Contract, the relevant Project Contract;

 

  (c)

the completion and performance of the transactions contemplated in the
Transaction Documents;

 

  (d)

the activities of PWC pursuant to Clause 21.1.17 (Compliance with Conditions for
State Guarantee and Government Grants);

 

  (e)

any initial syndication (excluding any legal counsel’s fees of any transferee
under the syndication);

 

  (f)

the conduct of any audits; or

 

- 104-



--------------------------------------------------------------------------------

  (g)

any exercise or attempted exercise of any right, power or remedy under any
Financing Document or any failure to exercise any right, power or remedy except
where that failure is due to the wilful misconduct or gross negligence of, as
the case may be, the Arranger, the Agent or the Security Agent;

in each case subject to the terms of any agreement then made by the Borrower and
the Agent relating to such costs and expenses.

 

27.2

Preservation and Enforcement of Rights

The Borrower will, from time to time on demand of the Agent reimburse the
Lenders, the Agent, the Security Agent and the Arranger for all reasonable costs
and expenses (including reasonable legal fees) on a full indemnity basis
together with any VAT thereon incurred by them in connection with the
preservation and/or enforcement of any of the rights of the Agent, the Security
Agent or the Lenders under the Financing Documents and any document referred to
in the Financing Documents.

 

27.3

Registration Fee

The Borrower will pay all registration and other fees to which the Financing
Documents, any other document referred to in the Financing Documents or any
judgment given in connection therewith is or at any time may be subject and
shall, from time to time on demand of the Agent, indemnify the Lenders, the
Agent and the Security Agent against any liabilities, costs, claims and expenses
resulting from any failure to pay or any delay in paying any such fees.

 

27.4

Amendment Costs

If the Borrower requests any amendment, waiver or consent then it will, within
five (5) Business Days of demand by the Agent, reimburse the Lenders for all
reasonable external costs and expenses (including reasonable legal fees of one
law firm for the Lenders selected by the Agent) together with any VAT thereon
incurred by such Lender in responding to or complying with such request.

 

27.5

Lenders’ Liabilities for Costs

If the Borrower fails to perform any of its obligations under this Clause 27
(Costs and Expenses), each Lender will, in proportion to its aggregate
participation in the Advances (or, if no Advances have been made, the Facility)
for the time being (or, if the Advances have been repaid in full, immediately
prior to the final repayment), indemnify the Agent (or as the case may be the
Security Agent) against any loss incurred by it as a result of the failure and
the Borrower will immediately reimburse each Lender for any payment made by it
pursuant to this Clause 27.5 (Lenders’ Liabilities for Costs) (unless the Agent
(or as the case may be the Security Agent) has been reimbursed by the Borrower
pursuant to a Financing Document).

 

- 105-



--------------------------------------------------------------------------------

28.

INDEMNITY AND BREAKAGE COSTS

 

28.1

Indemnity

The Borrower undertakes to indemnify the Lenders, the Agent and the Security
Agent, except where any such costs, loss, expense or liability results from a
Lender’s, the Agent’s and the Security Agent’s gross negligence, wilful default,
bad faith or the breach of any of a Lender’s, the Agent’s and the Security
Agent’s obligations under the Financing Documents against:

 

28.1.1

any reasonable cost, claim, loss, expense (including reasonable legal fees) or
liability together with any VAT thereon, which it may sustain or incur as a
consequence of the occurrence of any Event of Default or any default by the
Borrower in the performance of any of the obligations expressed to be assumed by
it in any of the Transaction Documents; and

 

28.1.2

any reasonable cost or loss it may suffer as a result of any claim or proceeding
against it relating to its involvement in the transactions contemplated hereby
or any use of the proceeds of the Facility.

 

28.2

Breakage Costs

 

28.2.1

If:

 

  (a)

any payment is made otherwise than on the last day of an Interest Period
applicable thereto;

 

  (b)

any other payment is made otherwise than on the due date therefore;

 

  (c)

any Advance requested cannot be made because the Borrower has failed to fulfil a
condition precedent; or

 

  (d)

the Borrower refuses to accept a requested Advance,

then the Borrower will pay to the Agent for the account of each Lender to which
such payment is made or who participated in the Advance requested, such
additional amount as the relevant Lender may reasonably certify as being
necessary to compensate it for any loss (excluding however the Margin) or
expense incurred on account of funds borrowed, funds contracted for or utilised
to fund its participation in the amount so paid or the Advance so requested,
which it has suffered or incurred as the result of such amount not having been
paid on the last day of such Interest Period or on its due date or the Advance
not having been disbursed or accepted, as the case may be.

 

28.2.2

The Borrower will pay to the Agent for the account of the Hedging Counterparty
to which such payment is made, such additional amount as the Hedging
Counterparty may reasonably certify as being necessary to compensate it for any

 

- 106-



--------------------------------------------------------------------------------

 

loss or expense arising as a result of the termination, in whole or in part, of
any Hedging Agreement entered into in relation to any amounts cancelled or
prepaid hereunder.

 

29.

SET-OFF

Each Lender may set off any matured obligation owed by the Borrower under this
Agreement against any obligation owed by the Lender to the Borrower, regardless
of the place of payment, booking branch or currency of either obligation. If the
obligations are in different currencies, the Lender may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of set-off.

 

30.

PRO-RATA SHARING

 

30.1

If at any time the proportion received or recovered by any Lender by way of
set-off or otherwise (other than through the Agent in accordance with Clause 9
(Payments)) in respect of its portion of any amounts due from the Borrower to
the Lenders under this Agreement is greater than the proportion thereof which
the Lender would have received through the Agent if distributed in accordance
with Clause 9 (Payments) (the difference between the amount received or
recovered (after deduction of any costs incurred by the Lender in connection
with such receipt or recovery) by the Lender and the amount which the Lender
would have received or recovered had the recovery been received through the
Agent if distributed in accordance with Clause 9 (Payments) hereinafter called
the “Excess Amount”), then:

 

30.1.1

such Lender will promptly notify the Agent and pay to the Agent an amount equal
to the Excess Amount within three (3) Business Days of such notification;

 

30.1.2

the Agent will account for such payment to the Lenders (excluding the Lender
having received the Excess Amount) as if it were a payment by the Borrower on
account of the sum owed to the Lenders under this Agreement; and

 

30.1.3

the liability of the Borrower to the Lenders will be adjusted in accordance with
the distribution of the Excess Amount among the Lenders,

provided that:

 

  (a)

if the Excess Amount or any part thereof thereafter has to be repaid to the
Borrower by the Lender having received the Excess Amount, each of the Lenders
will repay to the Agent for the account of such Lender such proportion of the
amount received by it out of the Excess Amount (plus any interest legally
demanded by the Borrower in respect of such proportion) as corresponds to the
proportion of the Excess Amount which has to be repaid by the relevant Lender to
the Borrower; and

 

- 107-



--------------------------------------------------------------------------------

  (b)

sums recovered as a result of litigation started by a Lender to enforce its
rights under this Agreement and resulting in an Excess Amount will only be
shared with all Lenders other than Lenders which were aware of such litigation
and did not join in such litigation without being legally prevented from doing
so.

 

31.

ASSIGNMENTS AND TRANSFERS

 

31.1

Assignments and Transfers by the Borrower

The Borrower is not entitled to assign or transfer all or any of its rights,
benefits and obligations under the Financing Documents.

 

31.2

Assignments and Transfers by the Lenders

 

31.2.1

Each of the Lenders (a “Transferor”) may at any time assign all its rights and
benefits under this Agreement or transfer its rights and obligations under this
Agreement in whole or in part to members of the European Central Bank System,
banks, financial service providers, financial institutions, insurance companies,
institutional investors, funds, pension funds, public pension schemes and
similar institutions (a “Transferee”) subject to Clause 31.2.2 and any such
transfer will comprise a pro rata share of the entirety of the Transferor’s
rights and obligations in relation to this Agreement. Participations in any
disbursement of an Advance may not be transferred independently from
corresponding participations in Commitments.

 

31.2.2

A transfer will only be permissible:

 

  (a)

if the amount of the Commitment and/or Advance, as the case may be, under the
Facilities which is transferred is not less than EUR 10 million (or, if less, an
amount which represents the relevant Transferor’s entire Commitment and/or
Advance), applied rateably across the Tranches and in any particular Tranche
rateably between the Transferor’s share in each outstanding Advance thereunder
and its undrawn Commitment in relation thereto;

 

  (b)

to a party whose principal business is not substantially similar to the business
of the Borrower and that does not compete with the Borrower; and

 

  (c)

following such transfer the circumstances envisaged in Clauses 12 (Illegality)
or 13 (Increased Costs) would neither apply, nor reasonably be expected to apply
and the Borrower would not have, and would not reasonably be expected to have,
any obligations under Clause 14.1.2 (Taxes).

 

- 108-



--------------------------------------------------------------------------------

31.2.3

A transfer will only become effective upon execution by the Transferor and the
Transferee and countersignature by the Agent of a transfer certificate in the
form of Schedule 12 (Transfer Certificate) (the “Transfer Certificate”) or, if
later, at the time specified in the Transfer Certificate and the payment by the
Transferee of a transfer fee of EUR 1,000. Upon the transfer becoming effective,
and for such part of the Transferor’s rights and obligations, as is transferred,
the Transferor shall be released from its obligations under the Financing
Documents and all other related documentation, and its rights and obligations
under such documents shall transfer to and vest in the Transferee provided that
it will be the sole responsibility of the Transferee to ensure that any
additional action which may be required for securing the valid transfer to it of
any rights in respect of Security is taken.

 

31.2.4

The Transferor will give prompt notice of any proposed transfer to the Agent who
will promptly inform the Borrower.

 

31.2.5

The Agent will promptly inform the Borrower of any perfected transfer.

 

31.2.6

The Borrower will undertake all reasonable efforts to assist the Arranger in all
acts in connection with a syndication pursuant to this Clause 31.2 (Assignments
and Transfers by the Lenders).

 

31.2.7

The Guarantors must consent to any transfer by the Lenders provided that consent
shall not be required if the transfer is to a credit institution or branch of a
credit institution within the European Union and the Transferor assumes the
Transferees’ rights and obligations under the Financing Documents on a fiduciary
basis.

 

31.3

Disclosure of Information

The Lenders may disclose to all relevant actual or potential assignees,
participants or Transferees or to any person who may otherwise enter into
contractual relations with such bank or financial institution in relation to any
of the Financing Documents, for the purposes of a syndication, assignment,
transfer, securitization or collateralisation, such information about the
Borrower or such details of the Project Contracts as that Lender considers
appropriate (including but not limited to any of the Financing Documents to
which that Lender is a party), provided that (i) such disclosure is for the
purpose of and as permitted in accordance with the terms of this Clause 31; and
(ii) a confidentiality undertaking is obtained from the proposed transferee
prior to such disclosure. Neither the Agent nor the relevant Lender will in any
way be liable or responsible for such information not being kept confidential by
such

 

- 109-



--------------------------------------------------------------------------------

proposed assignee, participant or Transferee or other person if a
confidentiality undertaking has been obtained from such proposed assignee,
participant, Transferee or other person in a form agreed between the relevant
Lender and the Borrower.

 

32.

SUB-PARTICIPATIONS

 

32.1

Each Transferor may, in accordance with standard banking practices, grant at any
time sub-participations with respect to all or any part of its rights and claims
under this Agreement to Transferees and may make dispositions with respect to
such rights and claims.

 

32.2

Clauses 31.2.4, 31.2.7 (Assignment and Transfers by the Lenders) and 31.3
(Disclosure of Information) apply mutatis mutandis.

 

33.

CALCULATIONS AND EVIDENCE OF DEBT

 

33.1

Basis of Accrual

Unless otherwise provided, interest and Fees payable per annum will accrue from
day to day and be calculated for the actual number of days elapsed and on the
basis of a year of 360 days.

 

33.2

Prima Facie Evidence

 

33.2.1

In any legal action or proceeding arising out of or in connection with this
Agreement, the entries made in the accounts maintained with the Agent and/or the
Lenders are, in the absence of manifest error, prima facie evidence of the
existence and amounts of the specified obligations of the Borrowers.

 

33.2.2

A certificate of and determination by the Agent, Security Agent or a Lender as
to the interest rate and amounts owed under the Financing Documents are, in the
absence of manifest error, prima facie evidence of the existence and amounts of
the specified obligations of the Borrower.

 

34.

NON-APPLICABILITY OF § 181 BGB

§ 181 BGB does not (to the extent legally permissible) apply to any
authorisation the Borrower gives to the Arranger, Agent, Security Agent and
Lenders. A Finance Party which is barred by its constitutional documents or
by-laws from granting such exemption shall notify the Agent accordingly.

 

34.1

Each of the Agent and the Security Agent is entitled to administer the business
of the consortium of Lenders in the name and for the account of each Lender. For
this purpose, each Lender hereby grants power of attorney to each of the Agent
and the Security Agent to submit and accept any declarations in connection with
this Agreement and releases the Agent and the Security Agent

 

- 110-



--------------------------------------------------------------------------------

 

(to the extent legally permissible) from the restrictions contained in § 181
BGB. If, and to the extent, a release from the restrictions contained in § 181
BGB is legally impossible, the relevant Lender shall promptly notify the Agent
and the Security Agent thereof and shall ratify all acts of the Agent and the
Security Agent which fall into the scope of § 181 BGB immediately without
notice.

 

35.

FORM REQUIREMENTS AND AMENDMENTS

 

35.1

No oral agreements (Nebenabreden) have been made.

 

35.2

Any modification or amendment of this Agreement, including this Clause, and any
waiver by the Agent or any of the Lenders of its rights under this Agreement,
must be made in writing.

 

35.3

Any modification or amendment of this Agreement needs the Guarantors’ consent.

 

36.

CONDITIONS OF THE STATE GUARANTEE

The conditions of the State Guarantee as set out in Schedule 8 (State Guarantee)
are incorporated in this Agreement, even if they are not explicitly provided for
in this Agreement. In the case of any discrepancies between the conditions of
the State Guarantee and the terms of this Agreement, the former will apply.

 

37.

REMEDIES AND WAIVERS, CUMULATIVE RIGHTS, PARTIAL INVALIDITY

 

37.1

Remedies and Waiver

No failure to exercise, nor any delay in exercising, on the part of the Lenders,
any right or remedy under any Financing Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy.

 

37.2

Cumulative Rights

The rights and remedies provided in the Financing Documents are cumulative and
not exclusive of any other rights and remedies provided in the Financing
Documents or by law.

 

37.3

Partial Invalidity

Should any provision of this Agreement be invalid or unenforceable, in whole or
in part, or should any provision later become invalid or unenforceable, this
shall not affect the validity of the remaining provisions of this Agreement. In
lieu of the invalid or unenforceable provision another reasonable provision
shall apply, which as far as legally possible comes as close as possible to the
intention of the contracting parties, or to what would have been their
intention, in

 

- 111-



--------------------------------------------------------------------------------

correspondence with the spirit and the purpose of this Agreement, had the
parties upon entering into this Agreement taken into consideration the
invalidity or unenforceability of the respective provision. The same shall apply
mutatis mutandis to fill possible gaps in this Agreement.

 

38.

NOTICES

 

38.1

Communications in Writing

Each communication to be made by the parties hereto under this Agreement or any
other Financing Document that does not contain a provision comparable to this
Clause 38.1 will be made in writing and, unless otherwise stated, will be made
by fax, letter or unencrypted email. Each communication will be in German or
English.

 

38.2

Addresses

Any communication or document to be made or delivered by the parties hereto
pursuant to this Agreement or to any other Financing Document that does not
contain a provision comparable to this Clause 38.2 will (unless the recipient of
such communication or document has, by fifteen (15) days’ written notice to the
Agent, specified another address or fax number) be made or delivered to the
address set out below:

 

  (a)

to the Borrower:

Zellstoff Stendal GmbH

Goldbecker Strasse 1

D – 39596 Arneburg

attn.: André Listemann

Tel.:    +49 – (0) 39321 – 55510

Fax.:   +49 – (0) 39321 – 55129

 

  (b)

to the Arranger:

UniCredit Bank AG

Arabellastrasse 14

D – 81925 München

attn.: Ricarda Grünter

Tel.:    +49 – 89 378 20046

Fax:    +49 – 89 378 3320046

 

- 112-



--------------------------------------------------------------------------------

  (c)

to the Agent and/or Security Agent:

UniCredit Bank AG

Arabellastrasse 14 (MFL3LA)

D – 81925 München

attn.: Loans Agency

Tel.:   +49 –89-378 25460

Fax:    +49 –89 378 41517

 

  (d)

to the Lenders:

to the contact addresses mentioned in Schedule 5 (Lenders and Commitments).

 

38.2.2

Communications or documents addressed to PWC in connection with this Agreement
or any other Financing Document, not containing a provision corresponding to
this Clause 38.2, shall be addressed to it at:

PWC, PricewaterhouseCoopers AG

Lise-Meitner Strasse 1

D-10589 Berlin

attn.: Ursula Putz

Tel.:    +49 – (0) 30 – 2636 - 1346

Fax.:   +49 – (0) 30 – 2636 - 1221

 

38.3

Delivery

Any communication or document to be made or delivered by one person to another
pursuant to the Financing Documents will (if by way of fax) be deemed to have
been received when transmission has been completed and evidenced by a positive
transmission statement (and, if such date is not a Business Day or if
transmission is completed after 5.30 p.m. in the place of receipt on a Business
Day, will be deemed to have been received on the next Business Day) or (if by
way of letter) deemed to have been delivered when left at that address or, as
the case may be, ten days after being deposited in the post postage prepaid in
an envelope addressed to it at that address, provided that any communication or
document to be made or delivered to the Agent will be effective only when
received by its agency division and then only if the same is expressly marked
for the attention of the department or officer identified with the Agent’s
signature below (or such other department or officer as the Agent shall from
time to time specify for this purpose).

 

- 113-



--------------------------------------------------------------------------------

39.

GOVERNING LAW

This Agreement will be governed by, and construed in accordance with, the laws
of the Federal Republic of Germany.

 

40.

JURISDICTION

The exclusive place of jurisdiction to hear and determine any suit, action or
proceeding, and to settle any disputes which may arise out of or in connection
with this Agreement is Munich. The Lenders, the Agent and the Security Agent
may, however, also commence proceedings before any other court in which assets
of the Borrower are located. Mandatory places of jurisdiction remain unaffected.

 

41.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together constitute one and the same instrument.

 

- 114-



--------------------------------------------------------------------------------

SCHEDULE 1

Drawdown Request

[Borrower’s Letterhead]

 

To:

Bayerische Hypo- und Vereinsbank AG

Attn: Loans Agency

 

Telefax:

+49 – 89 – 378 - 41517

Date: [    ]

We refer to the EUR 827,950,000 facility agreement dated August 26, 2002 whereby
a facility has been made available to Stendal Zellstoff GmbH by [a group of
banks] on whose behalf Bayerische Hypo- und Vereinsbank AG is acting as agent in
connection therewith (such agreement as from time to time amended being referred
to herein as the “Facility Agreement”). Terms defined in the Facility Agreement
shall have the same meanings herein unless specified otherwise herein.

Pursuant to Clause 3.1 of the Facility Agreement, we hereby request the
following drawdown under

 

¨

    

Tranche A

            

¨

    

Tranche B:

                      

¨

    

Sub Tranche B1

            

¨

    

Sub Tranche B2

            

¨

    

Sub Tranche B3

            

¨

    

Sub Tranche B4

  

¨

    

Tranche C

            

¨

    

Tranche D1

            

¨

    

Tranche D2

            

¨

    

Tranche E

            

of the Facility Agreement:

            

 

- 115-



--------------------------------------------------------------------------------

Draw down Date:                                     

Interest Period:                                         

Amount of Advance: EUR                       

The Advance will be used for the following specific purposes:

 

Tranche A:

  

[Project Construction Costs, Development Costs], in particular

  

                                                                       
                                                    

  

                                                                       
                                                    

  

                                                                       
                                                    

  

An amount of EUR [l] hereof are Post-Acceptance Costs regarding Project
Construction Costs.

Tranche B[1, 2, 3]:

  

[Financing Costs, start-up costs as well as construction costs and development
costs which are not financed under Tranche A], in particular

  

                                                                       
                                                    

  

                                                                       
                                                    

  

                                                                       
                                                    

Tranche B4:

  

Working Capital Costs of Borrower, in particular

  

                                                                       
                                                    

  

                                                                       
                                                    

  

                                                                       
                                                    

  

An amount of EUR [l] hereof are Post-Acceptance Costs.

Tranche C:

  

Funding of the Debt Service Reserve Account

Tranche D1:

  

Financing of Project Construction Costs, in particular

  

                                                                       
                                                    

  

                                                                       
                                                    

  

                                                                       
                                                    

Tranche D2:

  

Financing of Cost Overruns/shortfall in Government Grants post
Acceptance/prepayment of Tranche A for EU-Equity Test, in particular

  

                                                                       
                                                    

  

                                                                       
                                                    

Tranche E:

  

[Bridge Financing of costs in relation to the Project for which Government
Grants are to be received, recoverable VAT payments on Project Construction
Costs], in particular

  

                                                                       
                                                    

  

                                                                       
                                                    

  

                                                                       
                                                    

 

- 116-



--------------------------------------------------------------------------------

The amount of the Advance shall be credited to the Disbursement Account.

We hereby confirm that

 

1.

the representations and warranties pursuant to Clause 16.1 (Representation and
Warranties) of the Facility Agreement are correct as at the date hereof and will
be correct immediately after the Advance is made;

 

2.

no Event of Default or Potential Event of Default as set out in Article 21 of
the Facility Agreement has occurred and is continuing or might result from the
making of the Advance;

 

3.

no Material Adverse Effect has occurred and is continuing;

 

4.

Assurance of Overall Financing is still fulfilled;

 

5.

the drawdown conditions for the requested Advance have been met [unless
otherwise waived pursuant to Clause 3.3.2 (Drawdown Conditions) of the Facility
Agreement].

Zellstoff Stendal GmbH

by:

 

                                                     

 

- 117-



--------------------------------------------------------------------------------

SCHEDULE 2

Conditions for the First Drawdown

The following documentation and information in form and substance satisfactory
to the Agent has been received by the Agent:

 

1.

A certified and up-to-date copy of the commercial register extract and the
articles of association of the Borrower, RWE-IN, ALTMARK INDUSTRIEPARK AG, MFC
IH, Mercer International and SP Holding.

 

2.

A copy of the corporate authorisations and/or shareholder resolutions of the
Borrower relating to the execution, delivery and performance of all Financing
Documents to which it is a party.

 

3.

A certified copy of the Secretary Certificates of the Corporate Secretary of
Mercer International:

 

  (a)

authorising the execution, delivery and performance of all Financing Documents
to which Mercer International is a party as approved by Mercer International’s
board of trustees; and

 

  (b)

setting out the names and signatures of the authorised signatories for the
signing of such documents duly certified to be true and correct.

 

4.

Specimen signatures of the persons authorised to sign the Financing Documents
and notices thereunder.

 

5.

Original executed copies of the Transaction Documents, in each case, in full
force and effect (with respect to the Hedging Agreements, however, only the
agreement for the interest rate swaps) other than:

 

  (a)

in the case of the Transaction Documents, which will be concluded or be in full
force and effect upon first drawdown hereunder and

 

  (b)

in the case of the EPC Contract, which will be in full force and effect upon the
payment of the down payment under the EPC Contract,

together, in each case, with any necessary notices of assignment and
acknowledgements thereof in form and substance acceptable to the Agent,
registrations (save for the land charges to be created) etc in each case, in
full force and effect.

 

- 118-



--------------------------------------------------------------------------------

6.

Evidence that the Shareholders have paid into the Disbursement Account the
following funds:

 

  (a)

EUR 14,744,354 in the form of equity in respect of a subscription for Share
Capital; and

 

  (b)

EUR 37,520,412 million in the form of Shareholder Loans,

and have made Shareholder Loans in the amount of EUR 17,735,234.

 

7.

Evidence that the Government Grants for the Project as contemplated in the
Investment and Financing Plan in an amount of not less than EUR 274,7 million
are available of which EUR 109,2 will be given as direct grants (GA-Zuschuss
(Investment Incentives)) by the State of Saxony-Anhalt and the Agent is
satisfied that EUR 165,5 million as Investitionszulagen (Tax Grants) by the
Federal Republic of Germany will be granted, both approved by EU notification,
for the Project in favour of the Borrower.

 

8.

A copy of the EU-Decision the contents of which is satisfactory to the Agent and
its legal advisors.

 

9.

The audited Financial Model and the agreed Base Case and the model auditors’
report thereon as well as the Investment and Financing Plan.

 

10.

Provision of the Amortisation Schedule.

 

11.

The Project Budget in accordance with the Financial Model setting out all costs
over the Construction Phase.

 

12.

Execution by the parties thereto of the letter setting out the Hedging Strategy.

 

13.

Uncontested (nicht angefochten) official approval of the subsidies
(Fördermittelzuwendungsbescheid) to be granted by the State of Saxony-Anhalt to
the city of Arneburg with respect to infrastructure measures.

 

14.

Evidence from RWE-IN satisfactory to the Agent that such part of the Owner’s
Scope in relation to the EPC Contract required to have been completed prior to
first drawdown has been fulfilled.

 

15.

All Authorisations required for the Project and the performance of the
Borrower’s obligations under the Transaction Documents required as of the first
Drawdown Date as contemplated by Clause 16.1.6 (Authorisations) have been
obtained.

 

16.

Written confirmation by the Borrower that the official approval of the plan
(Planfeststellungsbeschluß) has not been contested (nicht angefochten) and all
Authorisations required for the Project and the performance of the Borrower’s
obligations under the Transaction Documents required as of the first Drawdown
Date as contemplated by Clause 16.1.6 (Authorisations) have been obtained. The

 

- 119-



--------------------------------------------------------------------------------

 

Borrower will further present copies of the official approval of the plan
(Planfeststellungsbeschluß) and the other Authorisations required for the
Project and the performance of the Borrower’s obligations under the Transaction
Documents required as of the first Drawdown Date as contemplated by Clause
16.1.6 (Authorisations).

 

17.

Written confirmation from the Technical Adviser and the Wood Supply Adviser and
an auditor acceptable to Agent that the Development Costs are reasonable.

 

18.

Delivery of final reports from the Technical Adviser and the Wood Supply Adviser
and the Pulp Market Adviser satisfactory to the Agent.

 

19.

Delivery of plan concepts prepared by the Borrower regarding wood supply,
logistics (and sales).

 

20.

Presentation of wood supply Letters of Intent (LOI) covering, together with own
procured volumes, 1.25x the required wood volume of 3 Mio. m³.

 

21.

Report by the Insurance Adviser containing, inter alia, the confirmation that
the insurances entered into are satisfactory.

 

22.

Brokers’ letter(s) of undertaking, insurance cover notes and agreed draft policy
wordings satisfactory to the Insurance Advisor.

 

23.

Presentation of clearance letter by the German Federal Cartel Office
(Bundeskartellamt) concerning a positive decision on the capital increase in the
Borrower.

 

24.

The most recent audited financial statements of the Borrower.

 

25.

The most recent audited accounts of each of the Sponsors and Shareholders.

 

26.

Written confirmation by Kvaerner plc that, vis-à-vis the Borrower, it only has
one claim in the amount of EUR 478,687, by Thyssen Rheinstahl Technik
Projektgesellschaft mbH that it only has claims in the amount of EUR 2,648,000
(compensation payment) and EUR 570,646 for ancilliary costs for the provision of
funds by Thyssen Rheinstahl Technik GmbH and its successor Thyssen Rheinstahl
Technik Projektgesellschaft mbH to the Borrower in connection with the purchase
of the Site.

 

27.

Written confirmation by RWE-IN that the profit loss transfer agreement between
RWE AG and RWE Solutions AG dated 27/29 June 2000 is in full force and effect at
Financial Close.

 

28.

Evidence that all real estate necessary for the construction of the Project has
been acquired and is free of any right of third parties (save under that certain
site

 

- 120-



--------------------------------------------------------------------------------

 

lease agreement dated 16 May 2002 and made between the Borrower and ALTMARK
INDUSTRIEPARK AG and except for Permitted Encumbrances) which may interfere with
the Project as contemplated in the Financing Documents.

 

29.

Delivery of the confirmation by the local office of archeology (Landesamt für
Archäologie) declaring that the excavations on locations 1 to 4 as set out in
Schedule 15 (Archeological Sites) have been finalised.

 

30.

All Advisers fees and amounts payable hereunder have been paid in full or will
be paid in full out of the first Advance.

 

31.

Receipt by the Agent of evidence that the proceeds of the first Advance will be
used, inter alia, to repay indebtedness of the Borrower to Dresdner Bank AG; to
Kvaerner plc in the amount of EUR 478,687; to Thyssen Rheinstahl Technik
Projektgesellschaft mbH in the amount of EUR 2,648,000; to ALTMARK INDUSTRIEPARK
AG in the amount of EUR 546,794; to RWE-IN in the amount of EUR 1,590,899; and
to Thyssen Rheinstahl Technik Projektgesellschaft mbH in the amount of
EUR 570,646 for ancilliary costs for the provision of funds by ALTMARK
INDUSTRIEPARK AG, RWE-IN and Thyssen Rheinstahl Technik Projektgesellschaft to
the Borrower in connection with the purchase of the Site; and for payment of the
second instalment of the purchase price to ALTMARK INDUSTRIEPARK AG for the
Site.

 

32.

The Lenders are satisfied in all respects with the construction and operating
arrangements for the Project.

 

33.

Evidence satisfactory to the Agent that SP Holding (on a fully diluted basis)
holds at least 63.58 % of the voting rights in the Borrower and has control over
the board of directors of the Borrower and that SP Holding is a wholly owned
subsidiary of Mercer International.

 

34.

A legal opinion from Cleary, Gottlieb, Steen & Hamilton with respect to the
obligations of Mercer International, SP Holding, ALTMARK INDUSTRIEPARK AG, MFC
IH and RWE-IN under the Transaction Documents to which it is a party.

 

35.

A legal opinion of the Borrower’s legal counsel with respect to the EU-Decision
having been validly issued together with a report analysing the risks of an
appeal from this decision.

 

36.

A legal opinion of the Agent’s German legal counsel regarding the transaction in
form and substance satisfactory to the Agent.

 

- 121-



--------------------------------------------------------------------------------

SCHEDULE 3

General Drawdown Conditions

 

1.

The Agent has received a duly completed irrevocable Drawdown Request not later
than 11:00 a.m. on the fifth (5th) Business Day before the Drawdown Date
proposed in the Drawdown Request.

 

2.

The representations and warranties continue to be true and correct.

 

3.

No Event of Default or Potential Event of Default has occurred and remains
uncured or unwaived or would occur as a result of the making of the Advance to
be drawn down.

 

4.

Neither of the events mentioned in Clauses 5.1.1 and 5.1.2 has occurred.

 

5.

All terms and conditions of the State Guarantee are met, no event has occurred,
as a result of which C&L refuses to allow disbursements under this Agreement and
the State Guarantee continues to be valid and in full force and effect.

 

6.

Certificate by the Insurance Adviser stating that the Project is sufficiently
insured in accordance with the construction progress. Such certificate is not
needed if the respective insurance company is obliged to inform the Lenders
promptly of a termination of any insurance.

 

7.

The Borrower has:

 

  (a)

paid all due and unpaid fees and expenses due under any of the Financing
Documents; or

 

  (b)

instructed the Lenders to deduct the amount of such fees and expenses from the
amount of the Advance to be disbursed to the Borrower and the amount of the
Advance is sufficient to satisfy all such outstanding fees and expenses.

 

- 122-



--------------------------------------------------------------------------------

SCHEDULE 4

Conditions Subsequent

 

   (A)

      Wood and Logistic related Issues

 

6 months after first  
drawdown

 

  

Employment of a wood supply manager satisfactory to the Agent

10 months after
first  drawdown

 

  

Management, in particular a purchasing director and a harvesting manager, in
place satisfactory to the Agent

10 months after
first  drawdown

 

  

The wood supply company and the logistic company have been incorporated

10 months after
first  drawdown

  

Final company agreement of the wood supply company and the logistic company and
final agreements to be entered into between the Borrower and the Permitted
Subsidiaries in place and heads of terms regarding the agreements to be entered
into between the Borrower and the Permitted Subsidiaries in place

 

5 months before  
expected Start-up

  

Presentation of final agreements, including prices and volume, for 45 % of the
required first year volume of about 2.2 mio. m³ of round wood and chips volumes
with chips making up at least 20 % of the contracted volume

 

3 months before
expected Start-up

  

All staff required for the Start-up with regard to the wood supply company and
the logistic company has been contracted

 

2 months before
expected Start-up

 

  

Wood inventory of 230.000 m³ at the mill or road side

2 months before
expected Start-up

  

Presentation of final agreements, including prices and volume, for 55 % in
aggregate of the required first year volume of about 2.2 mio. m³ of round wood
and chips volumes with chips making up at least 20 % of the contracted volume

 

 

   (B)

      Pulp production related Issues

 

4 months after first  
drawdown

 

  

Employment of a Pulp Mill manager satisfactory to the Agent

4 months after first  
drawdown

 

  

Technical plans regarding railroad and natural gas connection in place

 

- 123-



--------------------------------------------------------------------------------

10 months after first  
drawdown

 

  

Presentation of final personnel recruitment and training plan

11 months after first
drawdown

 

  

Employment of senior production, sales and maintenance management

3 months before
expected Start-up

  

Presentation of a detailed production start-up and operation plan showing that
the whole corporate structure will be in place for operation

 

 

- 124-



--------------------------------------------------------------------------------

SCHEDULE 5

Lenders and Commitments

 

  Lender

 

Commitment in Euro

  Bayerische Hypo- und Vereinsbank AG

  Am Tucherpark 1 (MCS3IN)

  D – 80538 München

 

  attn.: Claudia Schmidt

 

  Tel.:      +49 –89-378 46740

  Fax:      +49 –89 378 41518

  827,950,000      

  Total Commitments

  827,950,000

 

- 125-



--------------------------------------------------------------------------------

SCHEDULE 6

Mandatory Cost Formulae

 

1.

The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of their functions) or (b) the requirements of the European
Central Bank.

 

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender, in accordance with the paragraphs set out below. The Mandatory
Cost will be calculated by the Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Advance) and will be expressed as a percentage rate
per annum.

 

3.

The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Advances made from that Facility Office)
of complying in respect of Advances made from that Facility Office.

 

4.

The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent in accordance with the formula
set out below (expressed as a percentage rate per annum):

 

A x 0.01

    % per annum. 300  

Where A is the rate of charge payable by that Lender to the Financial Services
Authority pursuant to the Fees Rules (calculated for this purpose by the Agent
as being the average of the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors, ignoring any minimum fee or zero related
fee required pursuant to the Fees Rules) and expressed in pounds per £1,000,000
of the Tariff Base of that Lender.

 

5.

For the purposes of this Schedule:

 

  (a)

“Fee Rules” means the Banking Supervision (Fees) Regulations 2000 or such other
law as may be in force from time to time in respect of the payment of fees for
banking supervision;

 

- 126-



--------------------------------------------------------------------------------

  (b)

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to European Monetary Union;

 

  (c)

“Special Deposits” has the meanings given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England;

 

  (d)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

 

  (e)

the resulting figure will be rounded to four decimal places.

 

6.

The Agent may from time to time, after consultation with the Borrower and the
Lenders, determine and notify to all parties hereto any amendments or variations
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority and/or the European Central
Bank (or, in any case, any other authority which replaces all or any of their
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all the parties hereto.

 

7.

Each Lender shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information in writing on or prior to the
date on which it becomes a Lender:

 

  (a)

its jurisdiction of incorporation and the jurisdiction of its Facility Office;
and

 

  (b)

any other information that the Agent may reasonably require for such purpose.

Each Lender shall promptly notify the Agent in writing of any change to the
information provided by it pursuant to this paragraph.

 

8.

The percentages or rates of charge of each Lender for the purpose of A above
shall be determined b the Agent based upon the information supplied to it
pursuant to paragraph 7 above and on the assumption that, unless a Lender
notifies the Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits, Special Deposits and the Fee Rules are the same as those of
a typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

 

- 127-



--------------------------------------------------------------------------------

9.

The Agent shall have no liability to any person if such determination results in
an Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender pursuant to
paragraphs 3 and 7 above is true and correct in all respects.

 

10.

The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender pursuant to paragraphs 3
and 7 above.

 

11.

Any determination by the Agent pursuant to this Schedule in relation to the
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
of the parties to this Agreement.

 

- 128-



--------------------------------------------------------------------------------

SCHEDULE 7

Security Agreements

 

1.

First ranking Land Charge by the Borrower in an aggregate amount of
EUR 827,950,000 on the Site of the Borrower dated on or about the date hereof
whereby the Borrower submits in a separate certificate to the immediate
enforcement of judgement concerning the Site in an amount of EUR 60,000,000;

 

2.

Security Purpose Agreement with regard to the first ranking Land Charge between
the Borrower and the Security Agent dated on or about the date hereof as
amended;

 

3.

Security Transfer Agreement as security transfer of equipment (plant or
machinery) and as security transfer of all assets of the Borrower on the Secured
Site between the Borrower and the Security Agent as of the date hereof as
amended;

 

4.

Global Assignment Agreement (including claims out of pocket and delivery
agreements) between the Borrower and the Security Agent dated on or about the
date hereof as amended;

 

5.

Insurance Claims Assignment Agreement between the Borrower and the Security
Agent dated on or about the date hereof as amended;

 

6.

Investment Incentives Assignment Agreement between the Borrower and the Security
Agent dated on or about the date hereof as amended;

 

7.

Account Pledge Agreement between the Borrower and the Security Agent dated on or
about the date hereof as amended;

 

8.

Pledge of Hedging Claims Agreement between the Borrower and the Security Agent
dated on or about the date hereof as amended;

 

9.

Share Pledge Agreement between SP Holding, RWE-IN and MFC IH and the Security
Agent dated on or about the date hereof, as amended.



--------------------------------------------------------------------------------

SCHEDULE 8

State Guarantee



--------------------------------------------------------------------------------

SCHEDULE 9

Financing of the Subsidiaries

Structure

 

LOGO [g796176135.jpg]

Contractual Matrix

 

•  

All pulp sales contracts entered into by ZSG as principal.

 

•  

Up to 50% of the wood will be sourced through the wood supply operating company
acting as principal. Contracts for the balance will be entered into by ZSG as
principal acting either directly or through the wood supply operating company as
its agent.

 

•  

Profit and Loss Transfer Agreement entered into between ZSG and support holding
companies.

 

•  

Maximum working capital limited to EUR 12mn down-streamed by ZSG to the support
holding companies and, from such companies, to subsidaries.

 

•  

Service agreement entered into between ZSG and wood supply operating company
providing for provision of up to 100% of total wood supply requirement. Payment
for wood supplied by wood supply operating company only against actual delivery
at mill. Average price over any 12 month period not



--------------------------------------------------------------------------------

 

to exceed average market price over similar period as evidenced by contracts
entered into by ZSG as principal unless justified by ZSG to the reasonable
satisfaction of the Majority Lenders for exceptional reasons (e.g start-up,
initial development of new sources of supply etc.).

 

•  

Support holding companies employ all employees except management. Support
holding companies will enter into leasing agreements for wood harvesting
equipment and trucks with a maximum exposure of EUR 17 mn.

 

•  

Each support holding company enters into a service agreement with its respective
operating company pursuant to which it will make available personnel, wood
harvesting equipment and trucks against payment of fee covering annual operating
/ financing costs etc. of such Support Holding Company.

Other Issues

 

•  

Pledge of all bank accounts of Support Holding Companies to secure ZSG debt and
of Operating Companies to extent of working capital loans downstreamed to them
from time to time from ZSG. The subsidiaries of ZSG shall, however, be entitled,
to deposit funds with banks up to an amount of EUR 4,000,000 (in aggregate for
the Group) in order to secure bank guarantees or sureties granted by such banks
in relation to wood auctions. To this extent, it shall be permissible to grant
to the bank issuing such guarantee or surety a first ranking pledge over the
respective bank accounts.

 

•  

Direct Agreement (substantially in the form annexed hereto) between ZSG lenders
and leasing companies providing that leasing companies cannot terminate leases
without giving prior notice to ZSG lenders and not at all if the ZSG lenders
“step-in” to the leases making good any existing payment default.

 

•  

The Borrower to deliver to the Agent:

 

  (a)

as soon as possible and no later than ninety (90) days after the close of its
financial year (i) the balance sheet, the profit and loss account and the
cashflow statement for the subsidiaries in respect of that financial year,
audited by a recognised independent firm of accountants with a license to
practice in the Federal Republic of Germany as well as a reconciliation of the
annual financial statements with the annual budgeted accounts made by the
Borrower to include an explanation of all material deviations from the budgeted
annual financial statements; and (ii) the corresponding auditing report of the
firm of accountants; and (iii) a certificate of such firm of accountants
certifying that all business contracts of the Borrower with Related Parties in
the relevant financial year have been entered into on conditions not less
advantageous to the Borrower than achievable with third parties;



--------------------------------------------------------------------------------

  (b)

upon request by the Agent semi-annually unaudited management accounts (with a
list of sales and outstanding receivables) and a statement of the board of
directors in respect of the development of the subsidiaries.



--------------------------------------------------------------------------------

Annex

THIS DIRECT AGREEMENT is made on [            ], 200[    ] between

 

(1)

[LEASING COMPANY] (the “Leasing Company”)

 

(2)

ZELLSTOFF STENDAL GmbH (“ZSG”)

 

(3)

ZSG SUPPORT HOLDING COMPANY (“Holding”) and

 

(4)

UNICREDIT BANK AG (the “Agent”)

WHEREAS

 

A.

ZSG [will build and operate/has built and operates] a bleached softwood kraft
pulpmill located at Arneburg, Saxony-Anhalt, Federal Republic of Germany (the
“Mill”).

 

B.

The Leasing Company has agreed to lease certain [“trucks/harvesters”] (the
“Equipment”) to Holding (a wholly-owned subsidiary of ZSG) as more particularly
identified in that certain Leasing Agreement dated [            ], 200[    ]
(the “Leasing Agreement”) for use in the operation of the Mill.

 

C.

The Agent is agent for a syndicate of banks who have lent money to ZSG to
finance the construction and operation of the Mill.

IT IS AGREED as follows:

 

1.

The Leasing Company agrees not to take any steps (“Enforcement Steps”) to
terminate, rescind or suspend performance of the Leasing Agreement or to
repossess or seek to repossess any of the Equipment without first giving not
less that 30 days prior written notice thereof to the Agent specifying the
amount of any existing payment default under the Leasing Agreement.

 

2.

If during such 30 day period the Agent or its nominee makes good such payment
default and undertakes by notice (a “Step-in-Notice”) to the Leasing Company
that it will assume together with Holding responsibility for compliance with the
Leasing Agreement from the date of its notice until the date it serves on the
Leasing Company a further notice (a “Step-out Notice”) specifying that it will
no longer be responsible for such compliance, the Leasing Company undertakes not
to take any Enforcement Steps in respect of any default by Holding under the
Leasing Agreement which occurred prior to the effective date of the Step-in
Notice.

 

3.

During the 30 day period referred to in Clause 1 and thereafter if the Agent
makes good the payment default and serves a Step-in Notice the Leasing



--------------------------------------------------------------------------------

 

Company shall continue to perform its obligations under the Leasing Agreement.
If the Agent does not make good the payment default and serve a Step-in Notice
or if having done so it serves a Step-out Notice the Leasing Company may take
such action as it thinks fit to enforce its rights against Holding under the
Leasing Agreement with effect from the expiry of such 30 day period or, as the
case may be, the effective date of the Step-Out Notice

 

4.

All notices or other communications required or permitted hereunder shall be in
writing addressed to the relevant party at its address identified with its
signature below or such other address as any party may, by notice to each of the
other parties, specify. All notices shall be deemed delivered upon receipt.

 

5.

This Direct Agreement shall be governed by and construed in accordance with the
laws of the Federal Republic of Germany.

 

6.

The exclusive place of jurisdiction to hear and determine any suit, action or
proceeding and to settle any dispute which may arise out of or in connection
with this Direct Agreement is Munich. Mandatory places of jurisdiction remain
unaffected.

AS WITNESS the hands of the parties

 

[LEASING COMPANY]    ZELLSTOFF STENDAL GmbH

By:

  

                                                                          

  

By:

  

                                                                          

  

Address:

     

Address:

  

Fax No:

     

Fax No:

UNICREDIT BANK AG   

ZSG SUPPORT HOLDING

COMPANY

By:

  

                                                                          

  

By:

  

                                                                          

  

Address:

     

Address:

  

Fax No:

     

Fax No:



--------------------------------------------------------------------------------

SCHEDULE 10

Minimum Insurance Schedule



--------------------------------------------------------------------------------

SCHEDULE 10a

Minimum Insurance Operation Period Schedule

OPERATIONAL PHASE INSURANCE

 

1.

Material Damage All Risks (including Machinery Breakdown)

 

1.1

The Insured Parties

 

  (a)

Borrower and any Subsidiary Companies;

 

  (b)

The Agent and the Lenders

Each for their respective rights and interests.

 

1.2

The Insured Property

All property comprising the entire Project, including but not limited to: the
Plant, Machinery, Rail, Gas, Water and Electrical Interconnections, buildings
and their contents, stock, fixtures, fittings and all other property being the
Insured’s own or in their custody or control as far as not insured under a more
specific policy.

 

1.3

Geographical Limits

Federal Republic of Germany but in respect of temporary removal, Europe but
excluding Serbia and Montenegro

 

1.4

Sum Insured

An amount being not less than equivalent to the full replacement value from time
to time of the Project (Including an allowance for professional fees, removal of
debris and Customs Duties).

A sub-limit representing the new replacement value of machinery and plant may
apply for Machinery Breakdown.

 

1.5

Indemnity

All risks of physical loss of or damage to any part of the Insured Property from
any cause not excluded in the Policy.

 

1.6

Period of Insurance

From the earlier of the time that: cover expires under Part 1, Paragraph 1
“Construction/ Erection All Risks Material Damage insurance” of this Minimum
Insurance Schedule and the date of Start Up and, to be maintained by renewals of
the ‘Period of Insurance’, until the full repayment of the loan.



--------------------------------------------------------------------------------

1.7

Main Exclusions

 

  (a)

War, Civil War, etc., including Terrorism (until such time as insurance against
acts of Terrorism becomes available in the international market on what the
Security Agent accepts to be reasonable commercial terms);

 

  (b)

radioactive contamination;

 

  (c)

Costs incurred arising out of wear, tear, wasting or wearing away, gradual
deterioration, rust, oxidation, corrosion or erosion but not consequent damage
Wear and Tear and gradual deterioration but this shall not exclude consequent
loss or damage;

 

  (d)

Date Recognition Clause;

 

  (e)

Loss of cash, banknotes, treasury notes, money orders, cheques or stamps

 

  (f)

Vehicles licensed for road use.

 

1.8

Maximum Deductible

Not more than EUR 250,000 each and every loss.

 

  However,

for the coverage segment as per # 1.9 (i) of this schedule EUR 600.000 are
allowable

 

1.9

Main Extensions/Conditions

 

  (a)

Including loss or damage arising from acts of Terrorism, strikes, riots, civil
commotion and criminal/malicious damage (except that insurance against acts of
terrorism will be excluded until such time as that insurance becomes available
in the international market on what the Security Agent accepts to be reasonable
commercial terms);

 

  (b)

Unlimited Natural Perils cover, however for earthquake and flood with a annual
maximum limit of EUR 250 million each ;

 

  (c)

Debris removal;

 

  (d)

Professional Fees;

 

  (e)

Local Authorities clause;

 

  (f)

Waiver of Average;

 

  (g)

Escalation Clause;

 

  (h)

Expediting Expenses;

 

  (i)

Computer Systems, Data Processing and Ancillary Equipment;



--------------------------------------------------------------------------------

  (j)

Malicious & Accidental Erasure of Data, replacement of computer records;

 

  (k)

Full Machinery Breakdown, Pressure Explosion/Collapse; and

 

  (l)

Temporary Removal and Inland Transit.

 

2.

Business Interruption

 

2.1

The Insured Parties

 

  (m)

The Borrower; and

 

  (n)

The Agent and the Lenders,

Each for their respective rights and interests.

 

2.2

Indemnity

Fixed operating costs and standing charges including loss of debt service
(interest -including fees- and Principal) ; plus any minimum take or pay
obligations; plus increased cost of working following an interruption to the
business as a direct result of physical loss or damage covered under Paragraph
1, “Material Damage All Risks Insurance” of this Minimum Insurance Schedule
including loss or damage, which would be insured but for the application of any
deductible, that causes interruption to or interference with the operations of
the Project.

 

2.3

Period of Insurance

From the time that cover expires under Part 1, Paragraph 2 (Delay in Start
Up/Advance Loss of Revenue (construction)” of this Minimum Insurance Schedule
and to be maintained by renewals of the ‘Period of Insurance’, until the full
repayment of the loan.

 

2.4

Sum Insured

for any 12 months period of indemnification being an amount sufficient to cover
the Project’s fixed operating costs including interest, fees and principal
payable plus any minimum take or pay obligations for the duration of the maximum
Indemnity Period.

 

2.5

Maximum Deductible

Not more than 60 days any one occurrence.

 

2.6

Indemnity Period

Not less than 18 months from the date of the occurrence of loss or damage.



--------------------------------------------------------------------------------

2.7

Main Exclusions

The insurance excludes any event not insured under Paragraph 1, “Material Damage
All Risks Insurance” of this Minimum Insurance Schedule.

 

2.8

Main Extensions/Conditions

 

  (a)

Suppliers’ extension;

 

  (b)

Denial of Access ;

 

  (c)

Failure of utilities extension (Water, Gas, electricity, telecommunications).

 

3.

Third Party Liability

 

3.1

The Insured Parties

 

  (a)

Borrower and any Subsidiary Companies;

 

  (b)

The Agent and the Lenders

Each for their respective rights and interests.

 

3.2

Period of Insurance

From the earlier of expiry of cover under Part 1, Paragraph 5 “Third Party
Liability” of this Schedule and the date of Start Up and to be maintained by
renewals of the ‘Period of Insurance’, until the full repayment of the loan.

 

3.3

Indemnity

The legal and contractual liability of an Insured to pay damages, costs and
expenses as a result of:

 

  (a)

Death, bodily injury and disease (including mental shock) of any person;

 

  (b)

loss or damage to any property and/or loss of use thereof;

arising out of or in the course of or in connection with the performance,
maintenance and operation of the Project.

 

3.4

Geographical Limits World-wide excluding direct exports to USA and Canada.

 

3.5

Limit of Indemnity

Not less than EUR 30,000,000 for any one occurrence, or all occurrences of a
series consequent upon or attributable to one source or original source and a
minimum annual aggregate of EUR 50,000,000

 

3.6

Maximum Deductible

Not more than EUR 50,000 in respect of third party property damage only.



--------------------------------------------------------------------------------

3.7

Main Extensions/Conditions

 

  (a)

Products Liability;

 

  (b)

Cross Liabilities Clause;

 

  (c)

World-wide jurisdiction clause;

 

  (d)

Legal costs and expenses; and

 

  (e)

Contingent Motor Liability.

 

3.8

Main Exclusions

 

  (a)

Death of, or bodily injury to, or illness or disease contracted by, the
employees of the Insured claiming indemnity arising out of or in the course of
their employment;

 

  (b)

Property belonging to or in the charge or under the control of the Insured;

 

  (c)

Liability arising out of the use of mechanically propelled vehicles for which
compulsory insurance or security is required by legislation, except whilst in
use on private properties or with a special permit of the authorities;

 

  (d)

The cost of making good loss of or damage to property indemnified under the
insurance referred to in paragraph 1, “Material Damage All Risks Insurance” of
this Minimum Insurance Schedule; and,

 

  (e)

Liability arising from ownership, possession, use or control of any aircraft or
watercraft.

 

4.

Environmental Impairment Insurance (“Umwelthaftpflichtversicherung”)

 

4.1

The Insured Parties

 

  (a)

The Borrower and any Subsidiary Companies;

 

  (b)

The Agent and the Lenders

 

4.2

Period of Insurance

From the date of Start Up and to be maintained by renewals of the ‘Period of
Insurance’ until the full repayment of the loan.



--------------------------------------------------------------------------------

4.3

Indemnity

All sums for which the Borrower becomes liable to pay in respect of legal
liabilities to third parties arising from contamination of the Project Site,
which occurs during the Operation of the Project, which results in a pollution
event causing third party bodily injury or property damage

 

4.4

Limits of Indemnity

 

  (a)

EUR 25,000,000 any one occurrence and in the annual aggregate in respect of
liabilities to Third Parties.

 

4.5

Main Exclusions

Liabilities arising from sudden unintended and unexpected events that are
insured under the Third Party Liability insurance required under Paragraph 3
“Third Party Liability”, of this Minimum Insurance Schedule.

 

4.6

Main Extensions/Conditions

 

  (a)

Blanket coverage for module 2.1, 2.3, 2.4, 2.6 and 2.7 of the
Umwelthaftpflicht-Modell des HUK-Verbandes; coverage for module 2.2. according
to risk register provided

 

  (b)

Loss Mitigation/Avoidance Costs with a sublimit of EUR 5,000,000 per occurrence
and in the aggregate;

 

  (c)

Gradual pollution (“Normalbetriebsschäden”) with a sublimit of EUR
10,000,000 per occurrence and in the aggregate;

 

4.7

Maximum Deductible Not exceeding EUR 250,000.

 

5.

Environmental Damage Insurance (“Umweltschadenversicherung”)

 

5.1

The Insured Parties

 

  (a)

The Borrower and any Subsidiary Companies;

 

  (b)

The Agent and the Lenders

 

5.2

Period of Insurance

From the date of Start Up and to be maintained by renewals of the ‘Period of
Insurance’ until the full repayment of the loan.

 

5.3

Indemnity

All sums for which the Borrower becomes liable to pay in respect of legal
liabilities based on public law arising from damage to the flora and fauna
according to the EU directive EU 200435/EG



--------------------------------------------------------------------------------

and/or

costs incurred to clean up the Project Site (“Zusatzbaustein 1”).

 

5.4

Limits of Indemnity

 

  (a)

EUR 20,000,000 any one occurrence and in the annual aggregate in respect of
liabilities to Third Parties.

 

  (b)

EUR 4,000,000 any one occurrence and in the annual aggregate in respect of
clean-up costs incurred to clean up the Project Site.

 

5.5

Main Exclusions

Liabilities arising from events that are not sudden unintended and unexpected

Claims for which a claim could be brought against the insured on civil law basis

 

5.6

Main Extensions/Conditions

 

  (a)

Coverage for module 2.1, 2.2, 2.3, 2.4 of the Umwelthaftpflicht-Modell des
HUK-Verbandes according to risk register provided, blanket coverage for modules
2.6 and 2.7 within the risk description provided for the insured

 

  (b)

Loss Mitigation/Avoidance Costs with a sublimit of EUR 6,000,000 per occurrence
and in the aggregate;

 

  (c)

Compensatory Measures (“Ausgleichssanierung”) with a sublimit of EUR
4,000,000 per occurrence and in the aggregate

 

5.7

Maximum Deductible Not exceeding EUR 250,000.

 

6.

Machinery Breakdown Insurance for mobile working Machines

 

6.1

The Insured Parties

 

  (a)

Borrower;

 

  (b)

The Agent and the Lenders

Each for their respective rights and interests.

 

6.2

The Insured Property

All movable and transportable machines as far as they fall under pledge of
securities and unless already insured under the coverage under section 1 of this
schedule.



--------------------------------------------------------------------------------

6.3

Geographical Limits

Europe

 

6.4

Sum Insured

An amount being not less than equivalent to the full replacement value

 

6.5

Indemnity

All risks of physical loss of or damage to any part of the Insured Property from
any cause not excluded in the Policy.

 

6.6

Period of Insurance

From the earlier of the time that: cover expires under Part 1, Paragraph 1
“Construction/ Erection All Risks Material Damage insurance” of this Minimum
Insurance Schedule and the date of Start Up and, to be maintained by renewals of
the ‘Period of Insurance’, until the full repayment of the loan.

 

6.7

Main Exclusions

 

  (a)

War, Civil War, etc., including Terrorism;

 

  (b)

radioactive contamination;

 

  (c)

Costs incurred arising out of wear, tear, wasting or wearing away, gradual
deterioration, rust, oxidation, corrosion or erosion but not consequent damage
Wear and Tear and gradual deterioration but this shall not exclude consequent
loss or damage;

 

  (d)

Claims resulting from the use of equipment which is known to be in need of
repair;

 

  (e)

Damage occurring during marine transportation

 

  (f)

Damages already present at the inception of the coverage.

 

6.8

Maximum Deductible

Not more than EUR 5,000 each and every loss.

In case of theft up to 10% of the value of the goods

 

6.9

Main Extensions/Conditions

 

  (a)

72 hours clause

 

  (b)

Debris removal;

 

  (c)

Protection and Removal Costs;



--------------------------------------------------------------------------------

  (d)

Automatic Increase Clause;

 

  (e)

Waiver of Average;

 

  (f)

Expediting Expenses;

 

7.

Other Required Insurance

 

7.1

Insurance required by Law

Insurance to comply with all statutory requirements including Motor Vehicle
Third Party Liability insurance for any vehicle owned, hired, leased or borrowed
by the Borrower in connection with the Project.

 

7.2

Other Insurance

Insurance as is customary, desirable or necessary to comply with the Project
Documents, and to fulfil prudent Developer practice.



--------------------------------------------------------------------------------

SCHEDULE 11

Sample Table of Content Regarding

Quarterly Construction Progress Reports

Summary

 

1.

Inspection Programme

 

1.1

Visits and Events

 

1.2

Next Steps

 

2.

Organisation and Staffing

 

2.1

Recruitment

 

2.2

Site Organisation

 

3.

General Progress and Observations

 

3.1

Pulp Mill, General

 

3.2

Pulp Mill, Technical Issues

 

3.3

Review of Quality of Installations

 

3.4

Training

 

3.5

Owner’s Scope of Work

 

3.5.1

Works

 

3.5.2

Infrastructure and Connections

 

3.5.3

Municipalities

 

3.5.4

Utilities Supply

 

3.5.5

Administration

 

3.5.6

Chemicals and Supplies

 

4.

Permits

 

4.1

Review of Permit Situation

 

4.2

New Permits and Inspections

 

5.

Commissioning Plan



--------------------------------------------------------------------------------

5.1

Departmental Plans

 

5.2

Start-up of Pulp Production

 

5.3

Operational budget

 

5.4

Wood Supply

 

5.5

Wood Transport

 

6.

Investment Budget Follow-up

 

7.

Main Events Causing Deviations and Change Orders

 

8.

Milestones

 

8.1

Intermediate Steps

 

8.2

CMC 4

 

8.3

Start-up

 

8.4

Operational Acceptance

 

8.5

PAC 4

 

8.6

Performance Tests FAC 4

 

9.

Certificates

 

9.1

Certificates Issued

 

9.2

New Certificates

ANNEXES

 

(A)

Recruitment Plan

 

(B)

Time Schedules

 

(C)

Time Schedule Follow-up



--------------------------------------------------------------------------------

SCHEDULE 12

Transfer Certificate

Transfer Agreement

Between

[    ]

(the “Assigning Lender”)

and

[    ]

(the “Assignee”)

Preamble

Whereas, by the agreement dated 26 August 2002 (the “Facility Agreement”) the
Assigning Lender together with the other Lenders has provided to the Borrower
the Facility Agreement for an aggregate principal amount of up to
EUR 827,950,000. The Assigning Lender has assumed a Lender’s Commitment in the
amount of EUR [    ].

Whereas, the Assigning Lender has pursuant to Clause 31.2 of the Facility
Agreement the right to assign to a bank or financial institution its legal
position as Lender including all its rights, benefits and obligations under the
Facility Agreement in whole or in part in amounts of not less than EUR 10
million.

Whereas, the Assigning Lender is desirous to transfer its rights, benefits and
obligations related to an amount of EUR [    ] of the Facility Agreement to the
Assignee and the Assignee is desirous of assuming the legal position of the
Assigning Lender related thereto including all rights, benefits and obligations.

Now therefore, the parties to this Transfer Agreement hereby agree as follows:

 

1.

Definitions

Terms used but not otherwise defined herein shall have the meaning given to them
in the Facility Agreement.

 

2.

Transfer of Assigning Lender’s Participation in Advances

Subject to the payment to the Agent of a fee in the amount of EUR 1,000 and to
the condition precedent that the Assignee pays the transfer price on the date of
payment as defined in Clause 6.2, the Assigning Lender herewith assigns and



--------------------------------------------------------------------------------

transfers and the Assignee herewith assumes, the Assigning Lender’s legal
position related to such Lender’s portion of its participation in each
outstanding Advance and/or the Commitments (applied rateably across the Tranches
and in any particular Tranche rateably between the Assigning Lender’s share in
each outstanding Advance thereunder and its undrawn Commitment in relation
thereto) in the amount set out in Clause 6.2 hereof, including but not limited
to all rights, benefits and obligations of the Assigning Lender under the
Facility Agreement, the Shareholders’ Undertaking Agreement, the Security
Agreements and the Security Pooling Agreement as against the Borrower (if
transferable) and the other parties thereto (the “Transferred Position”)
effective as of the date of payment as defined in Clause 6.2. Upon the transfer
as set forth above becoming effective, the Assigning Lender shall be released
from the obligations related to the Transferred Position to the Borrower on the
one hand and to the Lenders on the other hand.

 

3.

Confirmations

 

3.1

The Assignee confirms that it has received a copy of the Facility Agreement and
all other documentation and information required by it in connection with the
transaction contemplated by this Transfer Agreement.

 

3.2

The Assignee confirms that it has made and will continue to make its own
assessment of the validity, enforceability and sufficiency of the Facility
Agreement and the Transfer Agreement and has not relied and will not rely on the
Assigning Lender, the Original Lender and the Agent or any statements made by
any of them in this respect.

 

3.3

The Assigning Lender hereby confirms that it has fulfilled its obligations
arising out of the Facility Agreement with respect to the Transferred Position
until the date hereof. The Assigning Lender gives no representation or warranty
and assumes no responsibility with respect to the validity or enforceability of
the Facility Agreement or any document related thereto and assumes no
responsibility for the financial conditions of the Borrower or any other party
to the Facility Agreement or for the performance and observance by the Borrower
or any other party of any of its obligations under the Facility Agreement and
all such representations and warranties, whether expressed or implied by law or
otherwise, are hereby excluded.

 

3.4

The Assignee hereby ratifies and confirms the declarations and acts made by the
Security Agent on its behalf pursuant to Clause 4.4 of the Share Pledge
Agreement dated 26 August 2002 between the Shareholders as pledgors and the
Security Agent as pledgee (as amended from time to time) and Clause 2.6 of the
Account Pledge Agreement dated 26 August 2002 between the Borrower as pledgor
and the Security Agent as pledgee (as amended from time to time).



--------------------------------------------------------------------------------

4.

Miscellaneous

 

4.1

The Assigning Lender shall inform the Agent without undue delay of the transfer
of the Transferred Position pursuant to Clause 2 by sending an executed copy of
this Transfer Agreement to it.

 

4.2

The Assignee herewith empowers the Agent to exercise such rights, powers of
attorney and discretions as set forth in the provisions of the Financing
Documents.

 

4.3

Without prejudice to any future change of address, all correspondence to the
Assignee shall be sent to the following address:

[    ]

Attn.:

Fax:

 

5.

Legal Provisions

 

5.1

Any alteration or amendment to this Transfer Agreement shall be in writing.

 

5.2

The form and content of this Transfer Agreement shall be subject to and
construed in accordance with the laws of the Federal Republic of Germany in
every respect. Non-exclusive place of jurisdiction for all disputes arising out
of or in connection with this Transfer Agreement shall be Munich.

 

5.3

Should any provision of this Transfer Agreement be or become wholly or partly
invalid, then the remaining provisions shall remain valid. Invalid provisions
shall be construed in accordance with the intent of the parties and the purpose
of this Transfer Agreement.

 

5.4

This Transfer Agreement has been executed in the German language in three
(3) counterparts. One executed copy shall be provided to the Assigning Lender,
the Assignee and the Agent. Each executed copy shall have the effect of an
original.

 

6.

Commitments and Advances Subject to Transfer

 

6.1

  

Assigning Lender’s Commitment prior to transfer:

  

EUR [    ]

  

Assigning Lender’s participation in Advances prior to transfer:

  

EUR [    ]

  

Position transferred to Assignee:

  

EUR [    ]

  

Assigning Lender’s Commitment upon transfer:

  

EUR [    ]

6.2

  

Date of payment by Assignee to Assigning Lender:

  

[    ]

6.3

  

Account of Assigning Lender to which payment shall be effected:

  

[    ]



--------------------------------------------------------------------------------

 

   

[Assigning Lender]

   

 

   

[Assignee]

   

We hereby confirm the Borrower has consented to the above assignment and
transfer and we hereby agree on our own behalf as Lender and on behalf of the
other Lenders to the above Transfer Agreement.

[place], [date]

 

 

   

[Agent]

   



--------------------------------------------------------------------------------

SCHEDULE 13

Development Costs

Development costs in the amount of EUR 26.5 million which, in the course of the
planning of the project until 31 July 2002, have been confirmed by the Technical
Adviser to be project development costs until Financial Close and which have
been incurred mainly in the following areas:

 

•  

project management

 

•  

conceptual pre-planning of the process technology

 

•  

obtaining of authorisations and approval (Genehmigungsplanung)
(Behördenengineering)

 

•  

availability/provision of wood and logistics

 

•  

financing and subsidies, EU notification, state guarantees

 

•  

ordering/commissioning and legal advice

 

•  

business management and local operating costs

 

•  

archeological excavations



--------------------------------------------------------------------------------

SCHEDULE 14

Broker’s Letter of Undertaking

[Letterhead of insurance broker]

LETTER OF UNDERTAKING

 

To:

Bayerische Hypo-und Vereinsbank AG (the “Agent” and “Security Agent”)

Dear Sirs,

[                    ] (the “Project”)

We have been requested by Zellstoff Stendal GmbH (the “Borrower”), to provide
you with certain confirmations relating to certain insurances arranged by us in
relation to the Project. Accordingly we provide you with the confirmations set
out below.

The insurances summarised in Appendix 1 attached to this letter (the
“Insurances”) are, at the date hereof, in full force and effect in respect of
the risks and liabilities as set out in the insurance policies evidenced in the
policies/cover notes attached as Appendix 2 (the “Policies”).

We further confirm in our capacity as insurance brokers to the Borrower that the
Insurances are, to the best of our knowledge and belief placed with insurers,
which as at the time of placement, are reputable and financially sound. We do
not, however, make any representations regarding such insurer’s current or
future solvency or ability to pay claims.

We have arranged the Insurances on the basis of information and instructions
given by the Borrower. We have not made any particular or special enquiries
regarding the Insurances beyond those that we normally make in the ordinary
course of arranging insurances on behalf of our insurance broking clients. The
confirmations set out in this letter are given by reference to our state of
knowledge at the date hereof.

We shall use our best endeavours to notify the Borrower and the Security Agent
as soon as reasonably practicable after we become aware of an insurer ceasing to
carry a claims rating from Standard & Poors Rating Agency of at least BBB+ or a
comparable rating.

Pursuant to instructions received from the Borrower in connection with the
Insurances, we hereby undertake:

 

(a)

to notify you as soon as reasonably practicable prior to the expiry of the
Insurances if we have not received instructions from the Borrower and/or any
insured parties or the agents of any such party to negotiate renewal, and, in
the event of our receiving instructions to renew, to advise you as soon as
reasonably practicable after receipt of the details thereof;



--------------------------------------------------------------------------------

(b)

to notify you as soon as reasonably practicable after giving or receiving notice
of termination of our appointment as brokers in relation to the Insurances;

 

(c)

to pay into the Revenue Account or such other account as you may inform us in
writing from time to time, without any set-off or deduction of any kind, for any
reason, all payments received by us from the insurers in relation to the
Insurances (including refunds of premium) other than as may be permitted in the
relevant loss payable clauses in the Endorsements;

 

(d)

to advise you as soon as reasonably practicable after receiving notice of any
insurer’s cancellation or suspension of any of the Insurances or receiving
notice of any insurer’s intention to cancel or suspend any of the Insurances;

 

(e)

in accordance with our duties to our clients, make the Borrower aware of its
pre-contractual duties of disclosure to the insurers by advising the Borrower of
the type of information which generally needs to be disclosed to the insurers;

 

(f)

subject to the Borrower’s consent, to hold the insurance slips or contracts, the
policies and any renewals thereof or any new or substitute policies to the
extent held by us, to the order of the Security Agent; and

 

(g)

to treat as confidential all information in relation to the Insurances marked as
confidential and supplied to us by the Borrower or the Security Agent and not to
disclose such information, without the written consent of the supplier, to any
third party other than those persons who, in our reasonable opinion, have a need
to have access to such information from time to time. Our obligations of
confidentiality shall not conflict with our duties owed to the Borrower and
shall not apply to disclosure required by an order of a court of competent
jurisdiction, or pursuant to any applicable law or regulations having the force
of law or to information which is in the public domain.

The above undertakings are subject to our continuing appointment as insurance
brokers to the Borrower in relation to the Insurances and, following termination
of such appointment, our immediate release from all our obligations set out in
this letter (except for those mentioned in paragraph (g) above).

Nothing in this letter shall prejudice the right that any insurer may have to
cancel any of the Insurances following default in excess of 30 days in payment
of premiums, nor shall the exercise of such right in circumstances amount to a
breach of any obligations accepted by us pursuant to the terms of this letter.
In accordance with paragraph (d) above we will give you notice as soon as
reasonably practicable after receiving notice of any insurer’s intention to
cancel any of the Insurances and where insurers wish to cancel



--------------------------------------------------------------------------------

for reasons of non-payment of premium, we will request that insurers give you a
reasonable opportunity to pay amounts outstanding before such insurers issue a
notice of cancellation.

For the avoidance of doubt, all undertakings and other confirmations given in
this letter relate solely to the Insurances. They do not apply to any other
insurances and nothing in this letter should be taken as providing any
undertakings or confirmations in relation to any insurance that ought to have
been placed or may at some future date be placed by other brokers.

This letter is given by us on the instructions of the Borrower and with the
Borrower’s full knowledge and consent as to its terms, as evidenced by the
Borrower’s signature below.

This letter shall be governed by and shall be construed in accordance with
German law and any dispute as to its terms shall be submitted to the exclusive
jurisdiction of the courts of Germany.

 

Yours faithfully,

   

 

   

For and on behalf of [insurance broker]

   

 

   

For and on behalf of [Zellstoff Stendal GmbH]

   



--------------------------------------------------------------------------------

SCHEDULE 15

Archeological Sites



--------------------------------------------------------------------------------

SCHEDULE 16

Investment and Financing Plan